TABLE OF CONTENTS

Exhibit 10.11

 

  LOGO [g444466g66p71.jpg]   CREDIT AGREEMENT       by and among  

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Lead Arranger, and Book Runner,

THE LENDERS THAT ARE PARTIES HERETO

as the Lenders,

INFUSYSTEM HOLDINGS, INC. as Parent,

INFUSYSTEM HOLDINGS USA, INC., as Holdings,

and

CERTAIN OF PARENT’S SUBSIDIARIES THAT ARE PARTY HERETO

as Borrowers

Dated as of November 30, 2012

 

**

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits information subject to the confidentiality request.
Omissions are designated with brackets containing two asterisks “[ ** ]”. As
part of our confidential treatment request, a complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

               Page   1.    DEFINITIONS AND CONSTRUCTION      1       1.1   
Definitions      1       1.2    Accounting Terms      1       1.3    Code      1
      1.4    Construction      2       1.5    Time References      2       1.6
   Schedules and Exhibits      2    2.    LOANS AND TERMS OF PAYMENT      3   
   2.1    Revolving Loans      3       2.2    Term Loans      3       2.3   
Borrowing Procedures and Settlements      4       2.4    Payments; Reductions of
Commitments; Prepayments      9       2.5    Promise to Pay; Promissory Notes   
  17       2.6    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations      17       2.7    Crediting Payments; Clearance Charge      19
      2.8    Designated Account      19       2.9    Maintenance of Loan Account
and Term B Loan Account; Statements of Obligations      20       2.10    Fees   
  21       2.11    Letters of Credit      21       2.12    LIBOR Option      27
      2.13    Capital Requirements      29       2.14    [Intentionally
Omitted].      30       2.15    Joint and Several Liability of Borrowers      30
   3.    CONDITIONS; TERM OF AGREEMENT      32       3.1    Conditions Precedent
to the Initial Extension of Credit      32       3.2    Conditions Precedent to
all Extensions of Credit      32       3.3    Maturity      32       3.4   
Effect of Maturity      32       3.5    Early Termination by Borrowers      32
      3.6    Conditions Subsequent      33    4.    REPRESENTATIONS AND
WARRANTIES      33       4.1    Due Organization and Qualification; Subsidiaries
     33       4.2    Due Authorization; No Conflict      34       4.3   
Governmental Consents      34       4.4    Binding Obligations; Perfected Liens
     34       4.5    Title to Assets; No Encumbrances      34       4.6   
Litigation      35       4.7    Compliance with Laws      35       4.8    No
Material Adverse Effect      35       4.9    Solvency      35       4.10   
Employee Benefits      35       4.11    Environmental Condition      35      
4.12    Complete Disclosure      36       4.13    Patriot Act      36       4.14
   Indebtedness      36       4.15    Payment of Taxes      36       4.16   
Margin Stock      36   

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

               Page      4.17    Governmental Regulation      37       4.18   
OFAC      37       4.19    Employee and Labor Matters      37       4.20   
Holding Company      37       4.21    Leases      37       4.22    Eligible
Accounts      37       4.23    Eligible Inventory      38       4.24    Location
of Inventory      38       4.25    Inventory Records      38       4.26   
Eligible Fixed Assets      38       4.27    [Intentionally Omitted]      38   
   4.28    [Intentionally Omitted]      38       4.29    Health Care Matters   
  38       4.30    FDA Regulatory Compliance      40    5.    AFFIRMATIVE
COVENANTS      40       5.1    Financial Statements, Reports, Certificates     
40       5.2    Reporting      41       5.3    Existence      41       5.4   
Maintenance of Properties      41       5.5    Taxes      41       5.6   
Insurance      41       5.7    Inspection      42       5.8    Compliance with
Laws      42       5.9    Environmental      42       5.10    Disclosure Updates
     42       5.11    Formation of Subsidiaries      42       5.12    Further
Assurances      43       5.13    Lender Meetings      43       5.14    Location
of Inventory      44       5.15    Compliance with Health Care Laws      44   
6.    NEGATIVE COVENANTS      45       6.1    Indebtedness      45       6.2   
Liens      45       6.3    Restrictions on Fundamental Changes      45       6.4
   Disposal of Assets      45       6.5    Nature of Business      45       6.6
   Prepayments and Amendments      45       6.7    Restricted Payments      46
      6.8    Accounting Methods      47       6.9    Investments      47      
6.10    Transactions with Affiliates      47       6.11    Use of Proceeds     
48       6.12    Limitation on Issuance of Equity Interests      48       6.13
   Inventory with Bailees      48       6.14    Holding Company      48    7.   
FINANCIAL COVENANTS      49    8.    EVENTS OF DEFAULT      50       8.1   
Payments      50       8.2    Covenants      51   

 

- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

               Page    8.3    Judgments    51    8.4    Voluntary Bankruptcy,
etc    51    8.5    Involuntary Bankruptcy, etc    51    8.6    Default Under
Other Agreements    51    8.7    Representations, etc    51    8.8    Guaranty
   52    8.9    Security Documents    52    8.10    Loan Documents    52    8.11
   Change of Control    52    8.12    Overpayment    52    8.13    Lockbox
Instructions    52    8.14    Health Care Laws    52    8.15    FDA Matters   
52 9.    RIGHTS AND REMEDIES    53    9.1    Rights and Remedies    53    9.2   
Remedies Cumulative    53 10.    WAIVERS; INDEMNIFICATION    54    10.1   
Demand; Protest; etc    54    10.2    The Lender Group’s Liability for
Collateral    54    10.3    Indemnification    54 11.    NOTICES    55 12.   
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION    56
13.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS    58    13.1    Assignments
and Participations    58    13.2    Successors    62    13.2    Agreement Among
Lenders    62 14.    AMENDMENTS; WAIVERS    62    14.1    Amendments and Waivers
   62    14.2    Replacement of Certain Lenders    64    14.3    No Waivers;
Cumulative Remedies    64 15.    AGENT; THE LENDER GROUP    64    15.1   
Appointment and Authorization of Agent    64    15.2    Delegation of Duties   
65    15.3    Liability of Agent    65    15.4    Reliance by Agent    66   
15.5    Notice of Default or Event of Default    66    15.6    Credit Decision
   66    15.7    Costs and Expenses; Indemnification    67    15.8    Agent in
Individual Capacity    67    15.9    Successor Agent    67    15.10    Lender in
Individual Capacity    68    15.11    Collateral Matters    68    15.12   
Restrictions on Actions by Lenders; Sharing of Payments    70    15.13    Agency
for Perfection    70    15.14    Payments by Agent to the Lenders    70

 

- iv -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

               Page    15.15    Concerning the Collateral and Related Loan
Documents    70    15.16    Field Examination Reports; Confidentiality;
Disclaimers by Lenders; Other Reports and Information    70    15.17    Several
Obligations; No Liability    71    15.18    Lead Arranger, Book Runner,
Syndication Agent, and Documentation Agent    71 16.    WITHHOLDING TAXES    72
   16.1    Payments    72    16.2    Exemptions    72    16.3    Reductions   
73    16.4    Refunds    74 17.    GENERAL PROVISIONS    74    17.1   
Effectiveness    74    17.2    Section Headings    74    17.3    Interpretation
   74    17.4    Severability of Provisions    74    17.5    Bank Product
Providers    74    17.6    Debtor-Creditor Relationship    75    17.7   
Counterparts; Electronic Execution    75    17.8    Revival and Reinstatement of
Obligations; Certain Waivers    75    17.9    Confidentiality    76    17.10   
Survival    77    17.11    Patriot Act    77    17.12    Integration    78   
17.13    Infusystem as Agent for Borrowers    78

 

- v -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance       Exhibit B-1    Form of
Borrowing Base Certificate       Exhibit C-1    Form of Compliance Certificate
      Exhibit L-1    Form of LIBOR Notice       Schedule A-1    Agent’s Account
      Schedule A-2    Authorized Persons       Schedule C-1    Commitments      
Schedule D-1    Designated Account       Schedule E-1    Location of Eligible
Inventory       Schedule P-1    Permitted Investments       Schedule P-2   
Permitted Liens       Schedule R-1    Real Property Collateral       Schedule
1.1    Definitions       Schedule 3.1    Conditions Precedent       Schedule 3.6
   Conditions Subsequent       Schedule 4.1(b)   
Capitalization of Parent, Holdings, and Borrowers       Schedule 4.1(c)   
Capitalization of Loan Parties’ Subsidiaries       Schedule 4.1(d)   
Subscriptions, Options, Warrants, Calls       Schedule 4.6(b)    Litigation   
   Schedule 4.11    Environmental Condition       Schedule 4.14    Permitted
Indebtedness       Schedule 4.24(a)   
Location of Inventory (other than Fixed Assets)       Schedule 4.24(b)   
Location of Fixed Assets       Schedule 5.1   
Financial Statements, Reports, Certificates       Schedule 5.2    Collateral
Reporting       Schedule 6.5    Nature of Business       Schedule 6.13   
Inventory with Bailees      

 

- vi -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of November 30,
2012, by and among the lenders identified on the signature pages hereof (each of
such lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as lead arranger (in such capacity, together with its successors
and assigns in such capacity, the “Lead Arranger”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as book runner (in such capacity,
together with its successors and assigns in such capacity, the “Book Runner”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
syndication agent (in such capacity, together with its successors and assigns in
such capacity, the “Syndication Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as documentation agent (in such capacity,
together with its successors and assigns in such capacity, the “Documentation
Agent”), INFUSYSTEM HOLDINGS, INC., a Delaware corporation (“Parent”),
INFUSYSTEM HOLDINGS USA, INC., a Delaware corporation (“Holdings”), INFUSYSTEM,
INC., a California corporation (“Infusystem”), FIRST BIOMEDICAL, INC., a Kansas
corporation (“FBI”; FBI and Infusystem are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”).

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided, that if Borrowers notify Agent
that Borrowers request an amendment to any provision hereof to eliminate the
effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrowers agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrowers after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. When used herein, the term “financial statements” shall include
the notes and schedules thereto. Whenever the term “Parent” or “Borrowers” is
used in respect of a financial covenant or a related definition, it shall be
understood to mean Parent and its Subsidiaries on a consolidated basis, unless
the context clearly requires otherwise. Notwithstanding anything to the contrary
contained herein, (a) all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards No. 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities or Indebtedness at the fair value
thereof, and (b) the term “unqualified opinion” as used herein to refer to
opinions or reports provided by accountants shall mean an opinion or report that
is (i) unqualified, and (ii) does not include any explanation, supplemental
comment, or other comment concerning the ability of the applicable Person to
continue as a going concern or concerning the scope of the audit

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, that to the extent that the Code is used to define any term herein and
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (b) in the case of contingent reimbursement obligations with respect to
Letters of Credit, providing Letter of Credit Collateralization, (c) in the case
of obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization, (d) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys fees and legal expenses), such cash collateral to be in such amount as
Agent reasonably determines is appropriate to secure such contingent
Obligations, (e) the payment or repayment in full in immediately available funds
of all other outstanding Obligations (including the payment of any termination
amount then applicable (or which would or could become applicable as a result of
the repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (i) unasserted contingent indemnification Obligations,
(ii) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (f) the termination
of all of the Commitments of the Lenders. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record. For purposes of this Agreement, each
reference (x) in Section 2.4(b)(i) of this Agreement to the apportionment of
payments among the Lenders “ratably” and (y) in Section 15.7 to the
reimbursement obligations or the indemnification obligations of each Lender in
favor of Agent being on a “ratable basis”, shall be subject to the terms of, and
calculated after giving effect to, any adjustments among the Lenders, if any,
pursuant to the terms of the agreement referenced in Section 13.3.

1.5 Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Pacific standard time or Pacific daylight saving time, as in effect in Los
Angeles, California on such day. For purposes of the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to and
including”; provided that, with respect to a computation of fees or interest
payable to Agent or any Lender, such period shall in any event consist of at
least one full day.

1.6 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2. LOANS AND TERMS OF PAYMENT.

2.1 Revolving Loans.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Revolving Loans”) to Borrowers
in an amount at any one time outstanding not to exceed the lesser of:

 

  (i) such Lender’s Revolver Commitment, or

 

  (ii) such Lender’s Pro Rata Share of an amount equal to the lesser of:

(A) the amount equal to (1) the Maximum Revolver Amount less (2) the sum of
(y) the Letter of Credit Usage at such time, plus (z) the principal amount of
Swing Loans outstanding at such time, and

(B) the amount equal to (1) the Borrowing Base as of such date (based upon the
most recent Borrowing Base Certificate delivered by Borrowers to Agent) less the
sum of (1) the Letter of Credit Usage at such time, plus (2) the principal
amount of Swing Loans outstanding at such time.

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.

(c) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation), in the exercise of its Permitted
Discretion, to establish and increase or decrease Receivable Reserves, Inventory
Reserves, Bank Product Reserves, and other Reserves against the Borrowing Base
or the Maximum Revolver Amount or to establish, increase, or decrease the
Expected Net Value. The amount of any Receivable Reserve, Inventory Reserve,
Bank Product Reserve, or other Reserve established by Agent shall have a
reasonable relationship to the event, condition, other circumstance, or fact
that is the basis for such reserve and shall not be duplicative of any other
reserve established and currently maintained.

2.2 Term Loans.

(a) Subject to the terms and conditions of this Agreement, on the Closing Date
each Lender with a Term Loan A Commitment agrees (severally, not jointly or
jointly and severally) to make term loans (collectively, the “Term Loan A”) to
Borrowers in an amount equal to such Lender’s Pro Rata Share of the Term Loan A
Amount. The principal of the Term Loan A shall be repaid on the last day of each
fiscal quarter, commencing with the fiscal quarter ending March 31, 2013, by an
amount equal to $600,000 per quarter. The outstanding unpaid principal balance
and all accrued and unpaid interest on the Term Loan A shall be due and payable
on the earlier of (i) the Maturity Date, and (ii) the date of the acceleration
of the Term Loan A in accordance with the terms hereof. Any principal amount of
the Term Loan A that is repaid or prepaid may not be reborrowed. All principal
of, interest on, and other amounts payable in respect of the Term Loan A shall
constitute Obligations hereunder.

(b) Subject to the terms and conditions of this Agreement, on the Closing Date
each Lender with a Term Loan B Commitment agrees (severally, not jointly or
jointly and severally) to make term loans (collectively, the “Term Loan B” and
together with the Term Loan A, the “Term Loans”) to Borrowers in an amount equal
to such Lender’s Pro Rata Share of the Term Loan B Amount. The principal of the
Term Loan B shall be repaid on the last day of each fiscal quarter, commencing
with the first fiscal quarter following the date on which the Term Loan A
(including accrued and unpaid interest thereon) has been repaid in full in
immediately

 

- 3 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

available funds, by an amount equal to $600,000 per quarter; provided, however,
that, no such quarterly payment of the Term Loan B shall be made or be required
to be made (y) if a Default or an Event of Default has occurred and is
continuing or would result after giving effect to such payment or (z) Borrowers
would have Excess Availability of less than $3,000,000 after giving effect to
such payment, and instead such quarterly payment shall be deferred and required
to be paid on the first date thereafter when the conditions set forth in clauses
(y) and (z) of this proviso can be satisfied at the time of (and after giving
effect to) such payment. The outstanding unpaid principal balance and all
accrued and unpaid interest on the Term Loan B shall be due and payable on the
earlier of (i) the Maturity Date, and (ii) the date of the acceleration of the
Term Loan B in accordance with the terms hereof. Any principal amount of the
Term Loan B that is repaid or prepaid may not be reborrowed. All principal of,
interest on, and other amounts payable in respect of the Term Loan B shall
constitute Obligations hereunder.

2.3 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by a
written request by an Authorized Person delivered to Agent and received by Agent
no later than 10:00 a.m. (i) on the Business Day that is the requested Funding
Date in the case of a request for a Swing Loan, and (ii) on the Business Day
that is 1 Business Day prior to the requested Funding Date in the case of all
other requests, specifying (A) the amount of such Borrowing, and (B) the
requested Funding Date (which shall be a Business Day); provided, that Agent
may, in its sole discretion, elect to accept as timely requests that are
received later than 10:00 a.m. on the applicable Business Day. At Agent’s
election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent telephonic notice of such request by the
required time. In such circumstances, Borrowers agree that any such telephonic
notice will be confirmed in writing within 24 hours of the giving of such
telephonic notice, but the failure to provide such written confirmation shall
not affect the validity of the request.

(b) Making of Swing Loans. In the case of a request for a Revolving Loan and so
long as either (i) the aggregate amount of Swing Loans made since the last
Settlement Date, minus all payments or other amounts applied to Swing Loans
since the last Settlement Date, plus the amount of the requested Swing Loan does
not exceed $2,500,000, or (ii) Swing Lender, in its sole discretion, agrees to
make a Swing Loan notwithstanding the foregoing limitation, Swing Lender shall
make a Revolving Loan (any such Revolving Loan made by Swing Lender pursuant to
this Section 2.3(b) being referred to as a “Swing Loan” and all such Revolving
Loans being referred to as “Swing Loans”) available to Borrowers on the Funding
Date applicable thereto by transferring immediately available funds in the
amount of such requested Borrowing to the Designated Account. Each Swing Loan
shall be deemed to be a Revolving Loan hereunder and shall be subject to all the
terms and conditions (including Section 3) applicable to other Revolving Loans,
except that all payments (including interest) on any Swing Loan shall be payable
to Swing Lender solely for its own account. Subject to the provisions of
Section 2.3(d)(ii), Swing Lender shall not make and shall not be obligated to
make any Swing Loan if Swing Lender has actual knowledge that (i) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing, or (ii) the
requested Borrowing would exceed the Availability on such Funding Date. Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent’s Liens, constitute Revolving Loans and Obligations, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans.

(c) Making of Revolving Loans.

(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
after receipt of a request for a Borrowing pursuant to Section 2.3(a), Agent
shall notify the Lenders by telecopy, telephone, email, or other electronic form
of transmission, of the requested Borrowing; such notification to be sent on the
Business Day that is 1 Business Day prior to the requested Funding Date. If
Agent has notified the Lenders of a requested Borrowing on the Business Day that
is 1 Business Day prior to the Funding Date, then each Lender shall make the
amount of such Lender’s Pro Rata Share of the requested Borrowing available to
Agent in immediately available funds, to Agent’s Account, not later than 10:00
a.m. on the Business Day that is the

 

- 4 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

requested Funding Date. After Agent’s receipt of the proceeds of such Revolving
Loans from the Lenders, Agent shall make the proceeds thereof available to
Borrowers on the applicable Funding Date by transferring immediately available
funds equal to such proceeds received by Agent to the Designated Account;
provided, that, subject to the provisions of Section 2.3(d)(ii), no Lender shall
have an obligation to make any Revolving Loan, if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

(ii) Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount. If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender’s portion of such Borrowing for the Funding Date shall be for Agent’s
separate account). If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrowers such amount, then
that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted. A notice submitted by Agent to any Lender
with respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error. If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender’s
Revolving Loan for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Borrowers of such failure to fund and, upon demand by Agent, Borrowers
shall pay such amount to Agent for Agent’s account, together with interest
thereon for each day elapsed since the date of such Borrowing, at a rate per
annum equal to the interest rate applicable at the time to the Revolving Loans
composing such Borrowing.

(d) Protective Advances and Optional Overadvances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, at any time (A) after the occurrence and during the continuance
of a Default or an Event of Default, or (B) that any of the other applicable
conditions precedent set forth in Section 3 are not satisfied, Agent hereby is
authorized by Borrowers and the Lenders, from time to time, in Agent’s sole
discretion, to make Revolving Loans to, or for the benefit of, Borrowers, on
behalf of the Revolving Lenders, that Agent, in its Permitted Discretion, deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, or (2) to enhance the likelihood of repayment of the Obligations (other
than the Bank Product Obligations) (the Revolving Loans described in this
Section 2.3(d)(i) shall be referred to as “Protective Advances”).

(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Revolving Loans
(including Swing Loans) to Borrowers notwithstanding that an Overadvance exists
or would be created thereby, so long as (A) after giving effect to such
Revolving Loans, the outstanding Revolver Usage does not exceed the Borrowing
Base by more than $2,500,000 and (B) after giving effect to such Revolving
Loans, the outstanding Revolver Usage (except for and excluding amounts charged
to the Loan Account for interest, fees, or Lender Group Expenses) does not
exceed the Maximum Revolver Amount. In the event Agent obtains actual knowledge
that the Revolver Usage exceeds the amounts permitted by the immediately
foregoing provisions, regardless of the amount of, or reason for, such excess,
Agent shall notify the Lenders as soon as practicable (and prior to making any
(or

 

- 5 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any additional) intentional Overadvances (except for and excluding amounts
charged to the Loan Account for interest, fees, or Lender Group Expenses) unless
Agent determines that prior notice would result in imminent harm to the
Collateral or its value, in which case Agent may make such Overadvances and
provide notice as promptly as practicable thereafter), and the Lenders with
Revolver Commitments thereupon shall, together with Agent, jointly determine the
terms of arrangements that shall be implemented with Borrowers intended to
reduce, within a reasonable time, the outstanding principal amount of the
Revolving Loans to Borrowers to an amount permitted by the preceding sentence.
In such circumstances, if any Lender with a Revolver Commitment objects to the
proposed terms of reduction or repayment of any Overadvance, the terms of
reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. The foregoing provisions are meant for
the benefit of the Lenders and Agent and are not meant for the benefit of
Borrowers, which shall continue to be bound by the provisions of
Section 2.4(e)(1). Each Lender with a Revolver Commitment shall be obligated to
settle with Agent as provided in Section 2.3(e) (or Section 2.3(g), as
applicable) for the amount of such Lender’s Pro Rata Share of any unintentional
Overadvances by Agent reported to such Lender, any intentional Overadvances made
as permitted under this Section 2.3(d)(ii), and any Overadvances resulting from
the charging to the Loan Account of interest, fees, or Lender Group Expenses.

(iii) Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan and, prior to
Settlement therefor, all payments on the Extraordinary Advances shall be payable
to Agent solely for its own account. The Extraordinary Advances shall be
repayable on demand, secured by Agent’s Liens, constitute Obligations hereunder,
and bear interest at the rate applicable from time to time to Revolving Loans
that are Base Rate Loans. The provisions of this Section 2.3(d) are for the
exclusive benefit of Agent, Swing Lender, and the Lenders and are not intended
to benefit Borrowers (or any other Loan Party) in any way.

(e) Settlement. It is agreed that each Lender’s funded portion of the Revolving
Loans is intended by the Lenders to equal, at all times, such Lender’s Pro Rata
Share of the outstanding Revolving Loans. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Revolving Loans, the Swing Loans, and the Extraordinary Advances shall take
place on a periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to Borrowers’ or any of their Subsidiaries’ payments or
other amounts received, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 2:00 p.m. on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans, Swing Loans, and
Extraordinary Advances for the period since the prior Settlement Date. Subject
to the terms and conditions contained herein (including Section 2.3(g)): (y) if
the amount of the Revolving Loans (including Swing Loans, and Extraordinary
Advances) made by a Lender that is not a Defaulting Lender exceeds such Lender’s
Pro Rata Share of the Revolving Loans (including Swing Loans, and Extraordinary
Advances) as of a Settlement Date, then Agent shall, by no later than 12:00 p.m.
on the Settlement Date, transfer in immediately available funds to a Deposit
Account of such Lender (as such Lender may designate), an amount such that each
such Lender shall, upon receipt of such amount, have as of the Settlement Date,
its Pro Rata Share of the Revolving Loans (including Swing Loans, and
Extraordinary Advances), and (z) if the amount of the Revolving Loans (including
Swing Loans, and Extraordinary Advances) made by a Lender is less than such
Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans, and
Extraordinary Advances) as of a Settlement Date, such Lender shall no later than
12:00 p.m. on the Settlement Date transfer in immediately available funds to
Agent’s Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans and Extraordinary Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding

 

- 6 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

sentence shall be applied against the amounts of the applicable Swing Loans or
Extraordinary Advances and, together with the portion of such Swing Loans or
Extraordinary Advances representing Swing Lender’s Pro Rata Share thereof, shall
constitute Revolving Loans of such Lenders. If any such amount is not made
available to Agent by any Lender on the Settlement Date applicable thereto to
the extent required by the terms hereof, Agent shall be entitled to recover for
its account such amount on demand from such Lender together with interest
thereon at the Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Revolving Loans, Swing
Loans, and Extraordinary Advances is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Revolving Loans, Swing Loans, and Extraordinary
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrowers and allocable to the Lenders hereunder, and proceeds of Collateral.

(iii) Between Settlement Dates, Agent, to the extent Extraordinary Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Extraordinary Advances or Swing Loans.
Between Settlement Dates, Agent, to the extent no Extraordinary Advances or
Swing Loans are outstanding, may pay over to Swing Lender any payments or other
amounts received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to
Swing Lender’s Pro Rata Share of the Revolving Loans. If, as of any Settlement
Date, payments or other amounts of Parent or its Subsidiaries received since the
then immediately preceding Settlement Date have been applied to Swing Lender’s
Pro Rata Share of the Revolving Loans other than to Swing Loans, as provided for
in the previous sentence, Swing Lender shall pay to Agent for the accounts of
the Lenders, and Agent shall pay to the Lenders (other than a Defaulting Lender
if Agent has implemented the provisions of Section 2.3(g)), to be applied to the
outstanding Revolving Loans of such Lenders, an amount such that each such
Lender shall, upon receipt of such amount, have, as of such Settlement Date, its
Pro Rata Share of the Revolving Loans. During the period between Settlement
Dates, Swing Lender with respect to Swing Loans, Agent with respect to
Extraordinary Advances, and each Lender with respect to the Revolving Loans
other than Swing Loans and Extraordinary Advances, shall be entitled to interest
at the applicable rate or rates payable under this Agreement on the daily amount
of funds employed by Swing Lender, Agent, or the Lenders, as applicable.

(iv) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).

(f) Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing the principal amount of the Revolving Loans (and portion of the
Term Loan A and the Term Loan B, as applicable), owing to each Lender, including
the Swing Loans owing to Swing Lender, and Extraordinary Advances owing to
Agent, and the interests therein of each Lender, from time to time and such
register shall, absent manifest error, conclusively be presumed to be correct
and accurate.

(g) Defaulting Lenders.

(i) Notwithstanding the provisions of Section 2.4(b)(ii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrowers to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Swing Lender to the extent of any Swing Loans that were
made by Swing Lender and that were required to be, but were not, paid by the
Defaulting Lender, (B) second, to Issuing Bank, to the extent of the portion of
a Letter of Credit Disbursement that was required to be, but was not, paid by
the Defaulting Lender, (C) third, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (D) to a suspense

 

- 7 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

account maintained by Agent, the proceeds of which shall be retained by Agent
and may be made available to be re-advanced to or for the benefit of Borrowers
(upon the request of Borrowers and subject to the conditions set forth in
Section 3.2) as if such Defaulting Lender had made its portion of Revolving
Loans (or other funding obligations) hereunder, and (E) from and after the date
on which all other Obligations have been paid in full, to such Defaulting Lender
in accordance with tier (P) of Section 2.4(b)(ii). Subject to the foregoing,
Agent may hold and, in its discretion, re-lend to Borrowers for the account of
such Defaulting Lender the amount of all such payments received and retained by
Agent for the account of such Defaulting Lender. Solely for the purposes of
voting or consenting to matters with respect to the Loan Documents (including
the calculation of Pro Rata Share in connection therewith) and for the purpose
of calculating the fee payable under Section 2.10(b), such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
deemed to be zero; provided, that the foregoing shall not apply to any of the
matters governed by Section 14.1(a)(i) through (iii). The provisions of this
Section 2.3(g) shall remain effective with respect to such Defaulting Lender
until the earlier of (y) the date on which all of the Non-Defaulting Lenders,
Agent, Issuing Bank, and Borrowers shall have waived, in writing, the
application of this Section 2.3(g) to such Defaulting Lender, or (z) the date on
which such Defaulting Lender makes payment of all amounts that it was obligated
to fund hereunder, pays to Agent all amounts owing by Defaulting Lender in
respect of the amounts that it was obligated to fund hereunder, and, if
requested by Agent, provides adequate assurance of its ability to perform its
future obligations hereunder (on which earlier date, so long as no Event of
Default has occurred and is continuing, any remaining cash collateral held by
Agent pursuant to Section 2.3(g)(ii) shall be released to Borrowers). The
operation of this Section 2.3(g) shall not be construed to increase or otherwise
affect the Commitment of any Lender, to relieve or excuse the performance by
such Defaulting Lender or any other Lender of its duties and obligations
hereunder, or to relieve or excuse the performance by any Borrower of its duties
and obligations hereunder to Agent, Issuing Bank, or to the Lenders other than
such Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that
it was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrowers, at their
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrowers’
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

(ii) If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:

(A) such Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Revolving Loan Exposures plus such Defaulting Lender’s
Swing Loan Exposure and Letter of Credit Exposure does not exceed the total of
all Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions set
forth in Section 3.2 are satisfied at such time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by the Agent (x) first, prepay such Defaulting Lender’s Swing Loan Exposure
(after giving effect to any partial reallocation pursuant to clause (A)

 

- 8 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

above) and (y) second, cash collateralize such Defaulting Lender’s Letter of
Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (A) above), pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to the Agent, for so long as such
Letter of Credit Exposure is outstanding; provided, that Borrowers shall not be
obligated to cash collateralize any Defaulting Lender’s Letter of Credit
Exposure if such Defaulting Lender is also the Issuing Bank;

(C) if Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrowers shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

(D) to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit Fees
payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;

(E) to the extent any Defaulting Lender’s Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to the Issuing Bank until
such portion of such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized or reallocated;

(F) so long as any Lender is a Defaulting Lender, the Swing Lender shall not be
required to make any Swing Loan and the Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent
(x) the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of
Credit can not be reallocated pursuant to this Section 2.3(g)(ii) or (y) the
Swing Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrowers to eliminate the Swing Lender’s or Issuing Bank’s risk
with respect to the Defaulting Lender’s participation in Swing Loans or Letters
of Credit; and

(G) Agent may release any cash collateral provided by Borrowers pursuant to this
Section 2.3(g)(ii) to the Issuing Bank and the Issuing Bank may apply any such
cash collateral to the payment of such Defaulting Lender’s Pro Rata Share of any
Letter of Credit Disbursement that is not reimbursed by Borrowers pursuant to
Section 2.11(d).

(h) Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

2.4 Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrowers.

(i) Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:30 p.m. on the date
specified herein. Any payment received by Agent later than 1:30 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

 

- 9 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) Unless Agent receives notice from Borrowers prior to the date on which any
payment is due to the Lenders that Borrowers will not make such payment in full
as and when required, Agent may assume that Borrowers have made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrowers do not make such payment in full
to Agent on the date when due, each Lender severally shall repay to Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Defaulting Lender Rate for each day from the date such amount is distributed
to such Lender until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of Issuing Bank) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates. Subject to
Section 2.4(b)(iv), Section 2.4(d)(ii), and Section 2.4(e), all payments to be
made hereunder by Borrowers shall be remitted to Agent and all such payments,
and all proceeds of Collateral received by Agent, shall be applied, so long as
no Application Event has occurred and is continuing and except as otherwise
provided herein with respect to Defaulting Lenders, to reduce the balance of the
Revolving Loans outstanding and, thereafter, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

(C) third, to pay interest due in respect of all Protective Advances until paid
in full; provided, however, that, if any Major Application Event has occurred
and is continuing at the time of application pursuant to this
Section 2.4(b)(ii), then any amounts, if any, payable to Term Loan B Lenders
(whether pursuant to the terms of the agreement referenced in Section 13.3 or
otherwise) on account of interest accrued on the Protective Advances, shall not
be paid pursuant to this item “third” and instead shall be deferred to item
“thirteenth” below,

(D) fourth, to pay the principal of all Protective Advances until paid in full,

(E) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full; provided, however, that, if any Major Application
Event has occurred and is continuing at the time of application pursuant to this
Section 2.4(b)(ii), then any Lender Group Expenses (including cost or expense
reimbursements) or indemnities in excess of $350,000 in the aggregate (after
taking into account any amounts previously paid to any of the Term Loan B
Lenders pursuant to this clause “fifth” during the continuation of a Major
Application Event) then due to any of the Term Loan B Lenders under the Loan
Documents shall not be paid pursuant to this item “fifth” and instead shall be
deferred to item “eleventh” below,

 

- 10 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(F) sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full; provided, however, that, if any
Major Application Event has occurred and is continuing at the time of
application pursuant to this Section 2.4(b)(ii), then any fees or premiums then
due to any of the Term Loan B Lenders under the Loan Documents shall not be paid
pursuant to this item “sixth” and instead shall be deferred to item “twelfth”
below,

(G) seventh, to pay interest accrued in respect of the Swing Loans until paid in
full,

(H) eighth, to pay the principal of all Swing Loans until paid in full,

(I) ninth, ratably, to pay interest accrued in respect of the Revolving Loans
(other than Protective Advances), the Term Loan A and the Term Loan B until paid
in full; provided, however, that, if any Major Application Event has occurred
and is continuing at the time of application pursuant to this
Section 2.4(b)(ii), then any interest accrued in respect of the Term Loan B (and
any other amounts otherwise payable to Term Loan B Lenders on account of
interest accrued on any of the Obligations Lenders (whether pursuant to the
terms of the agreement referenced in Section 13.3 or otherwise)) shall not be
paid pursuant to this item “ninth” and instead shall be deferred to item
“thirteenth” below,

(J) tenth, ratably

a. ratably, to pay the principal of all Revolving Loans and the Term Loan A (in
the inverse order of the maturity of the installments due thereunder),

b. to Agent, to be held by Agent, for the benefit of Issuing Bank (and for the
ratable benefit of each of the Lenders that have an obligation to pay to Agent,
for the account of Issuing Bank, a share of each Letter of Credit Disbursement),
as cash collateral in an amount up to 105% of the Letter of Credit Usage (to the
extent permitted by applicable law, such cash collateral shall be applied to the
reimbursement of any Letter of Credit Disbursement as and when such disbursement
occurs and, if a Letter of Credit expires undrawn, the cash collateral held by
Agent in respect of such Letter of Credit shall, to the extent permitted by
applicable law, be reapplied pursuant to this Section 2.4(b)(ii), beginning with
tier (A) hereof),

c. ratably, to (y) the Bank Product Providers based upon amounts then certified
by the applicable Bank Product Provider to Agent (in form and substance
satisfactory to Agent) to be due and payable to such Bank Product Providers on
account of Bank Product Obligations, and (z) to be paid to Agent, to be held by
Agent, for the ratable benefit of the Bank Product Providers, in an amount
determined by Agent as sufficient to satisfy the reasonably estimated credit
exposure with respect to the then existing Bank Product Obligations as cash
collateral (which cash collateral may be released by Agent to the applicable
Bank Product Provider and applied by such Bank Product Provider to the payment
or reimbursement of any amounts due and payable with respect to Bank Product
Obligations owed to the applicable Bank Product Provider as and when such
amounts first become due and payable and, if and at such time as all such Bank
Product Obligations are paid or otherwise satisfied in full, the cash collateral
held by Agent in respect of such Bank Product Obligations shall be reapplied
pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof),

(K) eleventh, ratably, to the extent deferred to this clause “eleventh” by
operation of the proviso in clause “fifth” above, to pay any Lender Group
Expenses (including cost or expense reimbursements) or indemnities then due to
any of the Term Loan B Lenders under the Loan Documents, until paid in full,

 

- 11 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(L) twelfth, ratably, to the extent deferred to this clause “twelfth” by
operation of the proviso in clause “sixth” above, to pay any fees or premiums
then due to any of the Term Loan B Lenders under the Loan Documents until paid
in full,

(M) thirteenth, to the extent deferred to this clause “thirteenth” by operation
of the proviso in clause “ninth” above, to pay interest accrued in respect of
the Term Loan B (and any other amounts otherwise payable to Term Loan B Lenders
on account of interest accrued on any of the Obligations) until paid in full,

(N) fourteenth, to pay the principal of the Term Loan B (in the inverse order of
the maturity of the installments due thereunder) until paid in full,

(O) fifteenth, to pay any other Obligations other than Obligations owed to
Defaulting Lenders until paid in full,

(P) sixteenth, ratably to pay any Obligations owed to Defaulting Lenders until
paid in full, and

(Q) seventeenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) (and expressly permitted at
that time to be so paid/applied) under any provision of this Agreement or any
other Loan Document. The foregoing to the contrary notwithstanding, this
Section 2.4(b)(iv) does not, and shall not, permit Borrowers to specify to Agent
that a payment be for the payment of all or any portion of the principal amount
of the Term Loan B, and no such request by Borrower shall be given any force or
effect under this Agreement, except to the extent that such payment of the
principal amount of the Term Loan B is expressly permitted at such time to be
applied to the Term Loan B pursuant to the provisions of Section 2.4(d)(ii)(B)
or Section 2.4(f).

(v) For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.

(c) Reduction of Commitments.

(i) Revolver Commitments. The Revolver Commitments shall terminate on the
Maturity Date. Borrowers may reduce the Revolver Commitments to an amount (which
may be zero) not less than the sum of (A) the Revolver Usage as of such date,
plus (B) the principal amount of all Revolving Loans not yet made as to which a
request has been given by Borrowers under Section 2.3(a), plus (C) the amount of
all Letters of

 

- 12 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Credit not yet issued as to which a request has been given by Borrowers pursuant
to Section 2.11(a). Each such reduction shall be in an amount which is not less
than $2,500,000 (unless the Revolver Commitments are being reduced to zero and
the amount of the Revolver Commitments in effect immediately prior to such
reduction are less than $2,500,000) shall be made by providing not less than 10
Business Days prior written notice to Agent, and shall be irrevocable. Once
reduced, the Revolver Commitments may not be increased. Each such reduction of
the Revolver Commitments shall reduce the Revolver Commitments of each Lender
proportionately in accordance with its ratable share thereof.

(ii) Term Loan A Commitments. The Term Loan A Commitments shall terminate upon
the making of the Term Loan A.

(iii) Term Loan B Commitments. The Term Loan B Commitments shall terminate upon
the making of the Term Loan B.

(d) Optional Prepayments.

(i) Revolving Loans. Borrowers may prepay the principal of any Revolving Loan at
any time in whole or in part, without premium or penalty.

(ii) Term Loans.

(A) Borrowers may, upon at least 10 Business Days prior written notice to Agent,
prepay the principal of the Term Loan A, in whole or in part. Each prepayment
made pursuant to this Section 2.4(d)(ii)(A) shall be accompanied by the payment
of accrued interest to the date of such payment on the amount prepaid. Each such
prepayment shall be applied against the remaining installments of principal due
on the Term Loan A in the inverse order of maturity (for the avoidance of doubt,
any amount that is due and payable on the Maturity Date shall constitute an
installment).

(B) If (1) prior to giving effect to such prepayment, the Term Loan A (including
accrued and unpaid interest thereof) has been repaid in full in immediately
available funds, (2) no Default or Event of Default has occurred and is
continuing or would result therefrom, and (3) Borrowers would have Excess
Availability of not less than $3,000,000 before and after giving effect to such
prepayment, then Borrowers may, upon at least 10 Business Days prior written
notice to Agent, prepay the principal of the Term Loan B, in whole or in part.
Each prepayment made pursuant to this Section 2.4(d)(ii)(B) shall be accompanied
by the payment of accrued interest to the date of such payment on the amount
prepaid. Each such prepayment shall be applied against the remaining
installments of principal due on the Term Loan B in the inverse order of
maturity (for the avoidance of doubt, any amount that is due and payable on the
Maturity Date shall constitute an installment).

(e) Mandatory Prepayments.

(i) Borrowing Base. If, at any time, (A) the Revolver Usage on such date exceeds
(B) the Borrowing Base reflected in the Borrowing Base Certificate most recently
delivered by Borrowers to Agent, then Borrowers shall immediately prepay the
Obligations in accordance with Section 2.4(f)(i) in an aggregate amount equal to
the amount of such excess.

(ii) Dispositions. Within 1 Business Day of the date of receipt by Parent or any
of its Subsidiaries of the Net Cash Proceeds of any voluntary or involuntary
sale or disposition by Parent or any of its Subsidiaries of assets (including
casualty losses or condemnations but excluding sales or dispositions which
qualify as Permitted Dispositions under clauses (a), (b)(ii), (c), (d), (e),
(i), (j), (k), (l), (m), or (n) of the definition of Permitted Dispositions),
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(ii) in an amount equal to 100% of such Net Cash
Proceeds (including condemnation awards and payments in lieu thereof) received
by such Person in connection with such sales or dispositions; provided that,
other than with respect to Net Cash Proceeds from the disposition of Fixed
Assets in reliance on clause (b) of the definition of Permitted Dispositions
(which shall be subject to the reinvestment conditions set forth in clause
(b)(i)

 

- 13 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of the definition of Permitted Dispositions), so long as (A) no Default or Event
of Default shall have occurred and is continuing or would result therefrom,
(B) such Borrower shall have given Agent prior written notice of such Borrower’s
intention to apply such monies to the costs of replacement of the properties or
assets that are the subject of such sale or disposition or the cost of purchase
or construction of other assets useful in the business of Parent or its
Subsidiaries, (C) the monies are held in a Deposit Account in which Agent has a
perfected first-priority security interest, and (D) Parent or its Subsidiaries,
as applicable, complete such replacement, purchase, or construction within 180
days (or 365 days in the case of any involuntary disposition resulting from a
casualty loss or condemnation) after the initial receipt of such monies, then
the Loan Party whose assets were the subject of such disposition shall have the
option to apply such monies to the costs of replacement of the assets that are
the subject of such sale or disposition or the costs of purchase or construction
of other assets useful in the business of such Loan Party unless and to the
extent that such applicable period shall have expired without such replacement,
purchase, or construction being made or completed, in which case, any amounts
remaining in the Deposit Account referred to in clause (C) above shall be paid
to Agent and applied in accordance with Section 2.4(f)(ii); provided, that no
Borrower nor any of its Subsidiaries shall have the right to use such Net Cash
Proceeds to make such replacements, purchases, or construction in excess of
$500,000 in any given fiscal year; provided, further, with respect to Net Cash
Proceeds of Fixed Assets as to which Borrower elected to reinvest in reliance on
clause (b)(i) of the definition of Permitted Dispositions but as to which the
applicable period shall have expired without such replacement or purchase being
made or completed, an amount equal to such Net Cash Proceeds shall be paid to
Agent and applied in accordance with Section 2.4(f)(ii). Nothing contained in
this Section 2.4(e)(ii) shall permit Parent or any of its Subsidiaries to sell
or otherwise dispose of any assets other than in accordance with Section 6.4.

(iii) Extraordinary Receipts. Within 1 Business Day of the date of receipt by
Parent or any of its Subsidiaries of any Extraordinary Receipts, Borrowers shall
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(ii) in an amount equal to 100% of such Extraordinary Receipts,
net of any reasonable expenses incurred in collecting such Extraordinary
Receipts.

(iv) Indebtedness. Within 1 Business Day of the date of incurrence by Parent or
any of its Subsidiaries of any Indebtedness (other than Permitted Indebtedness),
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(ii) in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection with such incurrence. The
provisions of this Section 2.4(e)(iv) shall not be deemed to be implied consent
to any such incurrence otherwise prohibited by the terms of this Agreement.

(v) Equity. Within 1 Business Day of the date of the issuance by Parent or any
of its Subsidiaries of any Equity Interests (other than (A) in the event that
Parent or any of its Subsidiaries forms any Subsidiary in accordance with the
terms hereof, the issuance by such Subsidiary of Equity Interests to Parent or
such Subsidiary, as applicable, (B) the issuance of Equity Interests of Parent
to directors, officers and employees of Parent and its Subsidiaries pursuant to
employee stock option plans (or other employee incentive plans or other
compensation arrangements) approved by the Board of Directors, and (C) the
issuance of Equity Interests by a Subsidiary of Parent to its parent or member
in connection with the contribution by such parent or member to such Subsidiary
of the proceeds of an issuance described in clauses (A) – (B) above), Borrowers
shall prepay the outstanding principal amount of the Obligations in accordance
with Section 2.4(f)(ii) in an amount equal to 100% of the Net Cash Proceeds
received by such Person in connection with such issuance. The provisions of this
Section 2.4(e)(v) shall not be deemed to be implied consent to any such issuance
otherwise prohibited by the terms of this Agreement.

(vi) Excess Cash Flow. Within 10 days of delivery to Agent of audited annual
financial statements pursuant to Section 5.1, commencing with the delivery to
Agent of the financial statements for Parent’s fiscal year ended December 31,
2013 or, if such financial statements are not delivered to Agent on the date
such statements are required to be delivered pursuant to Section 5.1, within 10
days after the date such statements were required to be delivered to Agent
pursuant to Section 5.1, Borrowers shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(f)(ii) in an amount equal to
25% of the Excess Cash Flow of Parent and its Subsidiaries for such fiscal year;
provided, that any Excess Cash Flow payment made pursuant to this
Section 2.4(e)(vi) shall exclude the portion of Excess Cash Flow that is
attributable to the target of a Permitted Acquisition and that accrued prior to
the closing date of such Permitted Acquisition.

 

- 14 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vii) Term Loan A Limiter. If, at any time, (A) the outstanding principal amount
of the Term Loan A exceeds (B) the Term Loan A Limiter, then within 3 Business
Days following the date of such occurrence, Borrowers shall prepay the
Obligations in accordance with Section 2.4(f)(iii) by an aggregate amount equal
to the amount of such excess. The forgoing to the contrary notwithstanding, if
Borrowers are required to make a payment of less than $500,000 pursuant to the
immediately preceding sentence and fail to make such payment when due, Borrowers
may cure (and shall be deemed to have cured) the Event of Default with respect
to such failure to make such payment by making such payment to Agent in
immediately available funds within 90 days after the date such payment was
originally required to be made under the terms of the first sentence of this
Section 2.4(e)(vii).

(f) Application of Payments.

(i) Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Revolving Loans until paid in full,
second, to cash collateralize the Letters of Credit in an amount equal to 105%
of the then outstanding Letter of Credit Usage, third, to the outstanding
principal amount of the Term Loan A until paid in full, and fourth, to the
outstanding principal amount of the Term Loan B until paid in full and (B) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii). Each such prepayment of the Term Loan A
shall be applied against the remaining installments of principal of the Term
Loan A in the inverse order of maturity (for the avoidance of doubt, any amount
that is due and payable on the Maturity Date shall constitute an installment).
Each such prepayment of the Term Loan B shall be applied against the remaining
installments of principal of the Term Loan B in the inverse order of maturity
(for the avoidance of doubt, any amount that is due and payable on the Maturity
Date shall constitute an installment).

(ii) Each prepayment pursuant to Section 2.4(e)(ii), 2.4(e)(iii), 2.4(e)(iv),
2.4(e)(v), or 2.4(e)(vi) shall (A) so long as no Application Event shall have
occurred and be continuing, be applied, first, to the outstanding principal
amount of the Term Loan A until paid in full, second, (x) so long as Borrowers
have Excess Availability of not less than $3,000,000 before and after giving
effect to such application and no Default or Event of Default has occurred and
is continuing or would result therefrom, to the outstanding principal amount of
the Term Loan B until paid in full, (y) if both (A) the conditions in clause
(x) of this item “second” are not satisfied solely as a result of Borrowers
failing to have Excess Availability of at least $3,000,000 before and after
giving effect to the application of such prepayment to the principal amount of
the Term Loan B and (B) the application of all or any portion of such prepayment
to the outstanding principal amount of the Revolving Loans prior to application
to the principal amount of the Term Loan B would result in Borrowers having
Excess Availability of $3,000,000 or more before and after giving effect to the
application of all or any portion of such prepayment to the principal amount of
the Term Loan B, then (1) first, to the outstanding principal amount of the
Revolving Loans up to the amount necessary to result in Borrowers having Excess
Availability of $3,000,000 or more before and after giving effect to the
application of all or any portion of the remainder of such prepayment to the
principal amount of the Term Loan B and (2) second, so long as Borrowers have
Excess Availability of not less than $3,000,000 before and after giving effect
to such application and no Default or Event of Default has occurred and is
continuing or would result therefrom, to the outstanding principal amount of the
Term Loan B until paid in full, or (z) in all other circumstances, to the
outstanding principal amount of the Revolving Loans (without a corresponding
permanent reduction in the Maximum Revolver Amount), until paid in full, third,
to the outstanding principal amount of the Revolving Loans (without a
corresponding permanent reduction in the Maximum Revolver Amount), until paid in
full, and fourth, to cash collateralize the Letters of Credit in an amount equal
to 105% of the then outstanding Letter of Credit Usage (without a corresponding
permanent reduction in the Maximum Revolver Amount), and fifth, to the
outstanding principal amount of the Term Loan B until paid in full and (B) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii). Each such prepayment of the Term Loan A
shall be applied against the remaining installments of principal of the Term
Loan A in the inverse order of maturity (for the avoidance of doubt, any amount
that is due and payable on the Maturity Date shall

 

- 15 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

constitute an installment). Each such prepayment of the Term Loan B shall be
applied against the remaining installments of principal of the Term Loan B in
the inverse order of maturity (for the avoidance of doubt, any amount that is
due and payable on the Maturity Date shall constitute an installment).

(iii) Each prepayment pursuant to Section 2.4(e)(vii) shall, (A) so long as no
Application Event shall have occurred and be continuing, be applied, to the
outstanding principal amount of the Term Loan A until paid in full, and (B) if
an Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii). Each such prepayment of the Term Loan A
shall be applied against the remaining installments of principal of the Term
Loan A in the inverse order of maturity (for the avoidance of doubt, any amount
that is due and payable on the Maturity Date shall constitute an installment).

(iv) Anything contained herein to the contrary notwithstanding, in the event
that the Borrowers are required to make any mandatory prepayment (a “Waivable
Mandatory Prepayment”) of the Obligations pursuant to Section 2.4(e)(ii),
2.4(e)(iii), 2.4(e)(iv), 2.4(e)(v), 2.4(e)(vi), or 2.4(e)(vii), then not less
than two Business Days prior to the date (the “Required Prepayment Date”) on
which the Borrowers are required to make such Waivable Mandatory Prepayment,
Borrowers shall notify Agent of the amount of such prepayment, and Agent will
promptly thereafter notify each Lender of the amount of such Lender’s Pro Rata
Share of such Waivable Mandatory Prepayment, if any, and of such Lender’s option
to decline such amount (each Lender exercising the option to decline, a
“Declining Lender”). Each Lender may elect to decline receipt of all or any
portion of the Waiveable Mandatory Prepayment to which it is entitled (without
prejudice to such Lender’s rights hereunder to accept or decline any future
payments in respect of mandatory prepayments) by giving written notice to Agent
of its election to decline (“Declination Notice”) all or any portion of the
applicable Waivable Mandatory Prepayment on or before the first Business Day
prior to the Required Prepayment Date. No Revolving Lender shall be deemed to be
a Declining Lender with respect to Revolving Loans or Letter of Credit Usage, as
applicable, even if such Lender delivers a Declination Notice, unless all
Revolving Lenders have elected to be Declining Lenders with respect to Revolving
Loans or Letter of Credit Usage, as applicable. Any Lender that does not deliver
a Declination Notice to Agent on or before the first Business Day prior to the
Required Prepayment Date shall be deemed to have elected, as of such date, to
receive the entire Waivable Mandatory Prepayment available. If there are any
Declining Lenders with respect to a Waivable Mandatory Prepayment, then on the
Required Prepayment Date for such Waivable Mandatory Prepayment, the Waivable
Mandatory Prepayment shall be applied as follows: (A) so long as no Application
Event shall have occurred and be continuing, first, to the outstanding principal
amount of the Term Loan A held by Term Loan A Lenders who are not Declining
Lenders, until paid in full, second, (x) so long as Borrowers have Excess
Availability of not less than $3,000,000 before and after giving effect to such
application and no Default or Event of Default has occurred and is continuing or
would result therefrom, to the outstanding principal amount of the Term Loan B
held by Term Loan B Lenders who are not Declining Lenders until paid in full,
(y) if (A) the conditions in clause (x) of this item “second” are not satisfied
solely as a result of Borrowers failing to have Excess Availability of at least
$3,000,000 before and after giving effect to the application of such prepayment
to the principal amount of the Term Loan B, (B) the Revolving Lenders are not
Declining Lenders with respect to Revolving Loans, and (C) the application of
all or any portion of such prepayment to the outstanding principal amount of the
Revolving Loans prior to application to the principal amount of the Term Loan B
held by Term Loan B Lenders who are not Declining Lenders would result in
Borrowers having Excess Availability of $3,000,000 or more before and after
giving effect to the application of all or any portion of such prepayment to the
principal amount of the Term Loan B held by Term Loan B Lenders who are not
Declining Lenders, then (1) first, to the outstanding principal amount of the
Revolving Loans up to the amount necessary to result in Borrowers having Excess
Availability of $3,000,000 or more before and after giving effect to the
application of all or any portion of the remainder of such prepayment to the
principal amount of the Term Loan B held by Term Loan B Lenders that are not
Declining Lenders and (2) second, so long as Borrowers have Excess Availability
of not less than $3,000,000 before and after giving effect to such application
and no Default or Event of Default has occurred and is continuing or would
result therefrom, to the outstanding principal amount of the Term Loan B held by
Term Loan B Lenders that are not Declining Lenders until paid in full, or (z) in
all other circumstances, so long as the Revolving Lenders are not Declining
Lenders with respect to Revolving Loans, to the outstanding principal amount of
the Revolving Loans (without a corresponding permanent reduction in the Maximum
Revolver Amount), until paid in full, third, so long as Revolving Lenders are
not Declining Lenders with

 

- 16 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

respect to the Revolving Loans, to the outstanding principal amount of the
Revolving Loans (without a corresponding permanent reduction in the Maximum
Revolver Amount), until paid in full, fourth, so long as Revolving Lenders are
not Declining Lenders with respect to the Letter of Credit Usage, to cash
collateralize the Letter of Credit Exposure in an amount equal to 105% of the
then outstanding Letter of Credit Exposure (without a corresponding permanent
reduction in the Maximum Revolver Amount), fifth, to the outstanding principal
amount of the Term Loan B held by Term Loan B Lenders who are not Declining
Lenders until paid in full, and sixth, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law,
and (B) if an Application Event shall have occurred and be continuing, be
applied in the manner set forth in Section 2.4(b)(ii). Each such prepayment of
the Term Loan A shall be applied against the remaining installments of principal
of the Term Loan A owed to such Lenders who are not Declining Lenders in the
inverse order of maturity (for the avoidance of doubt, any amount that is due
and payable on the Maturity Date shall constitute an installment). Each such
prepayment of the Term Loan B shall be applied against the remaining
installments of principal of the Term Loan B owed to such Lenders who are not
Declining Lenders in the inverse order of maturity (for the avoidance of doubt,
any amount that is due and payable on the Maturity Date shall constitute an
installment).

2.5 Promise to Pay; Promissory Notes.

(a) Borrowers agree to pay the Lender Group Expenses on the earlier of (i) the
first day of the month following the date on which the applicable Lender Group
Expenses were first incurred or (ii) the date on which demand therefor is made
by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account or the Term B Loan Account
pursuant to the provisions of Section 2.6(d) shall be deemed to constitute a
demand for payment thereof for the purposes of this subclause (ii)). Borrowers
promise to pay all of the Obligations (including principal, interest, premiums,
if any, fees, costs, and expenses (including Lender Group Expenses)) in full on
the Maturity Date or, if earlier, on the date on which the Obligations (other
than the Bank Product Obligations) become due and payable pursuant to the terms
of this Agreement. Borrowers agree that their obligations contained in the first
sentence of this Section 2.5(a) shall survive payment or satisfaction in full of
all other Obligations.

(b) Any Lender may request that any portion of its Commitments or the Loans made
by it be evidenced by one or more promissory notes. In such event, Borrowers
shall execute and deliver to such Lender the requested promissory notes payable
to the order of such Lender in a form furnished by Agent and reasonably
satisfactory to Borrowers. Thereafter, the portion of the Commitments and Loans
evidenced by such promissory notes and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the order of
the payee named therein.

2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account or the Term B Loan Account, as applicable, pursuant to the terms hereof
shall bear interest as follows:

(i) if the relevant Obligation is a Term Loan A or a Term Loan B that is a LIBOR
Rate Loan, at a per annum rate equal to the LIBOR Rate plus the Term LIBOR Rate
Margin,

(ii) if the relevant Obligation is a Revolving Loan that is a LIBOR Rate Loan,
at a per annum rate equal to the LIBOR Rate plus the Revolver LIBOR Rate Margin,

(iii) if the relevant Obligation is a Term Loan A or a Term Loan B that is Base
Rate Loan, at a per annum rate equal to the Base Rate plus the Term Base Rate
Margin, and

(iv) otherwise, at a per annum rate equal to the Base Rate plus the Revolver
Base Rate Margin.

 

- 17 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the Revolver LIBOR Rate Margin times the undrawn amount
of all outstanding Letters of Credit.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at:

(i) the election of Agent or the Required Lenders, all Obligations (except for
undrawn Letters of Credit) that have been charged to the Loan Account or the
Term B Loan Account, as applicable, pursuant to the terms hereof shall bear
interest at a per annum rate equal to 2 percentage points above the per annum
rate otherwise applicable hereunder (including retroactive to the date of
occurrence of such Event of Default if so elected by Agent or the Required
Lenders),

(ii) the election of Agent, the Required Senior Lenders, or the Required
Lenders, the Letter of Credit Fee shall be increased to 2 percentage points
above the per annum rate otherwise applicable hereunder (including retroactive
to the date of occurrence of such Event of Default if so elected by Agent or the
Required Lenders),

(iii) the election of Agent, the Required Senior Lenders, or the Required
Lenders, all Obligations (except for undrawn Letters of Credit and the Term Loan
B) that have been charged to the Loan Account, pursuant to the terms hereof
shall bear interest at a per annum rate equal to 2 percentage points above the
per annum rate otherwise applicable hereunder (including retroactive to the date
of occurrence of such Event of Default if so elected by Agent, the Required
Lenders, or the Required Senior Lenders), and

(iv) the election of Agent, the Required Lenders, or the Required Junior
Lenders, all Obligations in respect of the Term B Loan that have been charged to
the Term B Loan Account pursuant to the terms hereof shall bear interest at a
per annum rate equal to 2 percentage points above the per annum rate otherwise
applicable hereunder (including retroactive to the date of occurrence of such
Event of Default if so elected by Agent, the Required Junior Lenders, or the
Required Lenders).

(d) Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k) or Section 2.12(a), (i) all interest, all Letter of Credit Fees
and all other fees payable hereunder or under any of the other Loan Documents
shall be due and payable, in arrears, on the first day of each month, and
(ii) all costs and expenses payable hereunder or under any of the other Loan
Documents, and all Lender Group Expenses shall be due and payable on the earlier
of (x) the first day of the month following the date on which the applicable
costs, expenses, or Lender Group Expenses were first incurred or (y) the date on
which demand therefor is made by Agent (it being acknowledged and agreed that
any charging of such costs, expenses or Lender Group Expenses to the Loan
Account or the Term B Loan Account, as applicable, pursuant to the provisions of
the following sentences shall be deemed to constitute a demand for payment
thereof for the purposes of this subclause (y)). Borrowers hereby authorize
Agent, from time to time in Agent’s discretion without prior notice to
Borrowers, to charge to the Loan Account (A) on the first day of each month, all
interest accrued during the prior month on the Revolving Loans or the Term Loan
A hereunder, (B) on the first day of each month, all Letter of Credit Fees
accrued or chargeable hereunder during the prior month, (C) as and when incurred
or accrued, all fees and costs provided for in Section 2.10 (a) or (c), (D) on
the first day of each month, the Unused Line Fee accrued during the prior month
pursuant to Section 2.10(b), (E) as and when due and payable, all other fees
payable (other than fees payable to any Term Loan B Lender) hereunder or under
any of the other Loan Documents, (F) as and when incurred or accrued, the
fronting fees and all commissions, other fees, charges and expenses provided for
in Section 2.11(k), (G) as and when incurred or accrued, all other Lender Group
Expenses (other than Lender Group Expenses payable to any Term Loan B Lender),
and (H) as and when due and payable all other payment obligations (other than
any such obligations payable in connection with the Term Loan B) payable under
any Loan Document or any Bank Product Agreement (including any amounts due and
payable to the Bank Product Providers in respect of Bank Products). Borrowers
hereby authorize Agent, from time to time without prior notice to Borrowers, to
charge to the Term B

 

- 18 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Loan Account (1) on the first day of each month, all interest accrued during the
prior month on the Term Loan B hereunder, (2) as and when due and payable, all
fees payable to any Term Loan B Lender hereunder or under any of the other Loan
Documents, (3) as and when incurred or accrued, all other Lender Group Expenses
payable to any Term Loan B Lender, and (4) as and when due and payable all other
payment obligations in connection with the Term Loan B payable under any Loan
Document. All amounts (including interest, fees, costs, expenses, Lender Group
Expenses, or other amounts payable hereunder or under any other Loan Document or
under any Bank Product Agreement) charged to the Loan Account shall thereupon
constitute Revolving Loans hereunder (unless otherwise elected by Agent in its
discretion), shall constitute Obligations hereunder, and shall initially accrue
interest at the rate then applicable to Revolving Loans that are Base Rate Loans
(unless and until converted into LIBOR Rate Loans in accordance with the terms
of this Agreement). For the avoidance of doubt, amounts charged to the Term B
Loan Account shall not constitute Revolving Loans hereunder.

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue. In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

2.7 Crediting Payments; Clearance Charge. The receipt of any payment item by
Agent shall not be required to be considered a payment on account unless such
payment item is a wire transfer of immediately available federal funds made to
Agent’s Account or unless and until such payment item is honored when presented
for payment. Should any payment item not be honored when presented for payment,
then Borrowers shall be deemed not to have made such payment and interest shall
be calculated accordingly. Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into Agent’s Account on a Business Day on or before 1:30 p.m. If any
payment item is received into Agent’s Account on a non-Business Day or after
1:30 p.m. on a Business Day (unless Agent, in its sole discretion, elects to
credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.
From and after the Closing Date, Agent shall be entitled to charge Borrowers for
1 Business Day of ‘clearance’ or ‘float’ at the rate then applicable under
Section 2.6 to Revolving Loans that are Base Rate Loans on all Collections that
are received by Parent and its Subsidiaries (regardless of whether forwarded by
the Cash Management Banks to Agent). This across-the-board 1 Business Day
clearance or float charge on all Collections of Parent and its Subsidiaries is
acknowledged by the parties to constitute an integral aspect of the pricing of
the financing of Borrowers and shall apply irrespective of whether or not there
are any outstanding monetary Obligations; the effect of such clearance or float
charge being the equivalent of charging interest on such Collections through the
completion of a period ending 1 Business Days after the receipt thereof. The
parties acknowledge and agree that the economic benefit of the foregoing
provisions of this Section 2.7 shall be for the exclusive benefit of Agent.

2.8 Designated Account. Agent is authorized to make the Revolving Loans and the
Term Loans, and Issuing Bank is authorized to issue the Letters of Credit, under
this Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrowers agree to establish and maintain the Designated Account
with the Designated Account

 

- 19 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Bank for the purpose of receiving the proceeds of the Revolving Loans requested
by Borrowers and made by Agent or the Lenders hereunder. Unless otherwise agreed
by Agent and Borrowers, any Revolving Loan or Swing Loan requested by Borrowers
and made by Agent or the Lenders hereunder shall be made to the Designated
Account.

2.9 Maintenance of Loan Account and Term B Loan Account; Statements of
Obligations.

(a) Loan Account. Agent shall maintain an account on its books in the name of
Borrowers (the “Loan Account”) on which Borrowers will be charged with the Term
Loan A, all Revolving Loans (including Extraordinary Advances and Swing Loans)
made by Agent, Swing Lender, or the Lenders to Borrowers or for Borrowers’
account, the Letters of Credit issued or arranged by Issuing Bank for Borrowers’
account, and with all other payment Obligations (other than the Term Loan B and
payment Obligations relating to the Term Loan B) hereunder or under the other
Loan Documents, including, accrued interest (other than accrued interest on the
Term Loan B), fees and expenses (other than amounts owed to Term Loan B
Lenders), and Lender Group Expenses (other than amounts owed to Term Loan B
Lenders). In accordance with Section 2.7, the Loan Account will be credited with
all payments (other than payment in respect of the Term Loan B or amounts owed
to the Term Loan B Lenders) received by Agent from Borrowers or for Borrowers’
account. Agent shall make available to Borrowers monthly statements regarding
the Loan Account, including the principal amount of the Term Loan A and the
Revolving Loans, interest accrued thereon hereunder, fees accrued or charged
hereunder or under the other Loan Documents, and a summary itemization of all
charges and expenses constituting Lender Group Expenses accrued hereunder or
under the other Loan Documents, and each such statement, absent manifest error,
shall be conclusively presumed to be correct and accurate and constitute an
account stated between Borrowers and the Lender Group unless, within 30 days
after Agent first makes such a statement available to Borrowers, Borrowers shall
deliver to Agent written objection thereto describing the error or errors
contained in such statement. The foregoing to the contrary notwithstanding,
Agent shall have the right to revise and adjust monthly statements (whether
before or after such 30 day period) regarding the Loan Account to address
adjustments in the interest rates or the Letter of Credit Fee as a result of the
application of Section 2.6(c), and each such statement, absent manifest error,
shall be conclusively presumed to be correct and accurate and constitute an
account stated between Borrowers and the Lender Group unless, within 30 days
after Agent first makes such a statement available to Borrowers, Borrowers shall
deliver to Agent written objection thereto describing the error or errors
contained in such statement.

(b) Term B Loan Account. Agent shall maintain an account on its books in the
name of Borrowers (the “Term B Loan Account”) on which Borrowers will be charged
with the Term Loan B and with all other payment Obligations relating to the Term
Loan B hereunder or under the other Loan Documents, including, accrued interest
on the Term Loan B, fees and expenses owed to Term Loan B Lenders, and Lender
Group Expenses owed to Term Loan B Lenders. In accordance with Section 2.7, the
Term B Loan Account will be credited with all payments in respect of the Term
Loan B or amounts owed to the Term Loan B Lenders (in their capacity as Term
Loan B Lenders only) received by Agent from Borrowers or for Borrowers’ account.
Agent shall make available to Borrowers monthly statements regarding the Term B
Loan Account, including the principal amount of the Term Loan B interest accrued
thereon hereunder, fees accrued or charged hereunder or under the other Loan
Documents, and a summary itemization of all charges and expenses constituting
Lender Group Expenses accrued hereunder or under the other Loan Documents, and
each such statement, absent manifest error, shall be conclusively presumed to be
correct and accurate and constitute an account stated between Borrowers and the
Lender Group unless, within 30 days after Agent first makes such a statement
available to Borrowers, Borrowers shall deliver to Agent written objection
thereto describing the error or errors contained in such statement. The
foregoing to the contrary notwithstanding, Agent shall have the right to revise
and adjust monthly statements (whether before or after such 30 day period)
regarding the Term B Loan Account to address adjustments in the interest rates
or the Letter of Credit Fee as a result of the application of Section 2.6(c),
and each such statement, absent manifest error, shall be conclusively presumed
to be correct and accurate and constitute an account stated between Borrowers
and the Lender Group unless, within 30 days after Agent first makes such a
statement available to Borrowers, Borrowers shall deliver to Agent written
objection thereto describing the error or errors contained in such statement.

 

- 20 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.10 Fees.

(a) Agent Fees. Borrowers shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.

(b) Unused Line Fee. Borrowers shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an amount
equal to 0.50% per annum times the result of (i) the aggregate amount of the
Revolver Commitments, less (ii) the average amount of the Revolver Usage during
the immediately preceding month (or portion thereof), which Unused Line Fee
shall be due and payable on the first day of each month from and after the
Closing Date up to the first day of the month prior to the date on which the
Obligations are paid in full and on the date on which the Obligations are paid
in full.

(c) Field Examination and Other Fees. Borrowers shall pay to Agent, field
examination, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per day, per examiner, plus
out-of-pocket expenses (including travel, meals, and lodging) for each field
examination of any Borrower performed by personnel employed by Agent, and
(ii) the fees or charges paid or incurred by Agent (but, in any event, no less
than a charge of $1,000 per day, per Person, plus out-of-pocket expenses
(including travel, meals, and lodging)) if it elects to employ the services of
one or more third Persons to perform field examinations of Parent or its
Subsidiaries, to establish electronic collateral reporting systems, or to
appraise the Collateral, or any portion thereof; provided, that so long as no
Event of Default shall have occurred and be continuing, (x) Borrowers shall not
be obligated to reimburse Agent for more than 2 field examinations during any
calendar year, or more than 2 appraisals (comprised of not more than one
in-field appraisal and 1 desktop appraisal) of the Collateral during any
calendar year and (z) Agent shall not perform a new appraisal prior to July 1,
2013.

2.11 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
Borrowers made in accordance herewith, and prior to the Maturity Date, Issuing
Bank agrees to issue a requested Letter of Credit for the account of Borrowers.
By submitting a request to Issuing Bank for the issuance of a Letter of Credit,
Borrowers shall be deemed to have requested that Issuing Bank issue the
requested Letter of Credit. Each request for the issuance of a Letter of Credit,
or the amendment, renewal, or extension of any outstanding Letter of Credit,
shall be irrevocable and shall be made in writing by an Authorized Person and
delivered to Issuing Bank via telefacsimile or other electronic method of
transmission reasonably acceptable to Issuing Bank and reasonably in advance of
the requested date of issuance, amendment, renewal, or extension. Each such
request shall be in form and substance reasonably satisfactory to Issuing Bank
and (i) shall specify (A) the amount of such Letter of Credit, (B) the date of
issuance, amendment, renewal, or extension of such Letter of Credit, (C) the
proposed expiration date of such Letter of Credit, (D) the name and address of
the beneficiary of the Letter of Credit, and (E) such other information
(including, the conditions to drawing, and, in the case of an amendment,
renewal, or extension, identification of the Letter of Credit to be so amended,
renewed, or extended) as shall be necessary to prepare, amend, renew, or extend
such Letter of Credit, and (ii) shall be accompanied by such Issuer Documents as
Agent or Issuing Bank may request or require, to the extent that such requests
or requirements are consistent with the Issuer Documents that Issuing Bank
generally requests for Letters of Credit in similar circumstances. Bank’s
records of the content of any such request will be conclusive. Anything
contained herein to the contrary notwithstanding, Issuing Bank may, but shall
not be obligated to, issue a Letter of Credit that supports the obligations of
Parent or one of its Subsidiaries in respect of (x) a lease of real property, or
(y) an employment contract.

(b) Issuing Bank shall have no obligation to issue a Letter of Credit if any of
the following would result after giving effect to the requested issuance:

(i) the Letter of Credit Usage would exceed $1,500,000, or

(ii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans (including Swing Loans), or

 

- 21 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.

(c) In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Letter of Credit, the Issuing Bank shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (ii) the Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate the Issuing Bank’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrowers cash collateralizing such Defaulting Lender’s Letter of Credit
Exposure in accordance with Section 2.3(g)(ii). Additionally, Issuing Bank shall
have no obligation to issue a Letter of Credit if (A) any order, judgment, or
decree of any Governmental Authority or arbitrator shall, by its terms, purport
to enjoin or restrain Issuing Bank from issuing such Letter of Credit, or any
law applicable to Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
Issuing Bank shall prohibit or request that Issuing Bank refrain from the
issuance of letters of credit generally or such Letter of Credit in particular,
or (B) the issuance of such Letter of Credit would violate one or more policies
of Issuing Bank applicable to letters of credit generally, or (C) if amounts
demanded to be paid under any Letter of Credit will or may not be in United
States Dollars.

(d) Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Bank issued any Letter of Credit; provided
that (i) until Agent advises any such Issuing Bank that the provisions of
Section 3.2 are not satisfied, or (ii) unless the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by Agent and such Issuing Bank, such Issuing Bank shall be required to so notify
Agent in writing only once each week of the Letters of Credit issued by such
Issuing Bank during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as Agent and such Issuing Bank may agree. Each Letter of Credit shall be in
form and substance reasonably acceptable to Issuing Bank, including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Bank makes a payment under a Letter of Credit, Borrowers shall pay to
Agent an amount equal to the applicable Letter of Credit Disbursement on the
Business Day such Letter of Credit Disbursement is made and, in the absence of
such payment, the amount of the Letter of Credit Disbursement immediately and
automatically shall be deemed to be a Revolving Loan hereunder (notwithstanding
any failure to satisfy any condition precedent set forth in Section 3) and,
initially, shall bear interest at the rate then applicable to Revolving Loans
that are Base Rate Loans. If a Letter of Credit Disbursement is deemed to be a
Revolving Loan hereunder, Borrowers’ obligation to pay the amount of such Letter
of Credit Disbursement to Issuing Bank shall be automatically converted into an
obligation to pay the resulting Revolving Loan. Promptly following receipt by
Agent of any payment from Borrowers pursuant to this paragraph, Agent shall
distribute such payment to Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to Section 2.11(e) to reimburse Issuing Bank, then
to such Revolving Lenders and Issuing Bank as their interests may appear.

(e) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders. By the issuance of a Letter of Credit
(or an amendment, renewal, or extension of a Letter of Credit) and without any
further action on the part of Issuing Bank or the Revolving Lenders, Issuing
Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrowers on the date due as provided in Section 2.11(d), or of any
reimbursement payment that is required to be refunded (or

 

- 22 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

that Agent or Issuing Bank elects, based upon the advice of counsel, to refund)
to Borrowers for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to deliver to Agent, for the account of Issuing Bank, an amount
equal to its respective Pro Rata Share of each Letter of Credit Disbursement
pursuant to this Section 2.11(e) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3. If any such Revolving Lender fails to make available to Agent the
amount of such Revolving Lender’s Pro Rata Share of a Letter of Credit
Disbursement as provided in this Section, such Revolving Lender shall be deemed
to be a Defaulting Lender and Agent (for the account of Issuing Bank) shall be
entitled to recover such amount on demand from such Revolving Lender together
with interest thereon at the Defaulting Lender Rate until paid in full.

(f) Each Borrower agrees to indemnify, defend and hold harmless each member of
the Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:

(i) any Letter of Credit or any pre-advice of its issuance;

(ii) any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit;

(iii) any action or proceeding arising out of, or in connection with, any Letter
of Credit (whether administrative, judicial or in connection with arbitration),
including any action or proceeding to compel or restrain any presentation or
payment under any Letter of Credit, or for the wrongful dishonor of, or honoring
a presentation under, any Letter of Credit;

(iv) any independent undertakings issued by the beneficiary of any Letter of
Credit;

(v) any unauthorized instruction or request made to Issuing Bank in connection
with any Letter of Credit or requested Letter of Credit or error in computer or
electronic transmission;

(vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated;

(vii) any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

(viii) the fraud, forgery or illegal action of parties other than the Letter of
Credit Related Person;

(ix) Issuing Bank’s performance of the obligations of a confirming institution
or entity that wrongfully dishonors a confirmation; or

(x) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming

 

- 23 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

indemnification under clauses (i) through (x) above to the extent that such
Letter of Credit Indemnified Costs may be finally determined in a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
directly from the gross negligence or willful misconduct of the Letter of Credit
Related Person claiming indemnity. Borrowers hereby agree to pay the Letter of
Credit Related Person claiming indemnity on demand from time to time all amounts
owing under this Section 2.11(f). If and to the extent that the obligations of
Borrowers under this Section 2.11(f) are unenforceable for any reason, Borrowers
agree to make the maximum contribution to the Letter of Credit Indemnified Costs
permissible under applicable law. This indemnification provision shall survive
termination of this Agreement and all Letters of Credit.

(g) The liability of Issuing Bank (or any other Letter of Credit Related Person)
under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that on its face does not
at least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. Issuing
Bank shall be deemed to have acted with due diligence and reasonable care if
Issuing Bank’s conduct is in accordance with Standard Letter of Credit Practice
or in accordance with this Agreement. Borrowers’ aggregate remedies against
Issuing Bank and any Letter of Credit Related Person for wrongfully honoring a
presentation under any Letter of Credit or wrongfully retaining honored Drawing
Documents shall in no event exceed the aggregate amount paid by Borrowers to
Issuing Bank in respect of the honored presentation in connection with such
Letter of Credit under Section 2.11(d), plus interest at the rate then
applicable to Base Rate Loans hereunder. Borrowers shall take action to avoid
and mitigate the amount of any damages claimed against Issuing Bank or any other
Letter of Credit Related Person, including by enforcing its rights against the
beneficiaries of the Letters of Credit. Any claim by Borrowers under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrowers as a result of the breach or
alleged wrongful conduct complained of; and (y) the amount (if any) of the loss
that would have been avoided had Borrowers taken all reasonable steps to
mitigate any loss, and in case of a claim of wrongful dishonor, by specifically
and timely authorizing Issuing Bank to effect a cure.

(h) Borrowers are responsible for preparing or approving the final text of the
Letter of Credit as issued by Issuing Bank, irrespective of any assistance
Issuing Bank may provide such as drafting or recommending text or by Issuing
Bank’s use or refusal to use text submitted by Borrowers. Borrowers are solely
responsible for the suitability of the Letter of Credit for Borrowers’ purposes.
With respect to any Letter of Credit containing an “automatic amendment” to
extend the expiration date of such Letter of Credit, Issuing Bank, in its sole
and absolute discretion, may give notice of nonrenewal of such Letter of Credit
and, if Borrowers do not at any time want such Letter of Credit to be renewed,
Borrowers will so notify Agent and Issuing Bank at least 15 calendar days before
Issuing Bank is required to notify the beneficiary of such Letter of Credit or
any advising bank of such nonrenewal pursuant to the terms of such Letter of
Credit.

(i) Borrowers’ reimbursement and payment obligations under this Section 2.11 are
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

(i) any lack of validity, enforceability or legal effect of any Letter of Credit
or this Agreement or any term or provision therein or herein;

(ii) payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

 

- 24 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) Issuing Bank or any of its branches or Affiliates being the beneficiary of
any Letter of Credit;

(iv) Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;

(v) the existence of any claim, set-off, defense or other right that Parent or
any of its Subsidiaries may have at any time against any beneficiary, any
assignee of proceeds, Issuing Bank or any other Person;

(vi) any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 2.11(i), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, any Borrower’s or any of its Subsidiaries’ reimbursement and other
payment obligations and liabilities, arising under, or in connection with, any
Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or

(vii) the fact that any Default or Event of Default shall have occurred and be
continuing;

provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release Issuing Bank from such liability to Borrowers as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrowers to Issuing Bank arising under, or in connection with,
this Section 2.11 or any Letter of Credit.

(j) Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:

(i) honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

(iii) acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;

(iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);

(v) acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;

(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to Borrowers;

 

- 25 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vii) any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;

(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

(ix) payment to any paying or negotiating bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;

(x) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where Issuing Bank has issued, confirmed, advised
or negotiated such Letter of Credit, as the case may be;

(xi) honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Issuing Bank if subsequently Issuing Bank or any court or other
finder of fact determines such presentation should have been honored;

(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

(xiii) honor of a presentation that is subsequently determined by Issuing Bank
to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

(k) Borrowers shall pay immediately upon demand to Agent for the account of
Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions, and charges
to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this
Section 2.11(k)): (i) a fronting fee which shall be imposed by Issuing Bank upon
the issuance of each Letter of Credit of .825% per annum of the face amount
thereof, plus (ii) any and all other customary commissions, fees and charges
then in effect imposed by, and any and all expenses incurred by, Issuing Bank,
or by any adviser, confirming institution or entity or other nominated person,
relating to Letters of Credit, at the time of issuance of any Letter of Credit
and upon the occurrence of any other activity with respect to any Letter of
Credit (including transfers, assignments of proceeds, amendments, drawings,
renewals or cancellations).

(l) If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank or
any other member of the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Board of Governors as from
time to time in effect (and any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

(ii) there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit,

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and Borrowers shall pay within

 

- 26 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

30 days after demand therefor, such amounts as Agent may specify to be necessary
to compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrowers shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrowers, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this
Section 2.11(l), as set forth in a certificate setting forth the calculation
thereof in reasonable detail, shall, in the absence of manifest or demonstrable
error, be final and conclusive and binding on all of the parties hereto.

(i) Unless otherwise expressly agreed by Issuing Bank and Borrowers when a
Letter of Credit is issued, (i) the rules of the ISP and the UCP shall apply to
each standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.

(j) In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.

2.12 LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option, subject to
Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Revolving Loans or the Term Loans be charged (whether at the time when
made (unless otherwise provided herein), upon conversion from a Base Rate Loan
to a LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate
Loan) at a rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate
Loans shall be payable on the earliest of (i) the last day of the Interest
Period applicable thereto; provided, that, subject to the following clauses
(ii) and (iii), in the case of any Interest Period greater than 3 months in
duration, interest shall be payable at 3 month intervals after the commencement
of the applicable Interest Period and on the last day of such Interest Period),
(ii) the date on which all or any portion of the Obligations are accelerated
pursuant to the terms hereof, or (iii) the date on which this Agreement is
terminated pursuant to the terms hereof. On the last day of each applicable
Interest Period, unless Borrowers have properly exercised the LIBOR Option with
respect thereto, the interest rate applicable to such LIBOR Rate Loan
automatically shall convert to the rate of interest then applicable to Base Rate
Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, Borrowers no longer shall have the option to request
that Revolving Loans bear interest at a rate based upon the LIBOR Rate.

(b) LIBOR Election.

(i) Borrowers may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. at least 1 Business Day prior to the
commencement of the proposed Interest Period (the “LIBOR Deadline”). Notice of
Borrowers’ election of the LIBOR Option for a permitted portion of the Revolving
Loans or the Term Loans and an Interest Period pursuant to this Section shall be
made by delivery to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline, or by telephonic notice received by Agent before the LIBOR Deadline
(to be confirmed by delivery to Agent of a LIBOR Notice received by Agent prior
to 5:00 p.m. on the same day). Promptly upon its receipt of each such LIBOR
Notice, Agent shall provide a copy thereof to each of the affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless

 

- 27 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

against any loss, cost, or expense actually incurred by Agent or any Lender as a
result of (A) the payment of any principal of any LIBOR Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (B) the conversion of any LIBOR Rate Loan other than on
the last day of the Interest Period applicable thereto, or (C) the failure to
borrow, convert, continue or prepay any LIBOR Rate Loan on the date specified in
any LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”). A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error. Borrowers shall pay such amount to Agent or the Lender,
as applicable, within 30 days of the date of its receipt of such certificate.

(iii) Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than 5 LIBOR Rate Loans in effect at any given time. Borrowers may
only exercise the LIBOR Option for proposed LIBOR Rate Loans of at least
$1,000,000.

(c) Conversion. Borrowers may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, that in the event that LIBOR Rate Loans are converted or prepaid
on any date that is not the last day of the Interest Period applicable thereto,
including as a result of any prepayment through the required application by
Agent of any payments or proceeds of Collateral in accordance with
Section 2.4(b) or for any other reason, including early termination of the term
of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, each Borrower shall indemnify, defend, and hold
Agent and the Lenders and their Participants harmless against any and all
Funding Losses in accordance with Section 2.12 (b)(ii).

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Changes in
Law (including any changes in tax laws (except changes of general applicability
in corporate income tax laws)) and changes in the reserve requirements imposed
by the Board of Governors, which additional or increased costs would increase
the cost of funding or maintaining loans bearing interest at the LIBOR Rate. In
any such event, the affected Lender shall give Borrowers and Agent notice of
such a determination and adjustment and Agent promptly shall transmit the notice
to each other Lender and, upon its receipt of the notice from the affected
Lender, Borrowers may, by notice to such affected Lender (A) require such Lender
to furnish to Borrowers a statement setting forth in reasonable detail the basis
for adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (B) repay the LIBOR Rate Loans of such Lender with respect to
which such adjustment is made (together with any amounts due under
Section 2.12(b)(ii)).

(ii) In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrowers and Agent promptly shall transmit
the notice to each other Lender and (y) in the case of any LIBOR Rate Loans of
such Lender that are outstanding, the date specified in such Lender’s notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter shall
accrue interest at the rate then applicable to Base Rate Loans, and
(z) Borrowers shall not be entitled to elect the LIBOR Option until such Lender
determines that it would no longer be unlawful or impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

 

- 28 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.13 Capital Requirements.

(a) If, after the date hereof, Issuing Bank or any Lender determines that
(i) any Change in Law regarding capital or reserve requirements for banks or
bank holding companies, or (ii) compliance by Issuing Bank or such Lender, or
their respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on Issuing
Bank’s, such Lender’s, or such holding companies’ capital as a consequence of
Issuing Bank’s or such Lender’s commitments hereunder to a level below that
which Issuing Bank, such Lender, or such holding companies could have achieved
but for such Change in Law or compliance (taking into consideration Issuing
Bank’s, such Lender’s, or such holding companies’ then existing policies with
respect to capital adequacy and assuming the full utilization of such entity’s
capital) by any amount deemed by Issuing Bank or such Lender to be material,
then Issuing Bank or such Lender may notify Borrowers and Agent thereof.
Following receipt of such notice, Borrowers agree to pay Issuing Bank or such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 30 days after presentation by
Issuing Bank or such Lender of a statement in the amount and setting forth in
reasonable detail Issuing Bank’s or such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount,
Issuing Bank or such Lender may use any reasonable averaging and attribution
methods. Failure or delay on the part of Issuing Bank or any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of Issuing
Bank’s or such Lender’s right to demand such compensation; provided that
Borrowers shall not be required to compensate Issuing Bank or a Lender pursuant
to this Section for any reductions in return incurred more than 180 days prior
to the date that Issuing Bank or such Lender notifies Borrowers of such Change
in Law giving rise to such reductions and of such Lender’s intention to claim
compensation therefor; provided further that if such claim arises by reason of
the Change in Law that is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

(b) If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under
Section 2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then such
Affected Lender shall use reasonable efforts to promptly designate a different
one of its lending offices or to assign its rights and obligations hereunder to
another of its offices or branches, if (i) in the reasonable judgment of such
Affected Lender, such designation or assignment would eliminate or reduce
amounts payable pursuant to Section 2.11(l), Section 2.12(d)(i) or
Section 2.13(a), as applicable, or would eliminate the illegality or
impracticality of funding or maintaining LIBOR Rate Loans and (ii) in the
reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it. Borrowers agree to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrowers’ obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as
applicable, or to enable Borrowers to obtain LIBOR Rate Loans, then Borrowers
(without prejudice to any amounts then due to such Affected Lender under
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable) may,
unless prior to the effective date of any such assignment the Affected Lender
withdraws its request for such additional amounts under Section 2.11(l),
Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates that it is no
longer unlawful or impractical to fund or maintain LIBOR Rate Loans, may
designate a different Issuing Bank or substitute a Lender, in each case,
reasonably acceptable to Agent to purchase the Obligations owed to such Affected
Lender and such Affected Lender’s commitments hereunder (a “Replacement
Lender”), and if such Replacement Lender agrees to such purchase, such Affected
Lender shall assign to the Replacement Lender its Obligations and commitments,
and upon such purchase by the Replacement Lender, which such Replacement Lender
shall be deemed to be “Issuing Bank” or a “Lender” (as the case may be) for
purposes of this Agreement and such Affected Lender shall cease to be “Issuing
Bank” or a “Lender” (as the case may be) for purposes of this Agreement.

(c) Notwithstanding anything herein to the contrary, the protection of Sections
2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each Lender
(as applicable) regardless of any possible contention of

 

- 29 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the invalidity or inapplicability of the law, rule, regulation, judicial ruling,
judgment, guideline, treaty or other change or condition which shall have
occurred or been imposed, so long as it shall be customary for issuing banks or
lenders affected thereby to comply therewith. Notwithstanding any other
provision herein, neither Issuing Bank nor any Lender shall demand compensation
pursuant to this Section 2.13 if it shall not at the time be the general policy
or practice of Issuing Bank or such Lender (as the case may be) to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any.

2.14 [Intentionally Omitted]

2.15 Joint and Several Liability of Borrowers.

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this
Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.

(d) The Obligations of each Borrower under the provisions of this Section 2.15
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.15(d)) or any other
circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Revolving Loans or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.15 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this
Section 2.15, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 2.15 shall not be discharged except by

 

- 30 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

performance and then only to the extent of such performance. The Obligations of
each Borrower under this Section 2.15 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any other Borrower or any
Agent or Lender.

(f) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.

(g) The provisions of this Section 2.15 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and assigns, and may be enforced by it or them from time to time
against any or all Borrowers as often as occasion therefor may arise and without
requirement on the part of Agent, any member of the Lender Group, any Bank
Product Provider, or any of their successors or assigns first to marshal any of
its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.15 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.15 will forthwith be reinstated in effect, as though such payment
had not been made.

(h) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or any member of
the Lender Group hereunder or under any of the Bank Product Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. Notwithstanding anything to the contrary contained
in this Agreement, no Borrower may exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and may
not proceed or seek recourse against or with respect to any property or asset
of, any other Borrower (the “Foreclosed Borrower”), including after payment in
full of the Obligations, if all or any portion of the Obligations have been
satisfied in connection with an exercise of remedies in respect of the Equity
Interests of such Foreclosed Borrower whether pursuant to this Agreement or
otherwise.

(i) Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash. If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for Agent,
and such Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.4(b).

 

- 31 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make the initial extensions of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extensions of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:

(a) the representations and warranties of Parent or its Subsidiaries contained
in this Agreement or in the other Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date);

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof; and

(c) with respect to the making of any Revolving Loan or issuance of any Letter
of Credit, Agent shall have received a duly executed and completed Borrowing
Base Certificate, current as of the close of business on the Business Day
immediately preceding the date of the requested issuance or Funding Date and
demonstrating that, after making the requested Revolving Loan or issuing the
requested Letter of Credit, the Revolver Usage will not exceed the lesser of the
Maximum Revolver Amount and the Borrowing Base.

3.3 Maturity. This Agreement shall continue in full force and effect for a term
ending on the Maturity Date.

3.4 Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrowers shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent’s Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been terminated.
When all of the Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrowers’ sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent.

3.5 Early Termination by Borrowers. Borrowers have the option, at any time upon
10 Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Commitments hereunder by repaying to Agent all of the Obligations
in full. The foregoing notwithstanding, (a) Borrowers may rescind termination
notices relative to proposed payments in full of the Obligations with the
proceeds of third party Indebtedness if the closing for such issuance or
incurrence does not happen on or before the date of the proposed termination (in
which case, a new notice shall be required to be sent in connection with any
subsequent termination), and (b) Borrowers may extend the date of termination at
any time with the consent of Agent (which consent shall not be unreasonably
withheld or delayed).

 

- 32 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.6 Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 (the failure by
Borrowers to so perform or cause to be performed such conditions subsequent as
and when required by the terms thereof (unless such date is extended, in
writing, by Agent, which Agent may do without obtaining the consent of the other
members of the Lender Group), shall constitute an Event of Default).

 

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each of
Parent, Holdings, and each Borrower makes the following representations and
warranties to the Lender Group which shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the Closing Date, and shall
be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Revolving Loan (or other
extension of credit) made thereafter, as though made on and as of the date of
such Revolving Loan (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

4.1 Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.

(b) Set forth on Schedule 4.1(b) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement) is a complete and accurate description of the authorized Equity
Interests of each Loan Party, by class, and, as of the Closing Date, a
description of the number of shares of each such class that are issued and
outstanding. No Loan Party is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its Equity
Interests or any security convertible into or exchangeable for any of its Equity
Interests.

(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties’ direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Parent. All of the outstanding Equity Interests
of each such Subsidiary has been validly issued and is fully paid and
non-assessable.

(d) Except as set forth on Schedule 4.1(d), there are no subscriptions, options,
warrants, or calls relating to any shares of any Parent’s or any of its
Subsidiaries’ Equity Interests, including any right of conversion or exchange
under any outstanding security or other instrument.

 

- 33 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.2 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.

4.3 Governmental Consents. The execution, delivery, and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.

4.4 Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) Agent’s Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title, (ii) money,
(iii) letter-of-credit rights (other than supporting obligations,
(iv) commercial tort claims (other than those that, by the terms of the Guaranty
and Security Agreement, are required to be perfected), and (v) any Deposit
Accounts and Securities Accounts not subject to a Control Agreement as permitted
by Section 7(k)(iv) of the Guaranty and Security Agreement, and subject only to
the filing of financing statements, and the recordation of the Mortgages, in
each case, in the appropriate filing offices), and first priority Liens, subject
only to Permitted Liens which are non-consensual Permitted Liens, permitted
purchase money Liens, or the interests of lessors under Capital Leases.

4.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.

 

- 34 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.6 Litigation.

(a) There are no actions, suits, or proceedings pending or, to the knowledge of
any Borrower, after due inquiry, threatened in writing against a Loan Party or
any of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect.

(b) Schedule 4.6(b) sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings with asserted liabilities in
excess of, or that could reasonably be expected to result in liabilities in
excess of, $500,000 that, as of the Closing Date, is pending or, to the
knowledge of any Borrower, after due inquiry, threatened against a Loan Party or
any of its Subsidiaries, of (i) the parties to such actions, suits, or
proceedings, (ii) the nature of the dispute that is the subject of such actions,
suits, or proceedings, (iii) the procedural status, as of the Closing Date, with
respect to such actions, suits, or proceedings, and (iv) whether any liability
of the Loan Parties’ and their Subsidiaries in connection with such actions,
suits, or proceedings is covered by insurance.

4.7 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

4.8 No Material Adverse Effect. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Borrowers to
Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since
December 31, 2011, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Effect with respect
to the Loan Parties and their Subsidiaries.

4.9 Solvency.

(a) Each Loan Party is Solvent.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.10 Employee Benefits. No Loan Party, none of their Subsidiaries, nor any of
their ERISA Affiliates maintains or contributes to any Benefit Plan.

4.11 Environmental Condition. Except as set forth on Schedule 4.11, (a) to each
Borrower’s knowledge, no Loan Party’s nor any of its Subsidiaries’ properties or
assets has ever been used by a Loan Party, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to each Borrower’s
knowledge, after due inquiry, no Loan Party’s nor any of its Subsidiaries’
properties or assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Loan Party nor any of its Subsidiaries has received notice
that a Lien arising under any Environmental Law has attached to any revenues or
to any Real Property owned or operated by a Loan Party or its Subsidiaries, and
(d) no Loan Party nor any of its Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

 

- 35 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.12 Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrowers’ industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrowers’ industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. The Projections
delivered to Agent on November 2, 2012 represent, and as of the date on which
any other Projections are delivered to Agent, such additional Projections
represent, Borrowers’ good faith estimate, on the date such Projections are
delivered, of the Loan Parties’ and their Subsidiaries’ future performance for
the periods covered thereby based upon assumptions believed by Borrowers to be
reasonable at the time of the delivery thereof to Agent (it being understood
that such Projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries, and no assurances can be given that such Projections will be
realized, and although reflecting Borrowers’ good faith estimate, projections or
forecasts based on methods and assumptions which Borrowers believed to be
reasonable at the time such Projections were prepared, are not to be viewed as
facts, and that actual results during the period or periods covered by the
Projections may differ materially from projected or estimated results).

4.13 Patriot Act. To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

4.14 Indebtedness. Set forth on Schedule 4.14 is a true and complete list of all
Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

4.15 Payment of Taxes. Except as otherwise permitted under Section 5.5, all Tax
returns and reports of each Loan Party and its Subsidiaries required to be filed
by any of them have been timely filed, and all Taxes shown on such Tax returns
to be due and payable and all assessments, fees and other governmental charges
upon a Loan Party and its Subsidiaries and upon their respective assets, income,
businesses and franchises that are due and payable have been paid when due and
payable. Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all Taxes not yet due and payable. No
Borrower knows of any proposed Tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

4.16 Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.

 

- 36 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.17 Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.18 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

4.19 Employee and Labor Matters. There is (i) no unfair labor practice complaint
pending or, to the knowledge of any Borrower, threatened against Parent or its
Subsidiaries before any Governmental Authority and no grievance or arbitration
proceeding pending or threatened against Parent or its Subsidiaries which arises
out of or under any collective bargaining agreement and that could reasonably be
expected to result in a material liability, (ii) no strike, labor dispute,
slowdown, stoppage or similar action or grievance pending or threatened in
writing against Parent or its Subsidiaries that could reasonably be expected to
result in a material liability, or (iii) to the knowledge of any Borrower, after
due inquiry, no union representation question existing with respect to the
employees of Parent or its Subsidiaries and no union organizing activity taking
place with respect to any of the employees of Parent or its Subsidiaries. None
of Parent or its Subsidiaries has incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act or similar state law, which
remains unpaid or unsatisfied. The hours worked and payments made to employees
of Parent and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. All material payments due from
Parent or its Subsidiaries on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Parent, except where the failure to do so could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

4.20 Holding Company Status. Parent is a holding company and does not have any
material liabilities (other than liabilities arising under the Loan Documents),
own any material assets (other than the Equity Interests of Holdings) or engage
in any operations or business (other than the ownership of Holdings and its
Subsidiaries). Holdings is a holding company and does not have any material
liabilities (other than liabilities arising under the Loan Documents), own any
material assets (other than the Equity Interests of the Borrowers, IFC, and
their Subsidiaries) or engage in any operations or business (other than the
ownership of Borrowers, IFC, and their Subsidiaries).

4.21 Leases. Each Loan Party and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating, and, subject to Permitted Protests,
all of such material leases are valid and subsisting and no material default by
the applicable Loan Party or its Subsidiaries exists under any of them.

4.22 Eligible Accounts. As to each Account that is identified by Borrowers as an
Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services or Medical Services to such Account Debtor or to a patient in the
ordinary course of the Borrowers’ business, (b) owed to a Borrower without any
known defenses, disputes, offsets, counterclaims, or rights of return or
cancellation, and (c) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than any Agent-discretionary

 

- 37 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

criteria) set forth in the definition of Eligible Accounts. Each Account that is
identified by Borrowers as an Eligible Account reimbursed or reimbursable
pursuant to a Third Party Payor Arrangement (a) is and will be originated in
compliance with the reimbursement policies of the applicable Third Party Payor
Arrangement and (b) does not and shall not exceed the amount a Borrower is
entitled to receive under any applicable capitation arrangement, fee schedule,
discount formula, cost-based reimbursement or other adjustment or limitation to
a Borrower’s usual charges.

4.23 Eligible Inventory. As to each item of Inventory that is identified by
Borrowers as Eligible Inventory in a Borrowing Base Certificate submitted to
Agent, such Inventory is (a) of good and merchantable quality, free from known
defects, and (b) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than any Agent-discretionary criteria) set forth in
the definition of Eligible Inventory.

4.24 Location of Inventory. The (a) Inventory (other than Fixed Assets) of
Parent and its Subsidiaries is not stored with a bailee, warehouseman, or
similar party and is located only at, or in-transit between, the locations
identified on Schedule 4.24(a) (as such Schedule may be updated from time to
time, without the necessity of consent of any Lender or Agent, pursuant to
Section 5.14) and (b) Fixed Assets of Parent and its Subsidiaries, other than
those that are in possession of oncology clinics, infusion clinics, hospital
outpatient chemotherapy clinics, or similar medical facilities in the ordinary
course of business of Parent and its Subsidiaries pending delivery of such Fixes
Assets on lease or rent to a patient end-user customer, are not stored with a
bailee, warehouseman, or similar party and are located only at, or in-transit
between, the locations identified on Schedule 4.24(b) (as such Schedule may be
updated from time to time, without the necessity of consent of any Lender or
Agent, pursuant to Section 5.14).

4.25 Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, age, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

4.26 Eligible Fixed Assets. As to each item that is identified by Borrowers as
Eligible Fixed Assets in any certificate or report submitted to Agent to satisfy
any condition set forth in Section 3.1 or in any Borrowing Base Certificate
submitted to Agent, such item is (a) of good and merchantable quality, free from
known defects, and (b) not excluded as ineligible by virtue of one or more of
the excluding criteria (other than any Agent-discretionary criteria) set forth
in the definition of Eligible Fixed Assets.

4.27 [Intentionally Omitted]

4.28 [Intentionally Omitted]

4.29 Health Care Matters.

(a) Compliance with Health Care Laws; Third Party Payors. Each Loan Party and
each of their respective Subsidiaries is in compliance in all material respects
with all Health Care Laws and requirements of Third Party Payor Arrangements
applicable to it and its assets, business or operations. No Loan Party nor any
of their Subsidiaries has received notice of a violation of any Health Care Law
or requirement of any Health Care Permit or Third Party Payor Arrangement. No
Loan Party nor any of their Subsidiaries has been excluded from any Third Party
Payor Arrangement or been convicted or plead guilty or nolo contendere to any
alleged violation of, or paid any fines or settlements in connection with any
alleged violation of any Health Care Law,

(b) Health Care Permits. Each Loan Party and each of their Subsidiaries holds in
full force and effect (without default, violation or noncompliance) all Health
Care Permits necessary for it to own, lease, sublease or operate its assets and
facilities or to conduct its business and operations as presently conducted
(including to obtain reimbursement under all Third Party Payor Arrangements in
which it participates). Notwithstanding the generality of the foregoing, at all
times since February 17, 2009, each Loan Party was accredited by the Community
Health Accreditation Program. No circumstance exists or event has occurred which
could reasonably be expected to result in the suspension, revocation,
termination, restriction, limitation, modification or non-renewal of any Health
Care Permit.

 

- 38 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Proceedings. There is no pending (or, to the knowledge of any Loan Party,
threatened) investigation, inquiry, litigation, review, hearing, suit, claim,
audit, arbitration, proceeding or action (in each case, whether civil, criminal,
administrative, investigative or informal) commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Authority or
arbitrator against or affecting any Loan Party or any Subsidiary of any Loan
Party, relating to any actual or alleged non-compliance with any Health Care Law
or requirement of any Health Care Permit or Third Party Payor Arrangement. There
are no facts, circumstances or conditions that would reasonably be expected to
form the basis for any such proceeding described in the immediately preceding
sentence against or affecting any Loan Party or any Subsidiary of any Loan
Party.

(d) Cost Reports; Overpayments. Each Loan Party and each of their respective
Subsidiaries has timely filed or caused to be timely filed all cost reports and
other reports of every kind whatsoever required by any Government Reimbursement
Program to have been filed or made with respect to the operations of the Loan
Parties. There are no claims, actions or appeals pending before CMS, any
administrative contractor, intermediary or carrier or any other Governmental
Authority with respect to any Government Reimbursement Programs cost reports or
claims filed by any Loan Party, or any disallowance by any Governmental
Authority in connection with any audit of such cost reports. No Loan Party nor
any of their Subsidiaries (i) has retained an overpayment received from, or
failed to refund any amount due to any Government Reimbursement Program or other
Third Party Payor in violation of any Health Care Law or Third Party Payor
Arrangement, or (ii) has received written notice of, or has knowledge of, any
overpayment or refunds due to any Third Party Payor.

(e) Material Statements. No Loan Party nor any of their Subsidiaries, nor any
officer, affiliate, employee or agent of any Loan Party or any Subsidiary of any
Loan Party, has made an untrue statement of a material fact or fraudulent
statement to any Governmental Authority, failed to disclose a material fact that
must be disclosed to any Governmental Authority, or committed an act, made a
statement or failed to make a material statement that, at the time such
statement, disclosure or failure to disclose occurred, would constitute a
violation of any Health Care Law.

(f) Exclusion. No Loan Party nor any of their Subsidiaries, nor any owner,
officer, director, partner, agent or managing employee or Person with a “direct
or indirect ownership interest” (as that phrase is defined in 42 C.F.R. §
420.201) in any Loan Party or any Subsidiary of any Loan Party, has (i) been
excluded from any Third Party Payor Arrangement or had a civil monetary penalty
assessed pursuant to 42 U.S.C. § 1320a-7; (ii) been convicted (as that term is
defined in 42 C.F.R. §1001.2) of any of those offenses described in 42 U.S.C.
§1320a-7b or 18 U.S.C. §§669, 1035, 1347 or 1518, including any of the following
categories of offenses: (A) criminal offenses relating to the delivery of an
item or service under any federal health care program (as that term is defined
in 42 U.S.C. §1320a-7b) or healthcare benefit program (as that term is defined
in 18 U.S.C. §24b), (B) criminal offenses under federal or state law relating to
patient neglect or abuse in connection with the delivery of a healthcare item or
service, (C) criminal offenses under laws relating to fraud and abuse, theft,
embezzlement, false statements to third parties, money laundering, kickbacks,
breach of fiduciary responsibility or other financial misconduct in connection
with the delivery of a healthcare item or service or with respect to any act or
omission in a program operated by or financed in whole or in part by any
federal, state or local governmental agency, (D) laws relating to the
interference with or obstruction of any investigations into any criminal
offenses described in this clause (e), or (E) criminal offenses under laws
relating to the unlawful manufacturing, distribution, prescription or dispensing
of a controlled substance; or (4) been involved or named in a U.S. Attorney
complaint made or any other action taken pursuant to the False Claims Act under
31 U.S.C. §§3729-3731 or qui tam action brought pursuant to 31 U.S.C. §3729 et
seq.

(g) HIPAA. Each Loan Party and each of their respective Subsidiaries is in
compliance in all material respects with HIPAA. Further, in each contractual
arrangement that is subject to HIPAA, each Loan Party and each of their
respective Subsidiaries has: (i) entered into a written business associate
agreement (as such term is defined under the HIPAA regulations) that
substantially meets the requirements of HIPAA; (ii) at all times

 

- 39 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

complied in all material respects with such business associate agreements in
respect of the HIPAA privacy or security standards; and (iii) at no time
experienced or had a material unauthorized use or disclosure of Protected Health
Information (as defined in the HIPAA regulations) or privacy or security breach
or other privacy or security incident within the meaning of HIPAA.

(h) Corporate Integrity Agreement. No Loan Party nor any of their Subsidiaries,
nor any owner, officer, director, partner, agent or managing employee of any
Loan Party or any Subsidiary of any Loan Party, is a party to or bound by any
individual integrity agreement, corporate integrity agreement, corporate
compliance agreement, deferred prosecution agreement, or other formal or
informal agreement with any Governmental Authority concerning compliance with
Health Care Laws, any Government Reimbursement Programs or the requirements of
any Health Care Permit.

4.30 FDA Regulatory Compliance.

(a) Each Loan Party and each of their Subsidiaries has, and it and its products
are in conformance with, all registrations, listings, authorizations, approvals,
licenses, permits, clearances, certificates and exemptions (including new drug
applications, abbreviated new drug applications, biologics license applications,
investigational new drug applications, over-the-counter drug monograph, device
pre-market approval applications, device pre-market notifications,
investigational device exemptions, product recertifications, manufacturing
approvals and authorizations, CE Marks, pricing and reimbursement approvals,
labeling approvals or their foreign equivalent, controlled substance
registrations, and wholesale distributor permits) issued or allowed by the FDA
or any comparable Governmental Authority, including but not limited to Health
Canada (hereinafter “Registrations”) that are required to conduct its business
as currently conducted. To the knowledge of each Loan Party, neither the FDA nor
any comparable Governmental Authority, including but not limited to Health
Canada, is considering limiting, suspending, or revoking any such Registration.
The Loan Parties and each of their Subsidiaries have fulfilled and performed
their obligations under each Registration, and no event has occurred or
condition or state of facts exists which would constitute a breach or default
under, or would cause revocation or termination of, any such Registration.

(b) Each Loan Party and each of their Subsidiaries are conducting their business
and operations in compliance in all material respects with all applicable Public
Health Laws. No Loan Party nor any of their Subsidiaries is subject to any
obligation arising under an administrative or regulatory action, proceeding,
investigation or inspection by or on behalf of the FDA or any comparable
Governmental Authority, including but not limited to Health Canada, warning
letter, Form FDA-483, untitled letter, notice of violation letter, consent
decree, request for information or other notice, response or commitment made to
or with the FDA or any comparable Governmental Authority, and no such obligation
has been threatened. All products designed, developed, investigated,
manufactured, prepared, assembled, packaged, tested, labeled, distributed, sold
or marketed by or on behalf of any Loan Party or any of their Subsidiaries that
are subject to the jurisdiction of the FDA or Health Canada have been and are
being designed, developed, investigated, manufactured, prepared, assembled,
packaged, tested, labeled, distributed, sold and marketed in compliance with the
Public Health Laws. As of the Closing Date, no Loan Party nor any of their
Subsidiaries is undergoing any inspection related to any activities or products
of the Loan Parties or any of their Subsidiaries that are subject to Public
Health Laws.

 

5. AFFIRMATIVE COVENANTS.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations::

5.1 Financial Statements, Reports, Certificates. Parent, Holdings, and Borrowers
(a) will deliver to Agent, with copies to each Lender, each of the financial
statements, reports, and other items set forth on Schedule 5.1 no later than the
times specified therein, (b) agree that no Subsidiary of a Loan Party will have
a fiscal year different from that of Parent, (c) agree to maintain a system of
accounting that enables Borrowers to produce financial statements in accordance
with GAAP, and (d) agree that they will, and will cause each other Loan Party

 

- 40 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to, (i) keep a reporting system that shows all additions, sales, claims,
returns, and allowances with respect to their and their Subsidiaries’ sales, and
(ii) maintain their billing systems and practices substantially as in effect as
of the Closing Date and shall only make material modifications thereto with
notice to, and with the consent of, Agent.

5.2 Reporting. Parent, Holdings, and Borrowers (a) will deliver to Agent (and if
so requested by Agent, with copies for each Lender) each of the reports set
forth on Schedule 5.2 at the times specified therein, and (b) agree to use
commercially reasonable efforts in cooperation with Agent to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule.

5.3 Existence. Except as otherwise permitted under Section 6.3 or Section 6.4,
each Loan Party will, and will cause each of their respective Subsidiaries to,
at all times preserve and keep in full force and effect such Person’s valid
existence and good standing in its jurisdiction of organization and, except as
could not reasonably be expected to result in a Material Adverse Effect, good
standing with respect to all other jurisdictions in which it is qualified to do
business and any rights, franchises, permits, licenses, accreditations,
authorizations, or other approvals material to their businesses.

5.4 Maintenance of Properties. Each Loan Party will, and will cause each of its
respective Subsidiaries to, maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted.

5.5 Taxes. Each Loan Party will, and will cause each of its respective
Subsidiaries to, pay in full before delinquency or before the expiration of any
extension period all material governmental assessments and Taxes imposed,
levied, or assessed against it, or any of its assets or in respect of any of its
income, businesses, or franchises, except to the extent that the validity of
such governmental assessment or Tax is the subject of a Permitted Protest.

5.6 Insurance. Each Loan Party will, and will cause each of its respective
Subsidiaries to, at Borrowers’ expense, (a) maintain insurance respecting each
of Parent’s and its Subsidiaries’ assets wherever located, covering liabilities,
losses or damages as are customarily are insured against by other Persons
engaged in same or similar businesses and similarly situated and located. All
such policies of insurance shall be with financially sound and reputable
insurance companies acceptable to Agent and in such amounts as is carried
generally in accordance with sound business practice by companies in similar
businesses similarly situated and located and, in any event, in amount,
adequacy, and scope reasonably satisfactory to Agent (it being agreed that the
amount, adequacy, and scope of the policies of insurance of the Loan Parties in
effect as of the Closing Date are acceptable to Agent). All property insurance
policies covering the Collateral are to be made payable to Agent for the benefit
of Agent and the Lenders, as their interests may appear, in case of loss,
pursuant to a standard loss payable endorsement with a standard non contributory
“lender” or “secured party” clause and are to contain such other provisions as
Agent may reasonably require to fully protect the Lenders’ interest in the
Collateral and to any payments to be made under such policies. All certificates
of property and general liability insurance are to be delivered to Agent, with
the loss payable (but only in respect of Collateral) and additional insured
endorsements in favor of Agent and shall provide for not less than 30 days (10
days in the case of non-payment) prior written notice to Agent of the exercise
of any right of cancellation. If Parent or its Subsidiaries fails to maintain
such insurance, Agent may arrange for such insurance, but at Borrowers’ expense
and without any responsibility on Agent’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Borrowers shall give Agent prompt notice of any loss
exceeding $500,000 covered by their or their Subsidiaries’ casualty or business
interruption or medical malpractice insurance. Upon the occurrence and during
the continuance of an Event of Default, Agent shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.

 

- 41 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.7 Inspection.

(a) Each Loan Party will, and will cause each of its Subsidiaries to, permit
Agent, any Lender, and each of their respective duly authorized representatives
or agents to visit any of its properties and inspect any of its assets or books
and records, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees (provided an authorized representative of a Borrower
shall be allowed to be present) at such reasonable times and intervals as Agent
or any Lender, as applicable, may designate and, so long as no Default or Event
of Default has occurred and is continuing, with reasonable prior notice to
Borrowers and during regular business hours.

(b) Each Loan Party will, and will cause each of its Subsidiaries to, permit
Agent and each of its duly authorized representatives or agents to conduct
appraisals and valuations at such reasonable times and intervals as Agent may
designate.

5.8 Compliance with Laws. Each Loan Party will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

5.9 Environmental. Each Loan Party will, and will cause each of its Subsidiaries
to,

(a) Keep any property either owned or operated by Parent or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

(b) Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,

(c) Promptly notify Agent of any release of which any Loan Party has knowledge
of a Hazardous Material in any reportable quantity from or onto property owned
or operated by Parent or its Subsidiaries and take any Remedial Actions required
to abate said release or otherwise to come into compliance, in all material
respects, with applicable Environmental Law, and

(d) Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Parent or its Subsidiaries, (ii) commencement of any Environmental Action or
written notice that an Environmental Action will be filed against Parent or its
Subsidiaries, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority.

5.10 Disclosure Updates. Each Loan Party will, promptly and in no event later
than 5 Business Days after obtaining knowledge thereof, notify Agent if any
written information, exhibit, or report furnished to Agent or the Lenders
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made. The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.

5.11 Formation of Subsidiaries. Each Loan Party will, at the time that any Loan
Party forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Closing Date, within 10 days of such formation or
acquisition (or such later date as permitted by Agent in its sole discretion)
(a) cause such new Subsidiary to provide to Agent a joinder to the Guaranty and
Security Agreement, together with such other security agreements (including
mortgages with respect to any Real Property owned in fee of such new Subsidiary
with a fair market value greater than $500,000), as well as appropriate
financing statements (and with respect to all property

 

- 42 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

subject to a mortgage, fixture filings), all in form and substance reasonably
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary); provided, that the joinder to the Guaranty and
Security Agreement, and such other security agreements shall not be required to
be provided to Agent with respect to any Subsidiary of Parent that is a CFC if
providing such agreements would result in adverse tax consequences or the costs
to the Loan Parties of providing such guaranty or such security agreements are
unreasonably excessive (as determined by Agent in consultation with Borrowers)
in relation to the benefits to Agent and the Lenders of the security or
guarantee afforded thereby, (b) provide, or cause the applicable Loan Party to
provide, to Agent a pledge agreement (or an addendum to the Guaranty and
Security Agreement) and appropriate certificates and powers or financing
statements, pledging all of the direct or beneficial ownership interest in such
new Subsidiary in form and substance reasonably satisfactory to Agent; provided,
that only 65% of the total outstanding voting Equity Interests and 100% of the
total nonvoting Equity Interests of any first tier Subsidiary of Parent that is
a CFC (and none of the Equity Interests of any Subsidiary of such CFC) shall be
required to be pledged if pledging a greater amount would result in adverse tax
consequences or the costs to the Loan Parties of providing such pledge are
unreasonably excessive (as determined by Agent in consultation with Borrowers)
in relation to the benefits to Agent and the Lenders of the security afforded
thereby (which pledge, if reasonably requested by Agent, shall be governed by
the laws of the jurisdiction of such Subsidiary), and (c) provide to Agent all
other documentation, including one or more opinions of counsel reasonably
satisfactory to Agent, which, in its opinion, is appropriate with respect to the
execution and delivery of the applicable documentation referred to above
(including policies of title insurance or other documentation with respect to
all Real Property owned in fee and subject to a mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 5.11 shall
constitute a Loan Document.

5.12 Further Assurances. Each Loan Party will, and will cause each of the other
Loan Parties to, at any time upon the reasonable request of Agent, execute or
deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, mortgages, deeds of trust, opinions of
counsel, and all other documents (the “Additional Documents”) that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect Agent’s Liens in
all of the assets of Parent and its Subsidiaries (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal), to create and
perfect Liens in favor of Agent in any Real Property acquired by any Borrower or
any other Loan Party with a fair market value in excess of $500,000, and in
order to fully consummate all of the transactions contemplated hereby and under
the other Loan Documents; provided that the foregoing shall not apply to any
Subsidiary of Parent that is a CFC if providing such documents would result in
adverse tax consequences or the costs to the Loan Parties of providing such
documents are unreasonably excessive (as determined by Agent in consultation
with Borrowers) in relation to the benefits to Agent and the Lenders of the
security afforded thereby. To the maximum extent permitted by applicable law, if
any Borrower or any other Loan Party refuses or fails to execute or deliver any
reasonably requested Additional Documents within a reasonable period of time
following the request to do so, each Borrower and each other Loan Party hereby
authorizes Agent to execute any such Additional Documents in the applicable Loan
Party’s name and authorizes Agent to file such executed Additional Documents in
any appropriate filing office. In furtherance of, and not in limitation of, the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of Parent and its
Subsidiaries, including all of the outstanding capital Equity Interests of each
Borrower and its Subsidiaries (subject to exceptions and limitations contained
in the Loan Documents with respect to CFCs).

5.13 Lender Meetings. Parent will, within 90 days after the close of each fiscal
year of Parent, and one time during each subsequent 90 day period thereafter, in
each case, at the request of Agent or of the Required Lenders and upon
reasonable prior notice, hold a meeting (at a mutually agreeable location and
time or, at the option of Agent, by conference call; provided that no more than
one in person meeting shall be required in any fiscal year pursuant to this
Section 5.13) with all Lenders who choose to attend such meeting at which
meeting shall be reviewed the financial results of the previous fiscal year and
the financial condition of Parent and its Subsidiaries and the projections
presented for the current fiscal year of Parent and its Subsidiaries.

 

- 43 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.14 Location of Inventory. Each Loan Party will, and will cause each of its
Subsidiaries to, (a) keep its Inventory (other than Fixed Assets) only at the
locations identified on Schedule 4.24(a) and their chief executive offices only
at the locations identified on Schedule 4.6(b); provided, that Borrowers may
amend Schedule 4.24(a) without the necessity of consent of any Lender or Agent
to add additional locations or Schedule 4.6(b) so long as such amendment occurs
by written notice to Agent not less than 10 days prior to the date on which such
Inventory is moved to such new location or such chief executive office is
relocated and so long as such new location is within the continental United
States, (b) keep its Fixed Assets only at, or in-transit between, the locations
identified on Schedule 4.24(b) (as such Schedule may be updated from time to
time, without the necessity of consent of any Lender or Agent, by delivery of
written notice thereof to Agent), and (c) keep at locations in the United States
all (i) of its Fixed Assets that were identified as Eligible Fixed Assets in the
most recent Borrowing Base Certificate delivered to Agent and (ii) of its
Inventory that was identified as Eligible Inventory in the most recent Borrowing
Base Certificate delivered to Agent.

5.15 Compliance with Health Care Laws.

(a) Each Loan Party and each of their respective Subsidiaries will comply in all
material respects with all applicable Health Care Laws, Public Health Law and
requirements of Third Party Payor Arrangements.

(b) Each Loan Party and each of their respective Subsidiaries shall (i) obtain,
maintain and preserve, and cause each of its Subsidiaries to obtain, maintain
and preserve, and take all necessary action to timely renew, all material Health
Care Permits and Registrations (including, as applicable, Health Care Permits
necessary for it to be eligible to receive payment and compensation from and to
participate in any Third Party Payor Arrangements) which are necessary or useful
in the proper conduct of its business; (ii) be and remain in material compliance
with all requirements for participation in, and for licensure required to
provide the goods or services that are reimbursable under, all Third Party Payor
Arrangements; (iii) cause all Persons providing professional health care
services for or on behalf of any Loan Party (either as an employee or
independent contractor) to comply with all applicable Health Care Laws in the
performance of their duties, and to maintain in full force and effect all
professional licenses and other Health Care Permits required to perform such
duties; and (iv) keep and maintain all records required to be maintained by any
Governmental Authority or otherwise under any Health Care Law and Public Health
Law. All products designed, developed, investigated, manufactured, prepared,
assembled, packaged, tested, labeled, distributed, sold or marketed by or on
behalf of any Loan Party or any of their Subsidiaries that are subject to the
jurisdiction of the FDA shall be designed, developed, investigated,
manufactured, prepared, assembled, packaged, tested, labeled, distributed, sold
and marketed in compliance with the Public Health Laws.

(c) Each Loan Party and each of their respective Subsidiaries shall maintain a
corporate and health care regulatory compliance program (“RCP”) which addresses
the requirements of Health Care Laws, including without limitation HIPAA, and
includes at least the following components: (i) standards of conduct and
procedures that describe compliance policies regarding laws with an emphasis on
prevention of fraud and abuse; (ii) a specific officer within high-level
personnel identified as having overall responsibility for compliance with such
standards and procedures; (iii) training and education programs which
effectively communicate the compliance standards and procedures to employees and
agents, including fraud and abuse laws and illegal billing practices;
(iv) auditing and monitoring systems and reasonable steps for achieving
compliance with such standards and procedures including publicizing a reporting
system to allow employees and other agents to anonymously report criminal or
suspect conduct and potential compliance problems; (v) disciplinary guidelines
and consistent enforcement of compliance policies including discipline of
individuals responsible for the failure to detect violations of the RCP; and
(vi) mechanisms to immediately respond to detected violations of the RCP. Each
Loan Party and each of their respective Subsidiaries shall modify such RCPs from
time to time, as may be necessary to ensure continuing compliance with all
applicable Health Care Laws. Upon request, the Administrative Agent (and/or its
consultants) shall be permitted to review such RCPs.

(d) Borrowers shall provide to Agent upon request, an accurate, complete and
current list of all Third Party Payor Arrangements with respect to the business
of the Loan Parties.

 

- 44 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6. NEGATIVE COVENANTS.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:

6.1 Indebtedness. Each Loan Party will not, and will not permit any of its
Subsidiaries to create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2 Liens. Each Loan Party will not, and will not permit any of its Subsidiaries
to create, incur, assume, or suffer to exist, directly or indirectly, any Lien
on or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3 Restrictions on Fundamental Changes. Each Loan Party will not, and will not
permit any of its Subsidiaries to,

(a) Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Equity Interests, except for (i) any merger between Loan Parties, provided, that
a Borrower must be the surviving entity of any such merger to which it is a
party and no merger may occur between (x) Parent and Holdings, (y) Parent, on
the one hand, and any Borrower, on the other hand, or (z) Holdings, on the one
hand, and any Borrower, on the other hand, (ii) any merger between a Loan Party
and a Subsidiary of such Loan Party that is not a Loan Party so long as such
Loan Party is the surviving entity of any such merger, and (iii) any merger
between Subsidiaries of Parent that are not Loan Parties,

(b) liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Parent with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Parent, Holdings, or any
Borrower) or any of its wholly-owned Subsidiaries so long as all of the assets
(including any interest in any Equity Interests) of such liquidating or
dissolving Loan Party or Subsidiary are transferred to a Loan Party that is not
liquidating or dissolving, or (iii) the liquidation or dissolution of a
Subsidiary of Parent that is not a Loan Party (other than any such Subsidiary
the Equity Interests of which (or any portion thereof) is subject to a Lien in
favor of Agent) so long as all of the assets of such liquidating or dissolving
Subsidiary are transferred to a Subsidiary of Parent that is not liquidating or
dissolving, or

(c) suspend or cease operating a substantial portion of its or their business,
except as permitted pursuant to clauses (a) or (b) above or in connection with a
transaction permitted under Section 6.4.

6.4 Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, each Loan Party will not, and will
not permit any of its Subsidiaries to convey, sell, lease, license, assign,
transfer, or otherwise dispose of (or enter into an agreement to convey, sell,
lease, license, assign, transfer, or otherwise dispose of) any of its or their
assets.

6.5 Nature of Business. Each Loan Party will not, and will not permit any of its
Subsidiaries to make any change in the nature of its or their business as
described in Schedule 6.5 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities; provided, that
the foregoing shall not prevent Parent and its Subsidiaries from engaging in any
business that is reasonably related or ancillary to its their business.

6.6 Prepayments and Amendments. Each Loan Party will not, and will not permit
any of its Subsidiaries to,

(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,

 

- 45 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Parent or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement, and (B) Permitted Intercompany Advances, or

(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances, and
(C) Indebtedness permitted under clauses (c), (g), (i) and (j) of the definition
of Permitted Indebtedness, or

(ii) the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.

6.7 Restricted Payments. Each Loan Party will not, and will not permit any of
its Subsidiaries to make any Restricted Payment; provided, that, so long as it
is permitted by law and the constituent documents of such Loan Party, and so
long as no Default or Event of Default shall have occurred and be continuing or
would result therefrom,

(a) The Loan Parties may, directly or indirectly, make distributions, to Parent
for the sole purpose of allowing Parent to, and Parent shall use the proceeds
thereof solely to (i) pay reasonable and customary costs and expenses of
operating a publicly-traded company (including filing fees and taxes, director
fees (including those permitted by Section 6.10), and reasonable legal fees
associated therewith), (ii) pay reasonable and customary insurance expenses
incurred by Parent or any of its Subsidiaries so long as attributable solely to
the operations of Holdings and its Subsidiaries, (iii) pay reasonable legal fees
incurred by Parent to prosecute litigation in favor of Parent (so long as
attributable to or associated with Parent’s ownership and operations of Holdings
and its Subsidiaries) or Borrower or its Subsidiaries, to defend litigation
filed against Parent (so long as attributable to or associated with Parent’s
ownership and operations of Holdings and its Subsidiaries) or Holdings or its
Subsidiaries, or in connection with the representation of Parent (so long as
attributable to or associated with Parent’s ownership and operations of Holdings
and its Subsidiaries) or Holdings or its Subsidiaries for a transaction
permitted by the Agreement involving Parent or Borrower or its Subsidiaries, and
(iv) pay reasonable accounting fees incurred by Parent that are solely
attributable to the operations of Holdings and its Subsidiaries; provided,
however, that if the aggregate amount of distributions made to Parent in
reliance on this Section 6.7(a) during in any fiscal year exceeds $2,500,000,
then Parent shall provide prompt written notice thereof to Agent, which notice
shall include reasonable detail regarding such fees, costs, and expenses during
such fiscal year and, if requested by Agent, Parent shall provide Agent with
copies of invoices, receipts, or other information reasonably requested by Agent
with respect to such fees, costs, and expenses,

(b) Parent may make distributions to former employees, officers, or directors of
Parent (or any spouses, ex-spouses, or estates of any of the foregoing) on
account of redemptions of Equity Interests of Parent held by such Persons,
provided, that the aggregate amount of such distributions made to Parent by the
Loan Parties and, without duplication thereof, redemptions made by Parent during
the term of this Agreement plus the amount of Indebtedness outstanding under
clause (k) of the definition of Permitted Indebtedness, does not exceed $500,000
in the aggregate,

(c) Parent may make distributions to former employees, officers, or directors of
Parent (or any spouses, ex-spouses, or estates of any of the foregoing), solely
in the form of forgiveness of Indebtedness of such Persons owing to Parent on
account of repurchases of the Equity Interests of Parent held by such Persons;
provided that such Indebtedness was incurred by such Persons solely to acquire
Equity Interests of Parent,

 

- 46 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) so long as (i) the cash distribution and payment thereof is in compliance
with applicable law (including, to the extent applicable, the Delaware law) and
the constituent documents of Parent, (ii) Parent shall have provided Agent with
not less than 15 days prior written notice before making such distribution,
(iii) Excess Availability both before and after giving effect to such
distribution is greater than $3,000,000, (iv) Parent has provided Agent with
written confirmation, supported by reasonably detailed calculations, that on a
pro forma basis after giving effect to the proposed distribution (and any
incurrence of Indebtedness in connection therewith) as though such distribution
were made on the last day of such period of determination, that Parent and its
Subsidiaries (y) would have been in compliance with the financial covenants in
Section 7 of the Agreement for the trailing twelve month periods ended on the
last day of each of the two fiscal quarters immediately preceding such
distribution date for which financial statements are available, and (z) would
have had a Leverage Ratio of less that 1.0:1.0 as of each of the last day of
such period, (v) Parent has delivered to Agent updated pro forma Projections
(after giving effect to the applicable distribution) for Parent and its
Subsidiaries evidencing, on a pro forma basis after giving effect to the
applicable dividend, (A) that the Leverage Ratio of Parent and its Subsidiaries
as of the last day of each of the 2 fiscal quarters (on a quarter-by-quarter
basis) immediately following the date of such distribution, would be less than
1.0:1.0 and (B) that Parent and its Subsidiaries would be compliance with
Section 7 for each of the 2 fiscal quarters (on a quarter-by-quarter basis)
immediately following the proposed date of the applicable distribution, Parent
may declare and pay cash distributions in an aggregate amount not to exceed the
Available Amount, and

(e) so long as and to the extent that (i) Parent is permitted to make
distributions under Section 6.10(b) or (d) and (ii) the cash distribution and
payment thereof is in compliance with applicable law and the constituent
documents of such applicable Loan Party, the Loan Parties may make dividends or
distributions, directly or indirectly, to Parent for the purpose of permitting
Parent to make the payments permitted by Section 6.10(b) or (d) and Parent shall
and agrees to use the proceeds of such dividends or distributions solely for
such purpose.

6.8 Accounting Methods. Each Loan Party will not, and will not permit any of its
Subsidiaries to modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP).

6.9 Investments. Each Loan Party will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.

6.10 Transactions with Affiliates. Each Loan Party will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into or permit to
exist any transaction with any Affiliate of Parent or any of its Subsidiaries
except for:

(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between Parent or its Subsidiaries, on the one hand, and any
Affiliate of Parent or its Subsidiaries, on the other hand, so long as such
transactions (i) are fully disclosed to Agent prior to the consummation thereof,
if they involve one or more payments by Parent or its Subsidiaries in excess of
$500,000 for any single transaction or series of related transactions, and
(ii) are no less favorable, taken as a whole, to Parent or its Subsidiaries, as
applicable, than would be obtained in an arm’s length transaction with a
non-Affiliate,

(b) so long as it has been approved by Parent’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, any indemnity provided for the benefit of directors (or comparable
managers) of Parent or its applicable Subsidiary,

(c) so long as it has been approved by Parent’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of Parent and its
Subsidiaries in the ordinary course of business and consistent with industry
practice, and

 

- 47 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) transactions permitted by Section 6.3 or Section 6.7, or any Permitted
Intercompany Advance.

6.11 Use of Proceeds. Each Loan Party will not, and will not permit any of its
Subsidiaries to use the proceeds of any loan made hereunder for any purpose
other than (a) on the Closing Date, (i) to repay, in full, the outstanding
principal, accrued interest, and accrued fees and expenses owing under or in
connection with the Existing Credit Facility, and (ii) to pay the fees, costs,
and expenses incurred in connection with this Agreement, the other Loan
Documents, and the transactions contemplated hereby and thereby, in each case,
as set forth in the Funds Flow Agreement, and (b) thereafter, consistent with
the terms and conditions hereof, for their lawful and permitted purposes
(including that no part of the proceeds of the loans made to Borrowers will be
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors).

6.12 Limitation on Issuance of Equity Interests. Except for the issuance or sale
of Qualified Equity Interests by Parent, each Loan Party will not, and will not
permit any of its Subsidiaries to issue or sell or enter into any agreement or
arrangement for the issuance or sale of any of its Equity Interests.

6.13 Inventory with Bailees. Each Loan Party will not, and will not permit any
of its Subsidiaries to store its Inventory at any time with a bailee,
warehouseman, or similar party, except (a) as described on Schedule 6.13, or
(b) Fixed Assets that are in possession of oncology clinics, infusion clinics,
hospital outpatient chemotherapy clinics, or other medical facilities in the
ordinary course of business of Parent and its Subsidiaries, pending delivery of
such Fixed Asset on lease or rent to the ultimate patient end-user customer and
located at the locations identified on Schedule 4.24(b) (as such Schedule may be
updated from time to time, without the necessity of consent of any Lender or
Agent, by delivery of written notice thereof to Agent).

6.14 Holding Company; Restrictions on Parent. Parent will not, and no Loan Party
will permit Parent to, incur any liabilities (other than liabilities arising
under the Loan Documents), own or acquire any assets (other than the Equity
Interests of Holdings) or engage itself in any operations or business, except in
connection with its ownership of Holdings, the Borrowers, IFC and their
respective Subsidiaries and its rights and obligations under the Loan Documents.
Holdings will not, and no Loan Party will permit Holdings to, incur any
liabilities (other than liabilities arising under the Loan Documents), own or
acquire any assets (other than the Equity Interests of Holdings, the Borrowers,
IFC and their respective Subsidiaries) or engage itself in any operations or
business, except in connection with its ownership of Holdings, the Borrowers,
IFC and their respective Subsidiaries and its rights and obligations under the
Loan Documents. Anything contained in Section 6.1 or any other provision of this
Agreement to the contrary notwithstanding, during the period commencing on the
Closing Date and continuing up to the Charter Amendment Date, Parent shall not
(i) without the prior written consent of the Required Lenders, seek or consent
to any compromise or arrangement among Parent and its creditors or Parent and
any class of its creditors, in each case, intended to bind the Agent and Lenders
with respect to the Obligations in reliance on Article Eighth of Parent’s
Certificate of Incorporation or (ii) incur or assume any Indebtedness (other
than the Obligations), if after giving effect to such incurrence or assumption,
the aggregate value of the claims of all creditors of Parent (other than the
Obligations) would equal or exceed 40% of the aggregate value of all claims of
all creditors of Parent.

 

- 48 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7. FINANCIAL COVENANTS.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Parent will:

(a) Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio, measured on
a quarter-end basis, of at least the required amount set forth in the following
table for the applicable period set forth opposite thereto:

 

Applicable Ratio

 

Applicable Period

1.25:1.00

  For the 4 quarter period   ending March 31, 2013

1.25:1.00

  For the 4 quarter period   ending June 30, 2013

1.25:1.00

  For the 4 quarter period   ending September 30, 2013

1.25:1.00

  For the 4 quarter period   ending December 31, 2013

1.50:1.00

  For the 4 quarter period   ending March 31, 2014

1.50:1.00

  For the 4 quarter period   ending June 30, 2014

1.50:1.00

  For the 4 quarter period   ending September 30, 2014

1.75:1.00

  For the 4 quarter period   ending December 31, 2014

1.75:1.00

  For the 4 quarter period   ending March 31, 2015

2.00:1.00

  For the 4 quarter period   ending June 30, 2015

2.00:1.00

  For the 4 quarter period ending   each quarter thereafter

 

- 49 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Leverage Ratio. Have a Leverage Ratio, measured on a quarter-end basis, of
not greater than the applicable ratio set forth in the following table for the
applicable date set forth opposite thereto:

 

    

Applicable Ratio

 

Applicable Date

      

2.50:1.00

  March 31, 2013     

2.50:1.00

  June 30, 2013     

2.25:1.00

  September 30, 2013     

2.00:1.00

  December 31, 2013     

2.00:1.00

  March 31, 2014     

1.75:1.00

  June 30, 2014     

1.75:1.00

  September 30, 2014     

1.50:1.00

  December 31, 2014     

1.50:1.00

  March 31, 2015     

1.25:1.00

  June 30, 2015     

1.25:1.00

  September 30, 2015     

1.00:1.00

  December 31, 2015 and the last day of each quarter thereafter  

(c) Capital Expenditures. Make Capital Expenditures (excluding the amount, if
any, of Capital Expenditures made with Net Cash Proceeds reinvested pursuant to
the proviso in Section 2.4(e)(ii) or clause (b)(i) of the definition of
Permitted Dispositions) in any fiscal year in an amount less than or equal to,
but not greater than, the amount set forth in the following table for the
applicable period:

 

Fiscal Year 2012

  

Fiscal Year 2013

  

Fiscal Year 2014

  

Fiscal Year 2015

  

Fiscal Year 2016

$ 1,250,000

   $ 5,500,000    $ 5,500,000    $ 5,500,000    $ 5,500,000

provided, that if the amount of the Capital Expenditures permitted to be made in
any fiscal year as set forth in the above table (plus the amount of any
Carry-Over Amount available during such fiscal year) is greater than the actual
amount of the Capital Expenditures (excluding the amount, if any, of Capital
Expenditures made with Net Cash Proceeds reinvested pursuant to the proviso in
Section 2.4(e)(ii) or clause (b)(i) of the definition of Permitted Dispositions)
actually made in such fiscal year (the amount by which such permitted Capital
Expenditures for such fiscal year (including any Carry-Over Amount) exceeds the
actual amount of Capital Expenditures for such fiscal year, the “Excess
Amount”), then the lesser of (i) such Excess Amount and (ii) 25% of the amount
set forth in the above table for the next succeeding fiscal year (such lesser
amount referred to as the “Carry-Over Amount”) may be carried forward to the
next succeeding Fiscal Year (the “Succeeding Fiscal Year”).

 

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 Payments. If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, (b) all
or any portion of the principal of the Loans, or (c) any amount payable to
Issuing Bank in reimbursement of any drawing under a Letter of Credit;

 

- 50 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.2 Covenants. If any Loan Party or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit any Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrowers’ affairs, finances, and accounts
with officers and employees of any Borrower), 5.10, 5.11, 5.13, 5.14, or 5.15 of
this Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of this
Agreement, or (iv) Section 7 of the Guaranty and Security Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this Agreement and
such failure continues for a period of 10 days after the earlier of (i) the date
on which such failure shall first become known to any officer of any Borrower or
(ii) the date on which written notice thereof is given to Borrowers by Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of any
Borrower or (ii) the date on which written notice thereof is given to Borrowers
by Agent;

8.3 Judgments. If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $500,000, or more (except to the extent
fully covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 45 consecutive days at
any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

8.4 Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;

8.5 Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

8.6 Default Under Other Agreements. If there is (a) a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party’s or any of its Subsidiaries’
Indebtedness involving an aggregate amount of $500,000 or more, and such default
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by such third Person, irrespective of whether exercised, to
accelerate the maturity of such Loan Party’s or its Subsidiary’s obligations
thereunder, or (b) a default in or] an involuntary early termination of one or
more Hedge Agreements to which a Loan Party or any of its Subsidiaries is a
party;

8.7 Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

 

- 51 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.8 Guaranty. If the obligation of any Guarantor under the guaranty contained in
the Guaranty and Security Agreement is limited or terminated by operation of law
or by such Guarantor (other than in accordance with the terms of this
Agreement);

8.9 Security Documents. If the Guaranty and Security Agreement or any other Loan
Document that purports to create a Lien, shall, for any reason, fail or cease to
create a valid and perfected and, except to the extent of Permitted Liens which
are non-consensual Permitted Liens, permitted purchase money Liens or the
interests of lessors under Capital Leases, first priority Lien on the Collateral
covered thereby, except (a) as a result of a disposition of the applicable
Collateral in a transaction permitted under this Agreement, or (b) as the result
of an action or failure to act on the part of Agent;

8.10 Loan Documents. The validity or enforceability of any Loan Document shall
at any time for any reason (other than solely as the result of an action or
failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document;

8.11 Change of Control. A Change of Control shall occur, whether directly or
indirectly;

8.12 Overpayment. If any Loan Party is found to have been overpaid by a
Government Account Debtor by 10% or more during any period covered by an audit
conducted by such Government Account Debtor, and such overpayment is not repaid
within 30 days of its due date or reserved for in a manner reasonably acceptable
to the Agent;

8.13 Lockbox Instructions. If (a) any instruction or agreement regarding any
Government Receivables Lockbox Account, Government Receivables Lockbox (as
defined in the Guaranty and Security Agreement), Non-Government Receivables
Lockbox Account, Non-Government Receivables Lockbox (as defined in the Guaranty
and Security Agreement), Controlled Account Agreement (as defined in the
Guaranty and Security Agreement), or Government Receivables Lockbox Account
Agreement is either (i) not approved in writing by Agent, or (ii) amended or
terminated without the written consent of Agent, (b) any Loan Party fails to
forward any Collections in respect of Government Receivables and Non-Government
Receivables to the applicable Government Receivables Lockbox Account or
Non-Government Receivables Lockbox Account, respectively, as required pursuant
to Section 7(k) of the Guaranty and Security Agreement, (c) any Loan Party
directs any Account Debtor to make a payment in respect of any Non-Government
Receivable to any place, lockbox or Deposit Account other than a Non-Government
Receivables Lockbox (as defined in the Guaranty and Security Agreement), or
Non-Government Receivables Lockbox Account in violation of Section 7(k) of the
Guaranty and Security Agreement, or (d) any Loan Party directs any Government
Account Debtor to make a payment in respect of any Government Receivable to any
place, lockbox or Deposit Account other than a Government Receivables Lockbox
(as defined in the Guaranty and Security Agreement), or Government Receivables
Lockbox Account in violation of Section 7(k) of the Guaranty and Security
Agreement;

8.14 Health Care Laws. If (a) any material Healthcare Permit of a Loan Party
shall be revoked, suspended or otherwise terminated or fail to be renewed,
(b) any Loan Party shall fail to be eligible for any reason to participate in
any Government Reimbursement Program or to accept assignments or rights to
reimbursement thereunder, or (c) any Account Debtor shall terminate, revoke or
fail to renew any Loan Party’s right to participate in any Third Party Payor
Arrangement that provides reimbursement for Medical Services;

8.15 FDA Matters. (a) The FDA initiates any enforcement action against any Loan
Party or any supplier of a Loan Party that causes any Loan Party to recall,
withdraw, remove or discontinue marketing any of its

 

- 52 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

products; (b) the FDA issues a warning letter to any Loan Party with respect to
any of its activities or products; (c) any Loan Party conducts a mandatory or
voluntary recall; (d) any Loan Party enters into a settlement agreement with the
FDA; or (e) the FDA revokes any authorization or permission granted under any
material Registration, or any Loan Party withdraws any material Registration; or

8.16 Support Agreement. The occurrence of any Event of Default (as defined in
the Support Agreement).

 

9. RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrowers), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:

(a) (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrowers shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by each Borrower, and (ii) direct Borrowers to provide (and
Borrowers agree that upon receipt of such notice Borrowers will provide) Letter
of Credit Collateralization to Agent to be held as security for Borrowers’
reimbursement obligations for drawings that may subsequently occur under issued
and outstanding Letters of Credit;

(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Revolving
Lender to make Revolving Loans, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of Issuing Bank to issue Letters of
Credit; and

(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers’ reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and
(2) Bank Product Collateralization to be held as security for Borrowers’ or
their Subsidiaries’ obligations in respect of outstanding Bank Products),
without presentment, demand, protest, or notice or other requirements of any
kind, all of which are expressly waived by each Loan Party.

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

- 53 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10. WAIVERS; INDEMNIFICATION.

10.1 Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.

10.2 The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.

10.3 Indemnification. Each Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrowers
shall not be liable for costs and expenses (including attorneys fees) of any
Lender (other than Wells Fargo, PennantPark Investment Corporation or
PennantPark Credit Opportunities Fund) incurred in advising, structuring,
drafting, reviewing, administering or syndicating the Loan Documents),
enforcement, performance, or administration (including any restructuring or
workout with respect hereto) of this Agreement, any of the other Loan Documents,
or the transactions contemplated hereby or thereby or the monitoring of Parent’s
and its Subsidiaries’ compliance with the terms of the Loan Documents (provided,
that the indemnification in this clause (a) shall not extend to (i) disputes
solely between or among the Lenders that do not involve any acts or omissions of
any Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to Agent (but not the Lenders) relative to disputes between or
among Agent on the one hand, and one or more Lenders, or one or more of their
Affiliates, on the other hand, or (iii) any Taxes or any costs attributable to
Taxes, which shall be governed by Section 16), (b) with respect to any actual or
prospective investigation, litigation, or proceeding related to this Agreement,
any other Loan Document, the making of any Loans or issuance of any Letters of
Credit hereunder, or the use of the proceeds of the Loans or the Letters of
Credit provided hereunder (irrespective of whether any Indemnified Person is a
party thereto), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by any Borrower or any of its Subsidiaries
or any Environmental Actions, Environmental Liabilities or Remedial Actions
related in any way to any such assets or properties of any Borrower or any of
its Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”).
The foregoing to the contrary notwithstanding, no Borrower shall have any
obligation to any Indemnified Person under this Section 10.3 with respect to any
Indemnified Liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of such
Indemnified Person or its officers, directors, employees, attorneys, or agents.
This provision shall survive the termination of this Agreement and the repayment
in full of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.

 

- 54 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Parent or any Borrower or Agent, as the case may be, they shall be
sent to the respective address set forth below:

 

If to Parent, any    INFUSYSTEM, INC. Borrower, or any other        31700
Research Park Drive Loan Party:    Madison Heights, MI    48071-4627    Attn:
Chief Financial Officer    Fax No.: (832) 218-2761                    (832)
201-7745 with copies to:    CROWELL & MORING LLP    275 Battery Street, 23rd
Floor    San Francisco, CA 94111    Attn: Murray Indick    Fax No.: (415)
986-2827 If to Agent:    WELLS FARGO BANK, NATIONAL ASSOCIATION       2450
Colorado Avenue    Suite 3000 West    Santa Monica, CA 90404    Attn: Specialty
Finance Manager    Fax No.: (310) 453-7442 with copies to:    PAUL HASTINGS LLP
   515 South Flower Street, 25th Floor    Los Angeles, CA 90071    Attn: John
Francis Hilson, Esq.    Fax No.: (213) 996-3300 If to PennantPark Investment
Corporation or PennantPark Credit Opportunities Fund, L.P.:   

PENNANTPARK INVESTMENT CORPORATION

c/o PennantPark Investment Advisers, LLC

590 Madison Avenue, 15th Floor

New York, NY 10022

Attention: Ryan Raskopf

email: raskopf@pennantpark.com

                 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given

 

- 55 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

when received, (b) notices by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient) and (c) notices by electronic mail shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment).

 

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN PARTY
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH LOAN PARTY AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). EACH LOAN PARTY AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(d) EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY

 

- 56 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(e) NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING LENDER,
ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE,
COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.

(f) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A)—(D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO

 

- 57 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THE COURSE OF THE REFERENCE PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED
BEFORE THE REFEREE, EXCEPT FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT
REPORTER, EXCEPT WHEN ANY PARTY SO REQUESTS A COURT REPORTER AND A TRANSCRIPT IS
ORDERED, A COURT REPORTER SHALL BE USED AND THE REFEREE SHALL BE PROVIDED A
COURTESY COPY OF THE TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL HAVE THE
OBLIGATION TO ARRANGE FOR AND PAY THE COSTS OF THE COURT REPORTER, PROVIDED THAT
SUCH COSTS, ALONG WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE BORNE BY THE
PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE REFEREE.

(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(vi) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

(vii) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

 

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1 Assignments and Participations.

(a) (i) Subject to the conditions set forth in clause (a)(ii) below, any Lender
may assign and delegate all or any portion of its rights and duties under the
Loan Documents (including the Obligations owed to it and its Commitments) to one
or more assignees so long as such prospective assignee is an Eligible Transferee
(each, an “Assignee”), with the prior written consent (such consent not be
unreasonably withheld or delayed) of:

(A) Borrowers; provided, that no consent of Borrowers shall be required (1) if
an Event of Default has occurred and is continuing, or (2) in connection with an
assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender; provided further, that Borrowers shall be deemed to have
consented to a proposed assignment unless they object thereto by written notice
to Agent within 5 Business Days after having received notice thereof; and

 

- 58 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B) Agent, Swing Lender, and Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) no assignment may be made to a natural person,

(B) no assignment may be made to a Loan Party or any Affiliate of a Loan Party
or any Subsidiary of any Loan Party,

(C) the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000),

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,

(E) the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,

(F) unless waived by Agent, the assigning Lender or Assignee has paid to Agent,
for Agent’s separate account, a processing fee in the amount of $3,500, and

(G) the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).

(b) From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it

 

- 59 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

has received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such Assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (v) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to Agent, by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such Assignee agrees that it will perform all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation shall be sold to a Loan Party, any Affiliate of a Loan Party, or
any Subsidiary of any Loan Party, and (vii) all amounts payable by Borrowers
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Parent and its Subsidiaries and their
respective businesses.

 

- 60 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of (i) any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law or (ii) any
Eligible Transferee that is a bank or insurance company engaged in the making,
purchasing, holding, or otherwise investing in commercial loans and similar
extensions of credit, as collateral security for Indebtedness of such Lender,
and such Person may enforce such pledge or security interest in any manner
permitted under applicable law (including the transfer of interests in
connection therewith); provided, that no such pledge or grant of a security
interest or transfer (whether by foreclosure or otherwise) in reliance on this
clause (ii) shall (x) release the pledging Lender from any of its obligations
hereunder or under any other Loan Document, or (y) substitute any such pledgee
or secured party or any transferee thereof (whether by foreclosure or otherwise)
for such Lender as a “Lender” party hereto or entitle such Person to exercise
any of the rights of a Lender under the Loan Documents, in each case, unless
(1) such pledgee or secured party or transferee (whether by foreclosure or
otherwise) is an Eligible Transferee, (2) becomes a Lender hereunder in
accordance with the terms of Section 13.1(a) (except that Borrower consent shall
not be required) and the other terms of this Agreement, and (3) joins the
agreement described in Section 13.3 on terms (including with respect to pricing
arrangements) and conditions satisfactory to Agent as a condition to such Person
becoming a party to this Agreement as a Lender.

(h) Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Term Loans (and the
principal amount thereof and stated interest thereon) held by such Lender (each,
a “Registered Loan”). Other than in connection with an assignment by a Lender of
all or any portion of its portion of the Term Loans to an Affiliate of such
Lender or a Related Fund of such Lender (i) a Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide) and (ii) any assignment or sale
of all or part of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by registration of such assignment or
sale on the Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s). Prior to the registration
of assignment or sale of any Registered Loan (and the registered note, if any
evidencing the same), Borrowers shall treat the Person in whose name such
Registered Loan (and the registered note, if any, evidencing the same) is
registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary. In
the case of any assignment by a Lender of all or any portion of its Term Loans
to an Affiliate of such Lender or a Related Fund of such Lender, and which
assignment is not recorded in the Register, the assigning Lender, on behalf of
Borrowers, shall maintain a register comparable to the Register.

(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.

(j) Agent shall make a copy of the Register (and each Lender shall make a copy
of its Participant Register in the extent it has one) available for review by
Borrowers from time to time as Borrowers may reasonably request.

 

- 61 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.

13.3 Agreement Among Lenders. Agent, Wells Fargo, PennantPark and certain of
their respective Affiliates, in their capacities as Lenders, have executed an
agreement on the Closing Date pursuant to which such parties have agreed, among
other things, to certain voting arrangements relative to matters requiring the
approval of the Lenders (including the exercise of remedies) and to certain
pricing arrangements. The rights and duties of Agents, WFCF, PennantPark and
their respective Affiliates with respect to such matters are subject to such
agreement. Anything to the contrary contained herein notwithstanding, any Person
that is to become a party to this Agreement as a Lender (regardless of whether
by assignment pursuant to Section 13.1 or otherwise) shall join the agreement
described in this Section 13.3 on terms (including with respect to pricing
arrangements) and conditions satisfactory to Agent as a condition to such Person
becoming a party to this Agreement as a Lender.

 

14. AMENDMENTS; WAIVERS.

14.1 Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Parent or any Loan
Party therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders (or by Agent at the written request of the
Required Lenders) and the Loan Parties that are party thereto and then any such
waiver or consent shall be effective, but only in the specific instance and for
the specific purpose for which given; provided, that no such waiver, amendment,
or consent shall, unless in writing and signed by all of the Lenders directly
affected thereby and all of the Loan Parties that are party thereto, do any of
the following:

(i) increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c)(i),

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders),

(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(v) amend, modify, or eliminate Section 3.1 or 3.2,

(vi) amend, modify, or eliminate Section 15.11,

(vii) other than as permitted by Section 15.11, release Agent’s Lien in and to
any of the Collateral,

 

- 62 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(viii) amend, modify, or eliminate the definitions of “Required Lenders”,
“Required Revolving Lenders”, “Required Senior Lenders”, “Required Term Loan A
Lenders”, “Required Junior Lenders”, “Senior Pro Rata Share”, “Term Loan B Pro
Rata Share” or “Pro Rata Share”,

(ix) contractually subordinate any of Agent’s Liens,

(x) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release any Borrower or any Guarantor from any obligation for the payment of
money or consent to the assignment or transfer by any Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,

(xi) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii) or Section 2.4(e) or (f), or

(xii) amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons who are Loan Parties
or Affiliates or Subsidiaries of any Loan Party;

(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate,

(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders),

(ii) any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;

(c) No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrowers and the Required Revolving Lenders,
modify, or eliminate the definition of Borrowing Base or any of the defined
terms (including the definitions of Eligible Accounts and Eligible Inventory)
that are used in such definition to the extent that any such change results in
more credit being made available to Borrowers based upon the Borrowing Base, but
not otherwise, or the definition of Maximum Revolver Amount, or change
Section 2.1(c);

(d) No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrowers and the Required Term Loan A
Lenders, modify, or eliminate the definition of Eligible Fixed Assets or Term
Loan A Limiter to the extent that any such change results in more credit being
made available to Borrowers based upon the Term Loan A Limiter or reduces the
amount of any mandatory prepayment required based upon the Term loan A Limited,
but not otherwise;

(e) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrowers, and the Required Lenders;

(f) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders; and

(g) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Parent or any
Loan Party, shall not require consent by or the agreement of any Loan Party, and
(ii) any amendment, waiver, modification, elimination, or consent of or

 

- 63 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with respect to any provision of this Agreement or any other Loan Document may
be entered into without the consent of, or over the objection of, any Defaulting
Lender other than any of the matters governed by Section 14.1(a)(i) through
(iii) that affect such Lender.

14.2 Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”) or any Lender that made
a claim for compensation (a “Tax Lender”) with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

(b) Prior to the effective date of such replacement, the Non-Consenting Lender
or Tax Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Non-Consenting Lender
or Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of participations
in the Letters of Credit). If the Non-Consenting Lender or Tax Lender, as
applicable, shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, Agent may, but shall
not be required to, execute and deliver such Assignment and Acceptance in the
name or and on behalf of the Non-Consenting Lender or Tax Lender, as applicable,
and irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Non-Consenting Lender or Tax Lender, as applicable, shall be
deemed to have executed and delivered such Assignment and Acceptance. The
replacement of any Non-Consenting Lender or Tax Lender, as applicable, shall be
made in accordance with the terms of Section 13.1. Until such time as one or
more Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Non-Consenting Lender
or Tax Lender, as applicable, hereunder and under the other Loan Documents, the
Non-Consenting Lender or Tax Lender, as applicable, shall remain obligated to
make the Non-Consenting Lender’s or Tax Lender’s, as applicable, Pro Rata Share
of Revolving Loans and to purchase a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of participations in such Letters of
Credit.

14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Parent and each Loan
Party of any provision of this Agreement. Agent’s and each Lender’s rights under
this Agreement and the other Loan Documents will be cumulative and not exclusive
of any other right or remedy that Agent or any Lender may have.

 

15. AGENT; THE LENDER GROUP.

15.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement

 

- 64 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as agent for and on behalf of the
Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, payments and proceeds of Collateral, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans, for itself or on behalf of Lenders, as provided in the
Loan Documents, (d) exclusively receive, apply, and distribute payments and
proceeds of the Collateral as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes, (f) perform, exercise, and enforce any and all other rights
and remedies of the Lender Group with respect to Parent or its Subsidiaries, the
Obligations, the Collateral, or otherwise related to any of same as provided in
the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by Parent
or any of its Subsidiaries or Affiliates, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Parent or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Parent or its Subsidiaries.

 

- 65 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).

15.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the Agent of such Event of Default.
Each Lender shall be solely responsible for giving any notices to its
Participants, if any. Subject to Section 15.4, Agent shall take such action with
respect to such Default or Event of Default as may be requested by the Required
Lenders in accordance with Section 9; provided, that unless and until Agent has
received any such request, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.

15.6 Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of Parent and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender (or Bank
Product Provider). Each Lender represents (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to represent) to Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such due diligence, documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with

 

- 66 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

respect to any Borrower, its Affiliates or any of their respective business,
legal, financial or other affairs, and irrespective of whether such information
came into Agent’s or its Affiliates’ or representatives’ possession before or
after the date on which such Lender became a party to this Agreement (or such
Bank Product Provider entered into a Bank Product Agreement).

15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrowers are obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
such costs and expenses by Parent or its Subsidiaries, each Lender hereby agrees
that it is and shall be obligated to pay to Agent such Lender’s ratable thereof.
Whether or not the transactions contemplated hereby are consummated, each of the
Lenders, on a ratable basis, shall indemnify and defend the Agent-Related
Persons (to the extent not reimbursed by or on behalf of Borrowers and without
limiting the obligation of Borrowers to do so) from and against any and all
Indemnified Liabilities; provided, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Revolving Loan or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender’s ratable share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrowers. The undertaking in this Section shall survive the payment
of all Obligations hereunder and the resignation or replacement of Agent.

15.8 Agent in Individual Capacity. Wells Fargo and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, provide
Bank Products to, acquire Equity Interests in, and generally engage in any kind
of banking, trust, financial advisory, underwriting, or other business with
Parent and its Subsidiaries and Affiliates and any other Person party to any
Loan Document as though Wells Fargo were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding Parent or its Affiliates or any other Person party to any
Loan Documents that is subject to confidentiality obligations in favor of Parent
or any Loan Party or such other Person and that prohibit the disclosure of such
information to the Lenders (or Bank Product Providers), and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them. The terms “Lender” and “Lenders”
include Wells Fargo in its individual capacity.

15.9 Successor Agent. Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers) and without any notice to the Bank
Product Providers. If Agent resigns under this Agreement, the Required Lenders
shall be entitled, with (so long as no Event of Default has occurred and is
continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders
(and the Bank Product Providers). If, at the time that Agent’s resignation is
effective, it is acting as Issuing Bank or the Swing Lender, such resignation
shall also operate to effectuate its resignation as Issuing Bank or the Swing
Lender, as applicable, and it shall

 

- 67 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

automatically be relieved of any further obligation to issue Letters of Credit,
or to make Swing Loans. If no successor Agent is appointed prior to the
effective date of the resignation of Agent, Agent may appoint, after consulting
with the Lenders and Borrowers, a successor Agent. If Agent has materially
breached or failed to perform any material provision of this Agreement or of
applicable law, the Required Lenders may agree in writing to remove and replace
Agent with a successor Agent from among the Lenders with (so long as no Event of
Default has occurred and is continuing) the consent of Borrowers (such consent
not to be unreasonably withheld, delayed, or conditioned). In any such event,
upon the acceptance of its appointment as successor Agent hereunder, such
successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term “Agent” shall mean such successor Agent and the
retiring Agent’s appointment, powers, and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 15 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement. If no successor Agent
has accepted appointment as Agent by the date which is 30 days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.

15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Parent and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers). The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Parent or its Affiliates
or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Parent or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them.

15.11 Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrowers of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrowers certify to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which none of Parent or its Subsidiaries owned
any interest at the time Agent’s Lien was granted nor at any time thereafter,
(iv) constituting property leased or licensed to Parent or its Subsidiaries
under a lease or license that has expired or is terminated in a transaction
permitted under this Agreement, or (v) in connection with a credit bid or
purchase authorized under this Section 15.11.

(b) The Loan Parties and the Lenders hereby irrevocably authorize (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of the Required Senior
Lenders to (a) consent to, credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code, including
Section 363 of the Bankruptcy Code, (b) credit bid or purchase (either directly
or indirectly through one or more entities) all or any portion of the Collateral
at any sale or other disposition thereof conducted under the provisions of the
Code, including pursuant to Sections 9-610 or 9-620 of the Code, or (c) credit
bid or purchase (either directly or indirectly through one or more entities) all
or any portion of the Collateral at any other sale or foreclosure conducted or
consented to by Agent in accordance with applicable law in any judicial

 

- 68 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

action or proceeding or by the exercise of any legal or equitable remedy. Agent,
based upon the instruction of the Required Senior Lenders, may accept non-cash
consideration, including debt and equity securities issued by any entities used
to consummate such credit bid or purchase and in connection therewith Agent may
reduce the Obligations owed to the Lenders and the Bank Product Providers based
upon the value of such non-cash consideration.

(c) So long as all of the Obligations (other than any Obligations owed to any
Term Loan B Lenders) are paid in full in cash in connection therewith, the Loan
Parties and the Lenders hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent, based upon the instruction of the Required Junior Lenders to (a) consent
to, credit bid or purchase (either directly or indirectly through one or more
entities) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the Bankruptcy Code, including Section 363 of the
Bankruptcy Code, (b) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other disposition thereof conducted under the provisions of the Code,
including pursuant to Sections 9-610 or 9-620 of the Code, or (c) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any other sale or foreclosure conducted or
consented to by Agent in accordance with applicable law in any judicial action
or proceeding or by the exercise of any legal or equitable remedy.

(d) Except as provided above, Agent will not execute and deliver a release of
any Lien on any Collateral without the prior written authorization of (y) if the
release is of all or substantially all of the Collateral, all of the Lenders
(without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers). Upon request by Agent or Borrowers at any time, the
Lenders will (and if so requested, the Bank Product Providers will) confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, that (1) anything to the
contrary contained in any of the Loan Documents notwithstanding, Agent shall not
be required to execute any document or take any action necessary to evidence
such release on terms that, in Agent’s opinion, could expose Agent to liability
or create any obligation or entail any consequence other than the release of
such Lien without recourse, representation, or warranty, and (2) such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly released) upon (or obligations of Borrowers in
respect of) any and all interests retained by any Borrower, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Each Lender further hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
irrevocably authorize) Agent, at its option and in its sole discretion, to
subordinate any Lien granted to or held by Agent under any Loan Document to the
holder of any Permitted Lien on such property if such Permitted Lien secures
Permitted Purchase Money Indebtedness.

(e) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) (i) to verify or assure that the Collateral exists or is
owned by Parent or its Subsidiaries or is cared for, protected, or insured or
has been encumbered, (ii) to verify or assure that Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.

 

- 69 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

15.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Parent or its Subsidiaries or any deposit
accounts of Parent or its Subsidiaries now or hereafter maintained with such
Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Borrower or any Guarantor or to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

(b) Subject to any different arrangements specified in the agreement referenced
in Section 13.3, if, at any time or times any Lender shall receive (i) by
payment, foreclosure, setoff, or otherwise, any proceeds of Collateral or any
payments with respect to the Obligations, except for any such proceeds or
payments received by such Lender from Agent pursuant to the terms of this
Agreement, or (ii) payments from Agent in excess of such Lender’s Pro Rata Share
of all such distributions by Agent, such Lender promptly shall (A) turn the same
over to Agent, in kind, and with such endorsements as may be required to
negotiate the same to Agent, or in immediately available funds, as applicable,
for the account of all of the Lenders and for application to the Obligations in
accordance with the applicable provisions of this Agreement, or (B) purchase,
without recourse or warranty, an undivided interest and participation in the
Obligations owed to the other Lenders so that such excess payment received shall
be applied ratably as among the Lenders in accordance with their Pro Rata
Shares; provided, that to the extent that such excess payment received by the
purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

15.13 Agency for Perfection. Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

15.14 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

15.15 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

15.16 Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information. By becoming a party to this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field examination report respecting Parent
or its Subsidiaries (each, a “Report”) prepared by or at the request of Agent,
and Agent shall so furnish each Lender with such Reports,

 

- 70 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding Parent and its
Subsidiaries and will rely significantly upon Parent’s and its Subsidiaries’
books and records, as well as on representations of Borrowers’ personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Parent and its Subsidiaries and their operations, assets, and existing
and contemplated business plans in a confidential manner in accordance with
Section 17.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

(f) In addition to the foregoing, (x) any Lender may from time to time request
of Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Parent or its Subsidiaries to Agent that has not been
contemporaneously provided by Parent or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Parent or
its Subsidiaries, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrowers the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Parent or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrowers a statement regarding the Loan
Account or the Term B Loan Account, Agent shall send a copy of such statement to
each Lender.

15.17 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.

15.18 Lead Arranger, Book Runner, Syndication Agent, and Documentation Agent.
Each of the Lead Arranger, Book Runner, Syndication Agent, and Documentation
Agent, in such capacities, shall not have any

 

- 71 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

right, power, obligation, liability, responsibility, or duty under this
Agreement other than those applicable to it in its capacity as a Lender, as
Agent, as Swing Lender, or as Issuing Bank. Without limiting the foregoing, each
of the Lead Arranger, Book Runner, Syndication Agent, and Documentation Agent,
in such capacities, shall not have or be deemed to have any fiduciary
relationship with any Lender or any Loan Party. Each Lender, Agent, Swing
Lender, Issuing Bank, and each Loan Party acknowledges that it has not relied,
and will not rely, on the Lead Arranger, Book Runners, Syndication Agent, and
Documentation Agent in deciding to enter into this Agreement or in taking or not
taking action hereunder. Each of the Lead Arranger, Book Runner, Syndication
Agent, and Documentation Agent, in such capacities, shall be entitled to resign
at any time by giving notice to Agent and Borrowers.

 

16. WITHHOLDING TAXES.

16.1 Payments. All payments made by Borrowers hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense.
In addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Indemnified Taxes, and in
the event any deduction or withholding of Indemnified Taxes is required,
Borrowers shall comply with the next sentence of this Section 16.1. If any
Indemnified Taxes are so levied or imposed, Borrowers agree to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein; provided, that Borrowers shall not be
required to increase any such amounts to the extent that the increase in such
amount payable results from Agent’s or such Lender’s own willful misconduct or
gross negligence (as finally determined by a court of competent jurisdiction).
Borrowers will furnish to Agent as promptly as possible after the date the
payment of any Tax paid in connection with this Agreement is due pursuant to
applicable law, certified copies of Tax receipts evidencing such payment by
Borrowers. Borrowers agree to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.

16.2 Exemptions.

(a) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Parent (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrowers within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

 

- 72 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

(b) Each Lender or Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

(c) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

(d) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrowers to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to
Section 16.2(a) or 16.2(c) as no longer valid. With respect to such percentage
amount, such Participant or Assignee may provide new documentation, pursuant to
Section 16.2(a) or 16.2(c), if applicable. Borrowers agree that each Participant
shall be entitled to the benefits of this Section 16 with respect to its
participation in any portion of the Commitments and the Obligations so long as
such Participant complies with the obligations set forth in this Section 16 with
respect thereto.

16.3 Reductions.

(a) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction (except to the extent such tax is owed as the result
of a Change in Law). If the forms or other documentation required by
Section 16.2(a) or 16.2(c) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.

(b) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the

 

- 73 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

16.4 Refunds. If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes to which Borrowers have paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrowers (but only to the extent of payments made, or additional amounts paid,
by Borrowers under this Section 16 with respect to Indemnified Taxes giving rise
to such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that Borrowers, upon the
request of Agent or such Lender, agrees to repay the amount paid over to
Borrowers (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Borrowers or any other
Person.

 

17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Parent, Holdings, each Borrower, Agent, and each Lender whose
signature is provided for on the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Loan Party, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Bank Product Providers. Each Bank Product Provider in its capacity as such
shall be deemed a third party beneficiary hereof and of the provisions of the
other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount

 

- 74 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of any such reserve is appropriate or not. In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the applicable Bank Product Provider. In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the applicable Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). Borrowers may obtain Bank
Products from any Bank Product Provider, although Borrowers are not required to
do so. Each Borrower acknowledges and agrees that no Bank Product Provider has
committed to provide any Bank Products and that the providing of Bank Products
by any Bank Product Provider is in the sole and absolute discretion of such Bank
Product Provider. Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, no provider or holder of any Bank Product shall have
any voting or approval rights hereunder (or be deemed a Lender) solely by virtue
of its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.

17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8 Revival and Reinstatement of Obligations; Certain Waivers.

(a) If any member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
member of the Lender Group or such Bank Product Provider in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document or any Bank Product Agreement, because the
payment, transfer, or the incurrence of the obligation so satisfied is asserted
or declared to be void, voidable, or otherwise recoverable under any law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or recoverable
obligations or transfers (each, a “Voidable Transfer”), or because such member
of the Lender Group or Bank Product Provider elects to do so on the reasonable
advice of its counsel in connection with a claim that the payment, transfer, or
incurrence is or may be a Voidable Transfer, then, as to any such Voidable
Transfer, or the amount thereof that such member of the Lender Group or Bank
Product Provider elects to repay, restore, or return (including pursuant to a
settlement of any claim in respect thereof), and as to all reasonable costs,
expenses, and attorneys fees of such member of the Lender Group or Bank Product
Provider related thereto, (i) the liability of the Loan Parties with respect to
the amount or property paid, refunded, restored, or returned will automatically
and

 

- 75 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

immediately be revived, reinstated, and restored and will exist and (ii) Agent’s
Liens securing such liability shall be effective, revived, and remain in full
force and effect, in each case, as fully as if such Voidable Transfer had never
been made. If, prior to any of the foregoing, (A) Agent’s Liens shall have been
released or terminated or (B) any provision of this Agreement shall have been
terminated or cancelled, Agent’s Liens, or such provision of this Agreement,
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligation of any Loan Party in respect of such
liability or any Collateral securing such liability.

(b) Anything to the contrary contained herein notwithstanding, if Agent or any
Lender accepts a guaranty of only a portion of the Obligations pursuant to any
guaranty, each Borrower hereby waive its right under Section 2822(a) of the
California Civil Code or any similar laws of any other applicable jurisdiction
to designate the portion of the Obligations satisfied by the applicable
guarantor’s partial payment.

17.9 Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Parent and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans (“Confidential Information”) shall be treated by Agent and the Lenders in
a confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group and to employees, directors and officers of any member of the
Lender Group (the Persons in this clause (i), “Lender Group Representatives”) on
a “need to know” basis in connection with this Agreement and the transactions
contemplated hereby and on a confidential basis, (ii) to Subsidiaries and
Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.9,
(iii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (iv) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrowers with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement (and such Person may
disclose such Confidential Information to Persons employed or engaged by them as
described in clause (i) above), (ix) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; provided, that, prior to any
disclosure to any Person (other than any Loan Party, Agent, any Lender, any of
their respective Affiliates, or their respective counsel) under this clause
(ix) with respect to litigation involving any Person (other than any Borrower,
Agent, any Lender, any of their respective Affiliates, or their respective
counsel), the disclosing party agrees to provide Borrowers with prior written
notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.

 

- 76 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of the Agent.

(c) The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and certain of the Lenders may be “public- side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).

(d) During the course of field examinations and other visits, inspections,
examinations and discussions, representatives of the Agent and the Lenders may
encounter individually identifiable healthcare information as defined under
HIPAA, or other confidential information relating to healthcare patients
(collectively, the “Confidential Healthcare Information”). The Loan Party
maintaining such Confidential Healthcare Information shall, consistent with
HIPAA’s “minimum necessary” provisions, permit such disclosure for their
“healthcare operations” purposes. Unless otherwise required by law, the Agents,
the Lenders and their respective representatives shall not require or perform
any act that would cause the Loan Parties or any of their Subsidiaries to
violate any laws, regulations or ordinances intended to protect the privacy
rights of healthcare patients, including, without limitation, HIPAA.

17.10 Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.

17.11 Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties’ senior management
and key principals, and each Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrowers.

 

- 77 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

17.12 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

17.13 Infusystem as Agent for Borrowers. Each Borrower hereby irrevocably
appoints Infusystem as the borrowing agent and attorney-in-fact for all
Borrowers (the “Administrative Borrower”) which appointment shall remain in full
force and effect unless and until Agent shall have received prior written notice
signed by each Borrower that such appointment has been revoked and that another
Borrower has been appointed Administrative Borrower. Each Borrower hereby
irrevocably appoints and authorizes the Administrative Borrower (a) to provide
Agent with all notices with respect to Revolving Loans and Letters of Credit
obtained for the benefit of any Borrower and all other notices and instructions
under this Agreement and the other Loan Documents (and any notice or instruction
provided by Administrative Borrower shall be deemed to be given by Borrowers
hereunder and shall bind each Borrower), (b) to receive notices and instructions
from members of the Lender Group (and any notice or instruction provided by any
member of the Lender Group to the Administrative Borrower in accordance with the
terms hereof shall be deemed to have been given to each Borrower), and (c) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Revolving Loans and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement. It is understood that the handling of the Loan Account, the Term B
Loan Account, and Collateral in a combined fashion, as more fully set forth
herein, is done solely as an accommodation to Borrowers in order to utilize the
collective borrowing powers of Borrowers in the most efficient and economical
manner and at their request, and that Lender Group shall not incur liability to
any Borrower as a result hereof. Each Borrower expects to derive benefit,
directly or indirectly, from the handling of the Loan Account, the Term B Loan
Account, and Collateral in a combined fashion since the successful operation of
each Borrower is dependent on the continued successful performance of the
integrated group. To induce the Lender Group to do so, and in consideration
thereof, each Borrower hereby jointly and severally agrees to indemnify each
member of the Lender Group and hold each member of the Lender Group harmless
against any and all liability, expense, loss or claim of damage or injury, made
against the Lender Group by any Borrower or by any third party whosoever,
arising from or incurred by reason of (i) the handling of the Loan Account, the
Term B Loan Account, and Collateral of Borrowers as herein provided, or (ii) the
Lender Group’s relying on any instructions of the Administrative Borrower,
except that Borrowers will have no liability to the relevant Agent-Related
Person or Lender-Related Person under this Section 17.13 with respect to any
liability that has been finally determined by a court of competent jurisdiction
to have resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.

[Signature pages to follow.]

 

- 78 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

PARENT:    

INFUSYSTEM HOLDINGS, INC.,

a Delaware corporation

      By:  

LOGO [g444466g01m28.jpg]

 

      Name:   Jonathan P. Foster       Title:   Chief Financial Officer  
HOLDINGS:    

INFUSYSTEM HOLDINGS USA, INC.,

a Delaware corporation

      By:  

LOGO [g444466g11f01.jpg]

 

      Name:   Jonathan P. Foster       Title:   Chief Financial Officer  
BORROWERS:    

INFUSYSTEM, INC.,

a California corporation

      By:  

LOGO [g444466g81f85.jpg]

 

      Name:   Jonathan P. Foster       Title:   Chief Financial Officer      

FIRST BIOMEDICAL, INC.,

a Kansas corporation

      By:  

LOGO [g444466g01m28.jpg]

 

      Name:   Jonathan P. Foster       Title:   Chief Financial Officer  

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WELLS FARGO BANK, NATIONAL ASSOCIATION,

a national banking association, as Agent, as Lead Arranger,

as Book Runner, and as a Lender

By:  

LOGO [g444466g60g28.jpg]

 

Name:   Stacy Hopkins Title:   Authorized Signatory

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PENNANTPARK INVESTMENT CORPORATION,

a Maryland corporation, as a Lender

By:

 

LOGO [g444466g04k39.jpg]

 

Name:   Arthur H. Penn Title:   Chief Executive Officer

PENNANTPARK CREDIT OPPORTUNITIES FUND, LP,

a Delaware limited partnershiop, as a Lender

By:

 

LOGO [g444466g17w95.jpg]

 

Name:   Arthur H. Penn Title:  

Managing Member of PennantPark Capital, LLC,

the General Partner of the Fund

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PENNANTPARK FLOATING RATE CAPITAL LTD.,

a Maryland corporation, as a Lender

By:

 

LOGO [g444466g99g92.jpg]

 

Name:   Arthur H. Penn Title:   Chief Executive Officer

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment and Acceptance”) is
entered into as of                      between                     
(“Assignor”) and             (“Assignee”). Reference is made to the Agreement
described in Annex I hereto (the “Credit Agreement”). All initially capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed to them in the Credit Agreement (including Schedule 1.1 thereto).

1. In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated
hereby; (b) makes no representation or warranty and assumes no responsibility
with respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or any Guarantor or the performance or
observance by Borrower or any Guarantor of any of their respective obligations
under the Loan Documents or any other instrument or document furnished pursuant
thereto, and (d) represents and warrants that the amount set forth as the
Purchase Price on Annex I represents the amount owed by Borrower to Assignor
with respect to Assignor’s share of the Term Loan A, Term Loan B and the
Revolving Loans assigned hereunder, as reflected on Assignor’s books and
records.

3. The Assignee (a) confirms that it has received copies of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4. Following the execution of this Assignment and Acceptance by the Assignor and
Assignee, the Assignor will deliver this Assignment and Acceptance to the Agent
for recording by the Agent. The effective date of this Assignment and Acceptance
(the “Settlement Date”) shall be the latest to occur of (a) the date of the
execution and delivery hereof by the Assignor and the Assignee, (b) the receipt
by Agent for its sole and separate account a processing fee in the amount of
$3,500 (if required by the Credit Agreement), (c) the receipt by Agent of a
completed Administrative Questionnaire (if required by the Credit Agreement),
(d) the receipt of any required consent of Agent, Swing Lender, Issuing Bank and
Borrower, and (e) the date specified in Annex I.

5. As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the other Loan Documents, and (b) the Assignor shall, to
the extent of the interest assigned pursuant to this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement and the other Loan Documents, provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 15 and Section 17.9(a) of the Credit Agreement.

6. Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I). From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date. On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.

7. This Assignment and Acceptance may be executed in counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. This Assignment and Acceptance may be executed and
delivered by email or other facsimile transmission all with the same force and
effect as if the same were a fully executed and delivered original manual
counterpart.

8. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN
BY THIS REFERENCE, MUTATIS MUTANDIS.

[Signature pages to follow.]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance and Annex I hereto to be executed by their respective officers, as of
the first date written above.

 

[NAME OF ASSIGNOR]

 

as Assignor

By:  

 

Name:  

 

Title:  

 

[NAME OF ASSIGNEE]

 

as Assignee

By:  

 

Name:  

 

Title:  

 

ACCEPTED THIS          DAY OF

                     , 20    

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, a national banking

association, as Agent, Swing Lender and Issuing Bank

By:  

 

Name:  

 

Title:  

 

[SIGNATURE PAGE TO ASSIGNMENT AND ACCEPTANCE]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[ACCEPTED THIS          DAY OF

                     , 20    ]1

 

INFUSYSTEM, INC.,

a California corporation

By:  

 

Name:  

 

Title:  

 

FIRST BIOMEDICAL, INC.,

a Kansas corporation

By:  

 

Name:  

 

Title:  

 

 

1 

The signatures of the Borrowers are to be included to the extent required by the
Credit Agreement.

[SIGNATURE PAGE TO ASSIGNMENT AND ACCEPTANCE]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

1. Borrowers: INFUSYSTEM, INC., a California corporation, and FIRST BIOMEDICAL,
INC., a Kansas corporation

 

2. Name and Date of Credit Agreement:

Credit Agreement dated as of November 30, 2012 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”)
by and among the lenders identified on the signature pages thereof (each of such
lenders, together with its successors and permitted assigns, a “Lender”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as lead arranger (in such capacity, together with its successors
and assigns in such capacity, the “Lead Arranger”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as book runner (in such capacity,
together with its successors and assigns in such capacity, the “Book Runner”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
syndication agent (in such capacity, together with its successors and assigns in
such capacity, the “Syndication Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as documentation agent (in such capacity,
together with its successors and assigns in such capacity, the “Documentation
Agent”), INFUSYSTEM HOLDINGS, INC., a Delaware corporation (“Parent”),
INFUSYSTEM HOLDINGS USA, INC., a Delaware corporation (“Holdings”), INFUSYSTEM,
INC., a California corporation (“Infusystem”), FIRST BIOMEDICAL, INC., a Kansas
corporation (“FBI”; FBI and Infusystem each individually a “Borrower”, and
individually and collectively, jointly and severally, the “Borrowers”).

 

3.       Date of Assignment and Acceptance:                                   
4.   Amounts:      a.    Assigned Amount of Revolver Commitment     
$                           b.    Assigned Amount of Revolving Loans     
$                           c.    Assigned Amount of Term Loan A     
$                           d.    Assigned Amount of Term Loan B     
$                         5.   Settlement Date:    6.   Purchase Price     
$                        



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.    

  Notice and Payment Instructions, etc.   

 

       Assignee:       Assignor:        

 

     

 

       

 

     

 

       

 

     

 

  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B-1

FORM OF BORROWING BASE CERTIFICATE

[see attached]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g444466g17m31.jpg]   Summary Page Borrowing Base Certificate  

 

Date

  

 

  

Name

  

Infusystem Holdings, Inc.            

  

 

A/R As of:   

                      

   Inventory As of:   

 

  

 

Each of the undersigned, INFUSYSTEM HOLDINGS, INC., a Delaware corporation
(“Parent”), INFUSYSTEM HOLDINGS USA, INC., a Delaware corporation
(“Holdings”),IFC LLC (“IFC”), INFUSYSTEM, INC., a California corporation
(“Infusystem”), and FIRST BIOMEDICAL, INC., a Kansas Corporation (“FBI”, and
together with INFUSYSTEM, “Borrowers”), pursuant to that certain Credit
Agreement dated as of November 30, 2012 (as amended, restated, modified,
supplemented, refinanced, renewed, or extended from time to time, the “Credit
Agreement”), entered into among the Borrowers, the lenders signatory thereto
from time to time and Wells Fargo Bank, National Association, a national banking
association as the administrative agent (in such capacity, together with its
successors and assigns in such capacity, “Agent”), hereby certifies to Agent
that the following items, calculated in accordance with the terms and
definitions set forth in the Credit Agreement for such items are true and
correct, and that Borrowers are in compliance with and, after giving effect to
any currently requested Revolving Loans, will be in compliance with, the terms,
conditions, and provisions of the Credit Agreement.

 

Accounts Receivable

Accounts Receivable Balance per Aging Report Assigned To Wells Fargo Capital
Finance

                

Less Ineligibles (detailed on page 3)

          

Net Eligible Accounts Receivable

           —      

Accounts Receivable Availability after ENV application and the Credit and
Unapplied Collection amount

                

Advance Rate

           85.0 %              

Net Available Accounts Receivable

           —                   Inventory

Inventory Balance Assigned To Wells Fargo

                

Less Ineligibles (detailed on page 4)

          

Eligible Inventory

           —                  

Available Inventory Before Sublimit

                

Inventory Sublimit

           —                  

Net Available Inventory

           —                   Total Availability           

Total Availability before Reserves

           —                   Reserves under 2.1(c)           

                                                                  
                                                     

                

                                                                  
                                                     

                

                                                                  
                                                     

                

                                                                  
                                                     

                

                                                                  
                                                     

                

Total Reserves

           —                  

Total Availability after Reserves before Loan Balance and LCs

           —                  

Total Credit Line

     10,000,000        Suppressed Availability         —                  

Availability before Loan Balance

           —                  

Letter of Credit Balance

        As of:                      —                  

Loan Ledger Balance

        As of:                           

Cash in-transit

          

Adjusted Loan Balance

           —                  

Net Availability

           —       

 

Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of Borrowers that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document, any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above is true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date hereof, as though
made on and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), (iii) no
Default or Event of Default has occurred and is continuing on the date hereof,
and (iv) all of the foregoing is true and correct as of the effective date of
the calculations set forth above and that such calculations have been made in
accordance with the requirements of the Credit Agreement.

 

INFUSYSTEM HOLDINGS, INC.      
List of attachments with this Borrowing Base Certificate: INFUSYSTEM HOLDINGS
USA, INC.           Page 2 - Term Loan Limiter Calculation INFUSYSTEM, INC.   
       Page 3 - Accounts Receivable Availability Detail FIRST BIOMEDICAL, INC.
          Page 4 - Inventory Availability Detail IFC, LLC           Page 5 -
Borrowing Base Detail           Page 6 - Infusystem Fixed Asset Rollforward

By:

          Page 7 - FBI, Inc. Fixed Asset Rollforward Authorized Signer      
    Page 8 - Capital Lease Reserve Calculation Jonathan P. Foster       Chief
Financial Officer      



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g444466g39a45.jpg]   Summary Page Term A Limiter  

 

Date

  

 

  

Name

  

Infusystem Holdings, Inc.            

  

 

Fixed Assets As of:   

                      

  

 

Each of the undersigned, INFUSYSTEM HOLDINGS, INC., a Delaware corporation
(“Parent”), INFUSYSTEM HOLDINGS USA, INC., a Delaware corporation (“Holdings”),
INFUSYSTEM, INC., a California corporation, and FIRST BIOMEDICAL, INC., a Kansas
Corporation (collectively with INFUSYSTEM, INC. the “Borrowers”), pursuant to
that certain Credit Agreement dated as of November 30, 2012 (as amended,
restated, modified, supplemented, refinanced, renewed, or extended from time to
time, the “Credit Agreement”), entered into among the Borrowers, the lenders
signatory thereto from time to time and Wells Fargo Bank, National Association,
a national banking association as the administrative agent (in such capacity,
together with its successors and assigns in such capacity, “Agent”), hereby
certifies to Agent that the following items, calculated in accordance with the
terms and definitions set forth in the Credit Agreement for such items are true
and correct, and that Borrowers are in compliance with and, after giving effect
to any currently requested Revolving Loans, will be in compliance with, the
terms, conditions, and provisions of the Credit Agreement.

 

TERM A LIMITER (as defined by Schedule 1.1 of the Agreement)        70.0 %   

Net Recovery Percentage (based on “With Consignment & Rental Revenue” appraisal
NOLV dated as of 7/31/2012)

                x         74.9 %   

InfuSystem Fixed Assets at Cost (based on book value of Rental Fleet less Fixed
Asset Clearing)

    x                —       

        Less Capital Lease Obligations

      

        Less Star Infusion Reserve

      

Term A Limiter

       —              

Term A Loan Balance

       12,000,000            

Is Term A Loan Balance Less Than Term A Limiter (as required by 2.4(e)(vii))

            

 

Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of Borrowers that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document, any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above is true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date hereof, as though
made on and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), (iii) no
Default or Event of Default has occurred and is continuing on the date hereof,
and (iv) all of the foregoing is true and correct as of the effective date of
the calculations set forth above and that such calculations have been made in
accordance with the requirements of the Credit Agreement.

 

INFUSYSTEM HOLDINGS, INC.      
List of attachments with this Borrowing Base Certificate: INFUSYSTEM HOLDINGS
USA, INC.           Page 2 - Term Loan Limiter Calculation INFUSYSTEM, INC.   
       Page 3 - Accounts Receivable Availability Detail FIRST BIOMEDICAL, INC.
          Page 4 - Inventory Availability Detail IFC, LLC           Page 5 -
Borrowing Base Detail           Page 6 - Infusystem Fixed Asset Rollforward

By:

          Page 7 - FBI, Inc. Fixed Asset Rollforward Authorized Signer      
    Page 8 - Capital Lease Reserve Calculation Jonathan P. Foster       Chief
Financial Officer      



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE

[on Parent’s letterhead]

 

To: Wells Fargo Bank, National Association

     2450 Colorado Avenue, Suite 3000 West

     Santa Monica, California 90404

     Attn: Specialty Finance Manager

 

  Re: Compliance Certificate dated                     , 20    

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of November 30, 2012
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among the lenders identified on the signature
pages thereof (each of such lenders, together with its successors and permitted
assigns, a “Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, “Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as lead arranger (in such capacity, together with
its successors and assigns in such capacity, the “Lead Arranger”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as book runner (in
such capacity, together with its successors and assigns in such capacity, the
“Book Runner”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as syndication agent (in such capacity, together with its
successors and assigns in such capacity, the “Syndication Agent”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as documentation
agent (in such capacity, together with its successors and assigns in such
capacity, the “Documentation Agent”), INFUSYSTEM HOLDINGS, INC., a Delaware
corporation (“Parent”), INFUSYSTEM HOLDINGS USA, INC., a Delaware corporation
(“Holdings”), INFUSYSTEM, INC., a California corporation (“Infusystem”), FIRST
BIOMEDICAL, INC., a Kansas corporation (“FBI”; FBI and Infusystem each
individually a “Borrower”, and individually and collectively, jointly and
severally, the “Borrowers”). All initially capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement (including Schedule 1.1 thereto).

Pursuant to Section 5.1 of the Credit Agreement, the undersigned officer of
Parent hereby certifies as of the date hereof that:

1. The financial information of Parent and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except,
in the case of unaudited financial statements, for year-end audit adjustments
and the lack of footnotes), and fairly presents in all material respects the
financial condition of Parent and its Subsidiaries as of the date set forth
therein.

2. Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and financial condition of Parent and its Subsidiaries during
the accounting period covered by the financial statements delivered pursuant to
Section 5.1 of the Credit Agreement.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, in each case
specifying the nature and period of existence thereof and what action Parent
and/or its Subsidiaries have taken, are taking, or propose to take with respect
thereto.

4. Except as set forth on Schedule 3 attached hereto, the representations and
warranties of Parent and its Subsidiaries set forth in the Credit Agreement and
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date.

5. As of the date hereof, Parent and its Subsidiaries are in compliance with the
applicable covenants contained in Section 7 of the Credit Agreement as
demonstrated on Schedule 4 hereof.

6. As of the date hereof, Parent and its Subsidiaries have made Capital
Expenditures during the current Fiscal Year of $            .

[Signature page follows.]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this      day of                     , 20    .

 

INFUSYSTEM HOLDINGS, INC.,

a Delaware corporation, as Parent

By:  

 

Name:  

 

Title:  

 

[SIGNATURE PAGE TO COMPLIANCE CERTIFICATE]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1

Financial Information



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 2

Default or Event of Default



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3

Representations and Warranties



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 4

Financial Covenants

 

1. Fixed Charge Coverage Ratio.

Parent’s and its Subsidiaries’ Fixed Charge Coverage Ratio, measured on a
quarter-end basis, for the 4 quarter period ending                     , 20    ,
is         :1.0, which ratio [is/is not] greater than or equal to the ratio set
forth in Section 7(a) of the Credit Agreement for the corresponding period.

 

2. Leverage Ratio.

Parent’s and its Subsidiaries’ Leverage Ratio, measured on a quarter-end basis,
as of the last day of the month ending                     , 20    , is
    :1.0, which [is/is not] less than or equal to the ratio set forth in
Section 7(b) of the Credit Agreement for the corresponding date.

 

3. Capital Expenditures.

Parent’s and its Subsidiaries’ Capital Expenditures for the Fiscal Year ending
20    , is $            , which amount [is/is not] greater than or equal to the
amount set forth in Section 7(c) of the Credit Agreement for the corresponding
period.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT L-1

FORM OF LIBOR NOTICE

Wells Fargo Bank, N.A., as Agent

under the below referenced Credit Agreement

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Attn: Specialty Finance Manager

Ladies and Gentlemen:

Reference hereby is made to that certain Credit Agreement dated as of
November 30, 2012 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) by and among the lenders identified
on the signature pages thereof (each of such lenders, together with its
successors and permitted assigns, a “Lender”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for each
member of the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity, “Agent”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as lead arranger (in
such capacity, together with its successors and assigns in such capacity, the
“Lead Arranger”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as book runner (in such capacity, together with its successors and
assigns in such capacity, the “Book Runner”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as syndication agent (in such
capacity, together with its successors and assigns in such capacity, the
“Syndication Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as documentation agent (in such capacity, together with its
successors and assigns in such capacity, the “Documentation Agent”), INFUSYSTEM
HOLDINGS, INC., a Delaware corporation (“Parent”), INFUSYSTEM HOLDINGS USA,
INC., a Delaware corporation (“Holdings”), INFUSYSTEM, INC., a California
corporation (“Infusystem”), FIRST BIOMEDICAL, INC., a Kansas corporation (“FBI”;
FBI and Infusystem each individually a “Borrower”, and individually and
collectively, jointly and severally, the “Borrowers”)). All initially
capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement (including Schedule 1.1
thereto).

This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
respect to the outstanding [Revolving Loans][ Term Loan A][ Term Loan B] in the
amount of $            (the “LIBOR Rate Advance”)[, and is a written
confirmation of the telephonic notice of such election given to Agent].

The LIBOR Rate Advance will have an Interest Period of [1][2][3] month(s)
commencing on                     .



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Wells Fargo Bank, N.A., as Agent

Page 2

 

This LIBOR Notice further confirms Borrowers’ acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.

Borrowers represent and warrant that (i) as of the date hereof, the
representations and warranties of Parent or its Subsidiaries contained in this
Agreement and in the other Loan Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date)), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), and
(iii) no Default or Event of Default has occurred and is continuing on the date
hereof, nor will any thereof occur after giving effect to the request above.

[Signature pages follow.]

 

[SIGNATURE PAGE TO LIBOR NOTICE]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Dated:                     , 20    

INFUSYSTEM, INC.,

a California corporation, as Administrative Borrower

By:  

 

Name:  

 

Title:  

 

 

[SIGNATURE PAGE TO LIBOR NOTICE]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Wells Fargo Bank, N.A., as Agent

Page 4

 

Acknowledged by:

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as Agent

By:

 

 

Name:

 

 

Title:

 

 

 

[SIGNATURE PAGE TO LIBOR NOTICE]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule A-1

Agent’s Account

An account at a bank designated by Agent from time to time as the account into
which Borrower shall make all payments to Agent for the benefit of the Lender
Group and into which the Lender Group shall make all payments to Agent under
this Agreement and the other Loan Documents; unless and until Agent notifies
Borrower and the Lender Group to the contrary, Agent’s Account shall be that
certain deposit account bearing account number [ ** ], reference Infusystem,
Inc., and maintained by Agent with Wells Fargo Bank, N.A., 420 Montgomery
Street, San Francisco, CA, ABA #[ ** ].

 

** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits information subject to the confidentiality request.
Omissions are designated with brackets containing two asterisks “[ ** ]”. As
part of our confidential treatment request, a complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule A-2

Authorized Persons

Dilip Singh – Chief Executive Officer

Jonathan P. Foster – Chief Financial Officer

Christopher Downs – Director of Finance



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule C-1

Commitments

 

Lender

   Revolver
Commitment      Term Loan A
Commitment      Term Loan B
Commitment      Total Commitment  

Wells Fargo Bank, National Association

   $ 10,000,000       $ 12,000,000       $ 0       $ 22,000,000   

PennantPark Investment Corporation

   $ 0       $ 0       $ 11,600,000       $ 11,600,000   

PennantPark Credit Opportunities Fund, LP

   $ 0       $ 0       $ 725,000       $ 725,000   

Pennant Park Floating Rate Capital Ltd.

   $ 0       $ 0       $ 2,175,000       $ 2,175,000      

 

 

    

 

 

    

 

 

    

 

 

 

All Lenders

   $ 10,000,000       $ 12,000,000       $ 14,500,000       $ 36,500,000      

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule D-1

Designated Account

 

Administrative Borrower

 

Designated Account Bank

 

Account Number

 

Routing Number

InfuSystem, Inc.

  Bank of America   [** ]   [ ** ]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule E-1

Location of Eligible Inventory

 

Tenant

 

Address

 

City

 

State

 

Zip

InfuSystem, Inc.

  31700 Research Park Drive   Madison Heights   Michigan   48071

First Biomedical, Inc.

  882 Jan Mar Ct.   Olathe   Kansas   66061

First Biomedical, Inc.

  878 Jan Mar Ct.   Olathe   Kansas   66061

First Biomedical, Inc.

  [ ** ]   Olathe   Kansas   66062

First Biomedical, Inc.

  12015 Mora Drive, Unit 6   Santa Fe Springs   California   90670



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule P-1

Permitted Investments

 

Holder

 

Type of Investment

 

Issuer

 

Value

 

Purpose

InfuSystem, Inc.

  Certificate of Deposit   Bank of America   $80,850.00  
Cash collateralize Letter of Credit

Equity Investments by Parent

 

Issuer

   Class    Par
Value      % Held by Parent  

COMMON SHARES:

        

InfuSystem Holdings USA, Inc.

   N/A    $ .0001         100.0 % 

InfuSystem, Inc.

   N/A    $ 0.01         100.0 % 

First Biomedical, Inc.

   Series A    $ 0.02         100.0 % 

First Biomedical, Inc.

   Series B    $ 0.02         100.0 % 

PREFERRED SHARES:

        

InfuSystem Holdings USA, Inc.

   Preferred         N/A   

InfuSystem, Inc.

   Preferred         N/A   

First Biomedical, Inc.

   Preferred         N/A   

IFC LLC

   Preferred         N/A   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule P-2

Permitted Liens

[See attached file]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule R-1

Real Property Collateral

None



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means any (a) account (as that term is defined in the Code) or
(b) health-care-insurance receivables (as that term is defined in the Code).
Additionally, for purposes of the definition of Eligible Accounts, all of any
Borrower’s rights to payment under such Borrower’s ordinary course short term or
at will leasing or rental arrangements with its customers shall also be deemed
to constitute “Accounts”.

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Administrative Borrower” has the meaning specified therefor in Section 17.13 of
the Agreement.

“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a) of the Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definition of Eligible Accounts
and Section 6.10 of the Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).

“Agent’s Liens” means the Liens granted by Parent or its Subsidiaries to Agent
under the Loan Documents and securing the Obligations.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Applicable Margin” means (a) in the case of a Base Rate Loan that is a
Revolving Loan, 6.25 percentage points (the “Revolver Base Rate Margin”), (b) in
the case of a LIBOR Rate Loan that is a Revolving Loan, 7.25 percentage points
(the “Revolver LIBOR Rate Margin”), (c) in the case of a Base Rate Loan that is
a Term Loan A or a Term Loan B, 6.25 percentage points (the “Term Base Rate
Margin”), and (d) in the case of a LIBOR Rate Loan that is a Term Loan A or a
Term Loan B, 7.25 percentage points (the “Term LIBOR Rate Margin”).

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, (b) the acceleration of all
or any portion of the Obligations, or (c) an Event of Default and the election
by Agent or the Required Lenders to require that payments and proceeds of
Collateral be applied pursuant to Section 2.4(b)(ii) of the Agreement.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.

“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrowers to Agent.

“Available Amount” shall mean, at any time (the “Reference Date”), an amount
equal to the result of:

(a) the result of (i) 50% multiplied by (ii) the cumulative amount of Excess
Cash Flow (which amount shall not be less than zero in any fiscal year) of
Parent and its Subsidiaries for the Available Amount Reference Period (it being
understood for the avoidance of doubt that, solely for purposes of this
definition, Excess Cash Flow for any fiscal year shall be deemed to be zero
until the financial statements required to be delivered pursuant to Section 5.1
for such fiscal year, and the related compliance certificate required to be
delivered pursuant to Section 5.1 for such fiscal year, have been received by
Agent), minus

(b) an amount equal to the sum of Restricted Payments made pursuant to
Section 6.7(d) of the Agreement.

“Available Amount Reference Period” means, with respect to any Reference Date,
the period commencing on January 1, 2013 and ending on the last day of the most
recent fiscal year ended thereafter for which financial statements required to
be delivered pursuant to Section 5.1, and the related compliance certificate
required to be delivered pursuant to Section 5.1, have been received by Agent.

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).

“Bank Product” means any one or more of the following financial products or
accommodations extended to Parent or its Subsidiaries by a Bank Product
Provider: (a) credit cards (including commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”)), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Parent or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent and its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Parent or one of its
Subsidiaries.

“Bank Product Provider” means Wells Fargo or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider.

“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers’ determination of the liabilities and obligations of Parent
and its Subsidiaries in respect of Bank Product Obligations) in respect of Bank
Products then provided or outstanding.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base Rate” means the greatest of (a) 3.00 percent per annum, (b) the Federal
Funds Rate plus  1/2%, (c) the LIBOR Rate (which rate shall be calculated based
upon an Interest Period of 1 month and shall be determined on a daily basis),
plus 1 percentage point, and (d) the rate of interest announced, from time to
time, within Wells Fargo at its principal office in San Francisco as its “prime
rate”, with the understanding that the “prime rate” is one of Wells Fargo’s base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate.

“Base Rate Loan” means each portion of the Revolving Loans, the Term Loan A, or
the Term Loan B that bears interest at a rate determined by reference to the
Base Rate.

 

- 3 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Parent or any of its Subsidiaries or ERISA Affiliates has been
an “employer” (as defined in Section 3(5) of ERISA) within the past six years.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

“Book Runner” has the meaning set forth in the preamble to the Agreement.

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.

“Borrowing Base” means, as of any date of determination, the result of:

(a) the product of 85% multiplied by the amount of Eligible Accounts multiplied
by the Expected Net Value (the “A/R Amount”), plus

(b) the least of (i) the product of 70% multiplied by the value (calculated at
the lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Eligible Inventory at such time, (ii) the product of
85% multiplied by the Net Recovery Percentage for Inventory (other than Fixed
Assets) held for sale that is identified in the most recent inventory appraisal
ordered and obtained by Agent multiplied by the value (calculated at the lower
of cost or market on a basis consistent with Borrowers’ historical accounting
practices) of Eligible Inventory (such determination may be made as to different
categories of Eligible Inventory based upon the Net Recovery Percentage
applicable to such categories) at such time, and (iii) the result of (A) the
result of the A/R Amount divided by 0.75 minus (B) the A/R Amount, minus

(c) the aggregate amount of reserves, if any, established by Agent under
Section 2.1(c) of the Agreement.

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.

 

- 4 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.4(e)(ii) of the Agreement or clause (b) of the definition of Permitted
Dispositions, (b) with respect to the purchase price of assets that are
purchased substantially contemporaneously with the trade-in of existing assets
during such period, the amount that the gross amount of such purchase price is
reduced by the credit granted by the seller of such assets for the assets being
traded in at such time, (c) with respect to Capital Lease Obligations associated
with assets that are leased substantially contemporaneously with trade-in of
existing leased assets in connection with the prepayment of Closing Date Capital
Lease Obligations as contemplated by Schedule 3.6, a portion of such new Capital
Lease Obligations up to the amount of such Closing Date Capital Lease
Obligations so prepaid, and (d) expenditures during such period that, pursuant
to a written agreement, are reimbursed by a third Person (excluding Parent or
any of its Affiliates).

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $1,000,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and
(h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

- 5 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“CFC” means a controlled foreign corporation (as that term is defined in
Section 957(a) of the IRC (or any successor provision)).

“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veterans Affairs, and all laws, rules, regulations, manuals,
orders, guidelines or requirements (whether or not having the force of law)
pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

“Change of Control” means that:

(a) any Person or two or more Persons acting in concert, shall have acquired
beneficial ownership, directly or indirectly, of Equity Interests of Parent (or
other securities convertible into such Equity Interests) representing 35% or
more of the combined voting power or economic interests of all Equity Interests
of Parent entitled (without regard to the occurrence of any contingency) to vote
for the election of members of the Board of Directors of Parent;

(b) any Person or two or more Persons acting in concert, shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Parent or control over the Equity Interests of such
Person entitled to vote for the election of members of the Board of Directors of
Parent on a fully-diluted basis (and taking into account all such Equity
Interests that such Person or group has the right to acquire pursuant to any
option right) representing 35% or more of the combined voting power of such
Equity Interests; or

(c) during any period of 24 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the Board of
Directors of Parent such that a majority of the members of such Board of
Directors are not Continuing Directors;

(d) Parent fails to own and control, directly or indirectly, 100% of the Equity
Interests of Holdings and each other Loan Party; or

(e) Holdings fails to own and control, directly or indirectly, 100% of the
Equity Interests of each other Loan Party.

“Change in Law” means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Charter Amendment Date” means the date following the Closing Date on which
Agent shall have received (a) an amendment to Parent’s Certificate of
Incorporation, duly recorded with the Secretary of State of Delaware, which
amendment deletes in its entirety Article “EIGHTH” of Parent’s Certificate of
Incorporation, and is otherwise in form and substance satisfactory to Agent, and
(b)

 

- 6 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

evidence reasonably satisfactory to the Required Lenders that such amendment was
approved by the shareholders of Parent and is in full force and effect,
including a certificate of the Secretary of Parent attesting thereto.

“Closing Date” means the date of the making of the initial Revolving Loan (or
other extension of credit) under the Agreement.

“Closing Date Capital Lease Obligations” means the Capital Lease Obligations
described on Schedule 4.14.

“CMS” means The Centers for Medicare and Medicaid Services of the United States
Department of Health and Human Services, and any Governmental Authority
successor thereto.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Parent or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Parent’s or its Subsidiaries’ books and records, Equipment, or Inventory, in
each case, in form and substance reasonably satisfactory to Agent.

“Collections” means all collections, wire transfers, electronic funds transfers,
cash, checks, notes, instruments, and other items of payment (including
insurance proceeds, proceeds of cash sales, rental proceeds, and tax refunds)
and all proceeds of Accounts.

“Commitment” means, with respect to each Lender, its Revolver Commitment, its
Term Loan A Commitment, or its Term Loan B Commitment, as the context requires,
and, with respect to all Lenders, their Revolver Commitments, their Term Loan A
Commitments, or their Term Loan B Commitments, as the context requires, in each
case as such Dollar amounts are set forth beside such Lender’s name under the
applicable heading on Schedule C-1 to the Agreement or in the Assignment and
Acceptance pursuant to which such Lender became a Lender under the Agreement, as
such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 of the
Agreement.

“Commodities Account” means any commodities account (as that term is defined in
the Code).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of Parent
to Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the Board of
Directors in office at the

 

- 7 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Closing Date in an actual or threatened election contest relating to the
election of the directors (or comparable managers) of Parent and whose initial
assumption of office resulted from such contest or the settlement thereof.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Parent or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account), commodities intermediary (with respect to a Commodities
Account), or bank (with respect to a Deposit Account other than a Government
Receivables Lockbox Account).

“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

“Declination Notice” has the meaning specified therefor in Section 2.4(f)(iii).

“Declining Lender” has the meaning specified therefor in Section 2.4(f)(iii).

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 1 Business Day of the
date that it is required to do so under the Agreement (including the failure to
make available to Agent amounts required pursuant to a Settlement or to make a
required payment in connection with a Letter of Credit Disbursement),
(b) notified Borrowers, Agent, or any Lender in writing that it does not intend
to comply with all or any portion of its funding obligations under the
Agreement, (c) has made a public statement to the effect that it does not intend
to comply with its funding obligations under the Agreement or under other
agreements generally (as reasonably determined by Agent) under which it has
committed to extend credit, (d) failed, within 1 Business Day after written
request by Agent, to confirm that it will comply with the terms of the Agreement
relating to its obligations to fund any amounts required to be funded by it
under the Agreement, (e) otherwise failed to pay over to Agent or any other
Lender any other amount required to be paid by it under the Agreement within 1
Business Day of the date that it is required to do so under the Agreement,
unless the subject of a good faith dispute, or (f) (i) becomes or is insolvent
or has a parent company that has become or is insolvent or (ii) becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian or appointed for it, or has taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in
any such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Revolver Base Rate Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to the Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Borrowers to Agent).

 

- 8 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).

“Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.

“Documentation Agent” has the meaning set forth in the preamble to the
Agreement.

“Dollars” or “$” means United States dollars.

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.

“Earn-Outs” shall mean unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.

“EBITDA” means, with respect to any fiscal period,

(a) Parent’s consolidated net earnings (or loss),

minus

(b) without duplication, the sum of the following amounts of Parent for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:

 

  (i) extraordinary gains,

 

  (ii) interest income, excluding interest income from leasing operations,

plus

(c) without duplication, the sum of the following amounts of Parent for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:

 

  (i) non-cash extraordinary losses,

 

  (ii) Interest Expense,

 

  (iii) income taxes,

 

- 9 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (iv) non-cash compensation expense (including deferred non-cash compensation
expense), or other non-cash expenses or charges, arising from the sale or
issuance of Equity Interests, the granting of stock options, and the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or change of any such Equity Interests,
stock option, stock appreciation rights, or similar arrangements) minus the
amount of any such expenses or charges when paid in cash to the extent not
deducted in the computation of net earnings (or loss),

 

  (v) severance expense paid by Parent and its Subsidiaries in an aggregate
amount not to exceed $350,000 in any fiscal year,

 

  (vi) for any period ending on or before December 31, 2012, fees and expenses
incurred during such period in connection with this Agreement or the other Loan
Documents, in an aggregate amount not to exceed $105,000,

 

  (vii) depreciation and amortization for such period, and

 

  (viii) to the extent incurred and paid prior to November 30, 2013, costs and
expenses related to Parent’s and its Subsidiaries’ exploration of strategic
alternatives as announced in Parent’s Form 10Q for the period ended March 31,
2012 (as filed with the Securities and Exchange Commission), including, without
limitation, operating ventures, joint ventures, or a sale or merger, in each
case, involving Parent or any of its Subsidiaries; provided, however, that the
aggregate amount of costs and expenses permitted to be included pursuant to this
clause (viii) during the term of this Agreement shall not exceed $600,000 in the
aggregate,

in each case, determined on a consolidated basis in accordance with GAAP.

For the purposes of calculating EBITDA for any period of 4 consecutive fiscal
quarters (each, a “Reference Period”), (a) if at any time during such Reference
Period (and after the Closing Date), Parent or any of its Subsidiaries shall
have made a Permitted Acquisition, EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Parent and Agent) or in such other manner acceptable to Agent as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period, and (b) EBITDA for the fiscal quarter ended December 31, 2011, shall be
deemed to be $[ ** ], (c) EBITDA for the fiscal quarter ended March 31, 2012,
shall be deemed to be $[ ** ], and (d) EBITDA for the fiscal quarter ended
June 30, 2012, shall be deemed to be $[ ** ], and (e) EBITDA for the fiscal
quarter ended September 30, 2012, shall be deemed to be $[ ** ].

“Eligible Accounts” means those Accounts created by a Borrower in the ordinary
course of its business, that arise out of such Borrower’s sale or lease of goods
or rendition of services or Medical Services in the ordinary course of its
business, that comply with each of the representations and warranties respecting
Eligible Accounts made in the Loan Documents, that Agent, in its Permitted
Discretion, deems to be Eligible Accounts, that are not excluded as ineligible
by virtue of one or more of

 

- 10 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent’s Permitted Discretion to address
the results of any field examination performed by (or on behalf of) Agent from
time to time after the Closing Date. In determining the amount to be included,
Eligible Accounts shall be calculated net of customer deposits, unapplied cash,
taxes, discounts, credits, allowances, and rebates. Eligible Accounts shall not
include the following:

(a) (i) Accounts that the Account Debtor has failed to pay within 120 days of
the original invoice date (or within 120 days of the original invoice date with
respect to Accounts owing under Medicaid) or (ii) as to Accounts arising out of
the provision of Medical Services, goods, or merchandise to a natural person but
payable by a Third Party Payor, Accounts that the Account Debtor (which is a
Third Party Payor) has failed to pay within 150 days after the date on which
such Medical Services, goods or merchandise giving rise to such Account were
provided to such natural person,

(b) Accounts owed by an Account Debtor (or its Affiliates) (other than Accounts
owed by a Government Account Debtor under Medicare or Medicaid) where 50% or
more of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is a natural person, an
Affiliate of any Borrower or an employee or agent of any Borrower or any
Affiliate of any Borrower,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(e) Accounts that are not payable in Dollars,

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(A) the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Agent (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Agent and is directly drawable by Agent, or
(B) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, reasonably satisfactory to Agent,

(g) (i) with respect to Accounts arising out of the provision of Medical
Services, goods, or merchandise to a natural person, any such Accounts with
respect to which the Account Debtor is not a Third Party Payor and (ii) with
respect to Accounts other than those arising out of the provision of Medical
Services, goods, or merchandise to a natural person where the Account Debtor is
a Third Party Payor, any such Account with respect to which the Account Debtor
is not reasonably acceptable to Agent in its Permitted Discretion,

(h) Other than Accounts with respect to which the Account Debtor is a Government
Account Debtor obligated to make payment on such Accounts under a Government
Reimbursement Program, Accounts with respect to which the Account Debtor is
either (i) the United States or any department, agency, or instrumentality of
the United States (exclusive, however, of Accounts with respect to which
Borrowers have complied, to the reasonable satisfaction of Agent, with the
Assignment of Claims Act, 31 USC §3727), or (ii) any state of the United States,

 

- 11 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,

(j) Accounts with respect to an Account Debtor (other than Accounts owed by a
Government Account Debtor under Medicare or Medicaid) whose total obligations
owing to Borrowers exceed 10% (such percentage, as applied to a particular
Account Debtor, being subject to reduction by Agent in its Permitted Discretion
if the creditworthiness of such Account Debtor deteriorates) of all Eligible
Accounts, to the extent of the obligations owing by such Account Debtor in
excess of such percentage; provided, that, in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by Agent based on all of the otherwise Eligible Accounts prior to
giving effect to any eliminations based upon the foregoing concentration limit,

(k) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(l) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor’s financial
condition,

(m) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(n) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped (or, in the event that the Account Debtor is a Third Party
Payor, delivered to and accepted by the intended beneficiary) and billed to the
Account Debtor, or (ii) the services/Medical Services giving rise to such
Account have not been performed and billed to the Account Debtor,

(o) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,

(p) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services / Medical
Services, or

(q) Accounts arising out of a cost report settlement or expected settlement, or

(r) Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of an appraisal and field examination with
respect to such target, in each case, reasonably satisfactory to Agent (which
appraisal and field examination may be conducted prior to the closing of such
Permitted Acquisition),

(s) Accounts (i) arising out of any capitation arrangement or (ii) that exceed
the amount such Borrower is entitled to receive under any fee schedule, discount
formula, cost-based reimbursement or other adjustment or limitation to such
Borrower’s usual charges (to the extent of such excess), or

(t) Accounts that (i) are payable pursuant to, or invoiced under, the terms of
that certain Master Pass Through Agreement, dated September 26, 2012, between [
** ] and FBI, whether the Account Debtor is [ ** ] or any other Person, or
(ii) are subject to billing arrangements or payment instructions whereby the
Account Debtor with respect to such Accounts is directed to make payment on such
Accounts to any Person (including any Person acting as a servicer for a
Borrower) other than a Borrower, or

 

- 12 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(u) Accounts that fail to meet such other reasonable specifications and
requirements which may from time to time be established by Agent in its
Permitted Discretion; provided, however, that Agent shall provide notice to
Borrowers of any such additional specifications and requirements under this
clause (u) prior to implementation thereof if such specifications and
requirements would result in a material amount of Accounts ceasing to be
Eligible Accounts, in which case, such change shall not be effective until the
date of delivery of the next Borrowing Base Certificate due after such notice is
delivered to Borrowers; and provided further, that a non-willful failure of
Agent to so notify Borrowers shall not be a breach of the Agreement and shall
not cause such exclusion of such Accounts to be ineffective.

“Eligible Fixed Assets” means any Fixed Asset of a Borrower that is held for
rent or lease by a Borrower, complies with each of the representations and
warranties respecting Eligible Fixed Assets made in the Loan Documents, that
Agent, in its Permitted Discretion deems to be Eligible Fixed Assets, and that
is not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below. In determining the amount to be so included, Fixed Assets shall
be valued at the lower of cost or market on a basis consistent with Borrowers’
historical accounting practices. Fixed Assets shall not be included in Eligible
Fixed Assets if:

(a) it is not an infusion pump,

(b) a Borrower does not have good, valid, and marketable title thereto,

(c) it is not located in the continental United States,

(d) it is not subject to a valid and perfected first priority Agent’s Lien,

(e) it is defective, obsolete or unserviceable or does not comply with all
original manufacturer quality assurance recommendations, it consists of goods
that are restrictive or custom items, work-in-process, raw materials, or goods
that constitute spare parts, packaging and shipping materials, supplies used or
consumed in Borrowers’ business, bill and hold goods, or Inventory acquired on
consignment,

(f) it is not in compliance with all Public Health Laws and standards imposed by
the FDA or any other Governmental Authority having regulatory authority over
such Inventory, its use, distribution, or sale,

(g) it is accounted for as “inventory” in Parent’s and its Subsidiaries’
perpetual inventory system and/or on the balance sheet of Parent and its
Subsidiaries,

(h) it is not accounted for as “fixed assets” on the balance sheet of Parent and
its Subsidiaries, or

(i) it is subject to third party trademark, licensing or other proprietary
rights, unless Agent is satisfied that such Inventory can be freely sold by
Agent on and after the occurrence of an Event of a Default despite such third
party rights,

(j) it is the subject of a bill of lading or other document of title,

 

- 13 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(k) it is located on real property leased by a Borrower or in a contract
warehouse, in each case, unless it is subject to a Collateral Access Agreement
executed by the lessor or warehouseman, as the case may be, and unless it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises,

(l) it is held by such Borrower for sale, or

(m) Fixed Assets that fail to meet such other reasonable specifications and
requirements which may from time to time be established by Agent in its
Permitted Discretion; provided, however, that Agent shall provide notice to
Borrowers of any such additional specifications and requirements under this
clause (m) prior to implementation thereof if such specifications and
requirements would result in a material amount of Fixed Assets ceasing to be
Eligible Fixed Assets, in which case, such change shall not be effective until
the date of delivery of the next Borrowing Base Certificate due after such
notice is delivered to Borrowers; and provided further, that a non-willful
failure of Agent to so notify Borrowers shall not be a breach of the Agreement
and shall not cause such exclusion of such Fixed Assets to be ineffective.

“Eligible Inventory” means Inventory of a Borrower that is held for sale, that
complies with each of the representations and warranties respecting Eligible
Inventory made in the Loan Documents, that Agent, in its Permitted Discretion
deems to be Eligible Inventory, and that is not excluded as ineligible by virtue
of one or more of the excluding criteria set forth below; provided, that such
criteria may be revised from time to time by Agent in Agent’s Permitted
Discretion to address the results of any field examination or appraisal
performed by Agent from time to time after the Closing Date. In determining the
amount to be so included, Inventory shall be valued at the lower of cost or
market on a basis consistent with Borrowers’ historical accounting practices. An
item of Inventory shall not be included in Eligible Inventory if:

(a) it is not an infusion pump or disposable tubing necessary for the operation
of an infusion pump,

(b) a Borrower does not have good, valid, and marketable title thereto,

(c) a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a Borrower),

(d) it is not located at one of the locations in the continental United States
set forth on Schedule E-1 to the Agreement (or in-transit from one such location
to another such location),

(e) it is in-transit to or from a location of a Borrower (other than in-transit
from one location set forth on Schedule E-1 to the Agreement to another location
set forth on Schedule E-1 to the Agreement),

(f) it is located on real property leased by a Borrower or in a contract
warehouse, in each case, unless it is subject to a Collateral Access Agreement
executed by the lessor or warehouseman, as the case may be, and unless it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises,

(g) it is the subject of a bill of lading or other document of title,

(h) it is not subject to a valid and perfected first priority Agent’s Lien,

 

- 14 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) it consists of goods returned or rejected by a Borrower’s customers,

(j) it consists of goods that are obsolete or slow moving, restrictive or custom
items, work-in-process, raw materials, or goods that constitute spare parts,
packaging and shipping materials, supplies used or consumed in Borrowers’
business, bill and hold goods, defective goods, tubing that is not new, infusion
pumps that are not new or refurbished and ready for sale or lease, “seconds,”
Inventory acquired on consignment, or Inventory delivered by Borrower on
consignment to any other Person,

(k) it is subject to third party trademark, licensing or other proprietary
rights, unless Agent is satisfied that such Inventory can be freely sold by
Agent on and after the occurrence of an Event of a Default despite such third
party rights,

(l) it was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Agent (which appraisal and field examination
may be conducted prior to the closing of such Permitted Acquisition),

(m) it is not in compliance with all Public Health Laws and standards imposed by
the FDA or any other Governmental Authority having regulatory authority over
such Inventory, its use, distribution, or sale,

(n) it is not accounted for as “inventory” (i) in Parent’s and its Subsidiaries’
perpetual inventory system in a manner consistent with Borrowers’ historical
practices or (ii) on the balance sheet of Parent and its Subsidiaries,

(o) it consists of goods that are, or have been, leased or rented by any
Borrower as lessor, held by any Borrower for lease or to be furnished under a
contract of service; or furnished by any Borrower under a contract of service or
on consignment,

(p) it is (or ever was) accounted for as “fixed assets” (i) in Parent’s and its
Subsidiaries’ perpetual inventory system or (ii) on the balance sheet of Parent
and its Subsidiaries, or

(q) Inventory that fails to meet such other reasonable specifications and
requirements which may from time to time be established by Agent in its
Permitted Discretion; provided, however, that Agent shall provide notice to
Borrowers of any such additional specifications and requirements under this
clause (q) prior to implementation thereof if such specifications and
requirements would result in a material amount of Inventory ceasing to be
Eligible Inventory, in which case, such change shall not be effective until the
date of delivery of the next Borrowing Base Certificate due after such notice is
delivered to Borrowers; and provided further, that a non-willful failure of
Agent to so notify Borrowers shall not be a breach of the Agreement and shall
not cause such exclusion of such Inventory to be ineffective.

“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; (b) (i) a commercial
bank organized under the laws of the United States or any state thereof, and
having total assets in excess of $1,000,000,000; (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof, and having total assets in excess of $1,000,000,000; (iii) a
commercial bank organized under the laws of any other country or a political
subdivision thereof; provided that (A) (x) such bank is acting through a branch
or agency located in the United States or (y) such bank is organized under the
laws of a country that is a member of the Organization for Economic Cooperation
and Development or a political subdivision of such country, and (B) such bank
has total assets in excess of $1,000,000,000; (c) any other entity (other than a
natural person) that is an “accredited investor” (as defined in Regulation D
under the

 

- 15 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Securities Act) that extends credit or buys loans as one of its businesses
including insurance companies, investment or mutual funds and lease financing
companies, and having total assets in excess of $1,000,000,000; and (d) during
the continuation of an Event of Default, any other Person approved by Agent;
provided, that, no Loan Party or Subsidiary or Affiliate of any Loan Party shall
qualify as an Eligible Transferee.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on Parent
or its Subsidiaries, relating to the environment, the effect of the environment
on employee health, or Hazardous Materials, in each case as amended from time to
time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Parent or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Parent or its Subsidiaries under IRC Section 414(c), (c) solely for
purposes of Section 302 of ERISA and Section 412 of the IRC, any organization
subject to ERISA that is a member of an affiliated service group of which Parent
or any of its Subsidiaries is a member under IRC Section 414(m), or (d) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any Person
subject to ERISA that is a party to an arrangement with Parent or any of its
Subsidiaries and whose employees are aggregated with the employees of Parent or
its Subsidiaries under IRC Section 414(o).

 

- 16 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Excess” has the meaning specified therefor in Section 2.14 of the Agreement.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Parent and its Subsidiaries aged in excess of historical levels with respect
thereto and all book overdrafts of Parent and its Subsidiaries in excess of
historical practices with respect thereto, in each case as determined by Agent
in its Permitted Discretion.

“Excess Cash Flow” means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP the result of:

(a) TTM EBITDA, minus

(b) without duplication, the sum of the following amounts of Parent for such
period to the extent included in determining net earnings (or loss) for such
period,

(i) the cash portion of Interest Expense paid during such fiscal period,

(ii) the cash portion of income taxes paid during such period,

(iii) all scheduled principal payments made in respect of any of the Term Loan A
or the Term Loan B during such period,

(iv) all principal payments made in respect of any other Indebtedness (other
than any Revolving Loans or other revolving facilities except to the extent that
such prepayment of the Advances is accompanied by a permanent reduction of the
Maximum Revolver Amount or other applicable commitments), including Capital
Leases, during such period,

(v) the cash portion of Capital Expenditures (net of (y) any proceeds reinvested
in accordance with the proviso to Section 2.4(e)(ii) of the Agreement to the
extent such proceeds are not included in EBITDA, and (z) any proceeds of related
financings with respect to such expenditures) made during such period, and

(vi) the aggregate amount of all voluntary prepayments in respect of the
outstanding principal balance of the Term Loans made by Borrowers during such
fiscal year.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located in each
case as a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender or such Participant
having executed,

 

- 17 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

delivered or performed its obligations or received payment under, or enforced
its rights or remedies under the Agreement or any other Loan Document);
(ii) taxes resulting from a Lender’s or a Participant’s failure to comply with
the requirements of Section 16.2 of the Agreement, and (iii) any United States
federal withholding taxes that would be imposed on amounts payable to a Foreign
Lender based upon the applicable withholding rate in effect at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office), except that Indemnified Taxes shall include (A) any amount that such
Foreign Lender (or its assignor, if any) was previously entitled to receive
pursuant to Section 16.1 of the Agreement, if any, with respect to such
withholding tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office), and (B) additional Taxes that may be
imposed after the time such Foreign Lender becomes a party to the Agreement (or
designates a new lending office), as a result of a Change in Law.

“Existing Credit Facility” means that certain Credit Agreement, dated June 15,
2010, among Parent and certain of its Subsidiaries, each lender from time to
time party thereto, Bank of America, N.A., as administrative agent, and Keybank
National Association.

“Expected Net Value” means percentages that Agent deems necessary or
appropriate, in its Permitted Discretion, adjusted from time to time, to reduce
Eligible Accounts by payor class (e.g., Medicare, Medicaid, commercial
insurance, etc.) based upon any Borrower’s historical collection history,
contractual allowances, returns, rebates, discounts, credits and other
allowances that may result in the non-payment or diminution in the value of
Eligible Accounts.

“Extraordinary Advances” has the meaning specified therefor in
Section 2.3(d)(iii) of the Agreement.

“Extraordinary Receipts” means any payments received by Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(e)(ii) of the Agreement) consisting of
(i) proceeds of judgments, proceeds of settlements, or other consideration of
any kind received in connection with any cause of action or claim,
(ii) indemnity payments (other than to the extent such indemnity payments are
immediately payable to a Person that is not an Affiliate of Parent or any of its
Subsidiaries, and (iii) any purchase price adjustment received in connection
with any purchase agreement.

“FDA” means the U.S. Food and Drug Administration and any Governmental Authority
successor thereto.

“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Fixed Assets” means Inventory consisting of infusion pumps that are held for
rent or lease by a Borrower and are (or ever were) accounted for as “fixed
assets” (i) in Parent’s and its Subsidiaries’ perpetual inventory system or
(ii) on the balance sheet of Parent and its Subsidiaries.

 

- 18 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, other non-cash Interest Expense,
unused line fees, collateral servicing fees, and prepayment premiums) during
such period, (b) scheduled principal payments in respect of Indebtedness that
are required to be paid during such period, (c) all federal, state, and local
income taxes accrued during such period, to the extent that the amount of
liabilities (net of any permitted deduction therefrom for net operating losses)
in respect of such accrued amounts is greater than zero, and (d) all Restricted
Payments paid (whether in cash or other property, other than common Equity
Interest) during such period.

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Parent determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus Capital Expenditures, excluding
Capital Lease Obligations for Fixed Assets incurred during such period, made (to
the extent not already incurred in a prior period) or incurred during such
period, to (b) Fixed Charges for such period.

“Flow of Funds Agreement” means a flow of funds agreement, dated as of even date
herewith, in form and substance reasonably satisfactory to Agent, executed and
delivered by each Loan Party and Agent.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

“Funded Indebtedness” means, as of any date of determination, all Indebtedness
for borrowed money or letters of credit of Parent, determined on a consolidated
basis in accordance with GAAP, that by its terms matures more than one year
after the date of determination, and any such Indebtedness maturing within one
year from such date that is renewable or extendable at the option of Parent or
its Subsidiaries, as applicable, to a date more than one year from such date,
including, in any event, but without duplication, with respect to Parent and its
Subsidiaries, the Revolver Usage, the Term Loan A, the Term Loan B, and the
amount of their Capitalized Lease Obligations.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Government Account Debtor” means the United States government or a political
subdivision thereof (including, without limitation, CMS), or any state, county
or municipality or department, agency or instrumentality thereof, that is
responsible for payment of an Account, chattel paper or general intangible under
any Government Reimbursement Program, or any agent, administrator, intermediary
or carrier for the foregoing.

“Government Receivable” means any Account or any other amount or obligation that
is payable by a Government Account Debtor pursuant to a Government Reimbursement
Program.

 

- 19 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Government Receivables Lockbox Account” means a Deposit Account of any Loan
Party that is used exclusively for the receipt of Collections of Government
Receivables.

“Government Receivables Lockbox Account Agreement” means an agreement, in form
and substance reasonably satisfactory to Agent, executed and delivered by Parent
or one of its Subsidiaries, Agent, and the applicable bank with respect to a
Government Receivables Lockbox Account, in accordance with the terms and
conditions of Section 7(k) of the Guaranty and Security Agreement.

“Government Reimbursement Program” means (a) Medicare, (b) Medicaid, (c) the
Federal Employees Health Benefit Program under 5 U.S.C. §§ 8902 et seq.,
(d) TRICARE, (e) CHAMPVA, or (f) if applicable within the context of this
Agreement, any agent, administrator, administrative contractor, intermediary or
carrier for any of the foregoing.

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).

“Guarantor” means (a) each Subsidiary of Parent (other than any Borrower),
(b) Parent, (c) Holdings, and (d) each other Person that becomes a guarantor
after the Closing Date pursuant to Section 5.11 of the Agreement.

“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with the Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Borrowers and each
of the Guarantors to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Health Care Laws” means, collectively, any and all federal, state or local
laws, rules, regulations, orders, administrative manuals, guidelines and
requirements relating to any of the following: (a) fraud and abuse (including
the following statutes, as amended, modified or supplemented from time to time
and any successor statutes thereto and regulations promulgated from time to time
thereunder: the federal Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), the
Stark Law (42 U.S.C. § 1395nn and §1395(q)), the civil False Claims Act (31
U.S.C. § 3729 et seq.), the federal health care program exclusion provisions (42
U.S.C. § 1320a-7), the Civil Monetary Penalties Act (42 U.S.C. § 1320a-7a), and
the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Pub.
L. No. 108-173)); (b) any Government Reimbursement Program; (c) the licensure or
regulation of healthcare providers, suppliers, professionals, facilities or
payors (including the DMEPOS Supplier Standards established by the Health Care
Financing Administration and all statutes and regulations administered by

 

- 20 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the FDA); (d) the provision of, or payment for, health care services, items or
supplies; (e) quality, safety certification and accreditation standards and
requirements; (f) the billing, coding or submission of claims or collection of
accounts receivable or refund of overpayments; (g) HIPAA; (h) the practice of
medicine and other health care professions or the organization of medical or
professional entities; (i) fee-splitting prohibitions; (j) requirements for
maintaining federal, state and local tax-exempt status of Borrower or any Loan
Party; (k) charitable trusts or charitable solicitation laws; (l) health
planning or rate-setting laws, including laws regarding certificates of need and
certificates of exemption; and (m) any and all other applicable federal, state
or local health care laws, rules, codes, regulations, manuals, orders,
ordinances, professional or ethical rules, administrative guidance and
requirements, as the same may be amended, modified or supplemented from time to
time.

“Health Care Permits” means any and all permits, licenses, authorizations,
certificates, certificates of need, accreditations and plans of third-party
accreditation agencies (such as the Community Health Accreditation Program and
the Joint Commission for Accreditation of Healthcare Organizations) that are
(a) necessary to enable any Loan Party to provide services, participate in and
receive payment under any Government Reimbursement Program or other Third Party
Payor Arrangement, as applicable, or otherwise continue to conduct its business
as it is conducted on the Closing Date, or (b) required under any Health Care
Law.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Parent and its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Hedge
Providers.

“Hedge Provider” means Wells Fargo or any of its Affiliates.

“HIPAA” means (a) the Health Insurance Portability and Accountability Act of
1996; (b) the Health Information Technology for Economic and Clinical Health Act
(Title XIII of the American Recovery and Reinvestment Act of 2009); and (c) any
state and local laws regulating the privacy and/or security of individually
identifiable information, in each case as the same may be amended, modified or
supplemented from time to time, any successor statutes thereto, and any and all
rules or regulations promulgated from time to time thereunder.

“IFC” means IFC LLC, a Delaware limited liability company.

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets, including seller notes and Earn-Outs (other than trade payables
incurred in the ordinary course of business and repayable in accordance with
customary trade practices and, for the avoidance of doubt, other than royalty
payments payable in the ordinary course of business in respect of non-exclusive
licenses), (f) all monetary obligations of such Person owing under Hedge
Agreements (which amount shall be calculated based on the amount that would be
payable by such Person if the Hedge Agreement were terminated on the date of
determination), (g) any Disqualified Equity Interests of such Person, and
(h) any obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly

 

- 21 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses
(a) through (g) above. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Indemnified Taxes” means, any Taxes other than Excluded Taxes.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Parent, each of its Subsidiaries, and Agent, the form and substance of which is
reasonably satisfactory to Agent.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent for such period, determined on a consolidated basis in accordance with
GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, or 3 months
after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.

“Inventory” means inventory (as that term is defined in the Code).

“Inventory Reserves means, as of any date of determination, (a) Landlord
Reserves, and (b) those reserves that Agent deems necessary or appropriate, in
its Permitted Discretion and subject to Section 2.1(c), to establish and
maintain (including reserves for slow moving Inventory and Inventory shrinkage)
with respect to Eligible Inventory or the Maximum Revolver Amount.

 

- 22 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of the Agreement, and Issuing Bank shall be a
Lender.

“Landlord Reserve” means, as to each location at which a Borrower has Inventory
or books and records located and as to which a Collateral Access Agreement has
not been received by Agent, a reserve in an amount equal to the greater of
(a) the number of months rent for which the landlord will have, under applicable
law, a Lien in the Inventory of such Borrower to secure the payment of rent or
other amounts under the lease relative to such location, or (b) 3 months rent
under the lease relative to such location.

“Lead Arranger” has the meaning set forth in the preamble to the Agreement.

“Lender” has the meaning set forth in the preamble to the Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and “Lenders” means each of the Lenders or any one or more of
them.

“Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by Parent or its Subsidiaries under any
of the Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) documented out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with Parent and its Subsidiaries
under any of the Loan Documents, including, photocopying, notarization, couriers
and messengers, telecommunication, public record searches, filing fees,
recording fees, publication, real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) Agent’s customary fees and charges
imposed or incurred in connection with any background checks or OFAC/PEP
searches related to

 

- 23 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Parent or its Subsidiaries, (d) Agent’s customary fees and charges (as adjusted
from time to time) with respect to the disbursement of funds (or the receipt of
funds) to or for the account of any Borrower (whether by wire transfer or
otherwise), together with any out-of-pocket costs and expenses incurred in
connection therewith, (e) customary charges imposed or incurred by Agent
resulting from the dishonor of checks payable by or to any Loan Party,
(f) reasonable documented out-of-pocket costs and expenses paid or incurred by
the Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) field examination,
appraisal, and valuation fees and expenses of Agent related to any field
examinations, appraisals, or valuation to the extent of the fees and charges
(and up to the amount of any limitation) provided in Section 2.10 of the
Agreement, (h) Agent’s reasonable costs and expenses (including reasonable
documented attorneys fees and expenses) relative to third party claims or any
other lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent’s Liens in and to the Collateral, or
the Lender Group’s relationship with Parent or any of its Subsidiaries,
(i) Agent’s reasonable documented costs and expenses (including reasonable
documented attorneys fees and due diligence expenses) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), syndicating (including reasonable costs and expenses relative to the
rating of any of the Term Loans, CUSIP, DXSyndicate™, SyndTrak or other
communication costs incurred in connection with a syndication of the loan
facilities), or amending, waiving, or modifying the Loan Documents,
(j) PennantPark’s reasonable documented costs and expenses (including reasonable
documented attorneys fees and due diligence expenses) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), or amending, waiving, or modifying the Loan Documents, and (k) Agent’s
and each Lender’s reasonable documented costs and expenses (including reasonable
documented attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Parent or
any of its Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether a lawsuit
or other adverse proceeding is brought, or in taking any enforcement action or
any Remedial Action with respect to the Collateral.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of the Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it

 

- 24 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

being understood that the Letter of Credit Fee and all fronting fees set forth
in the Agreement will continue to accrue while the Letters of Credit are
outstanding and that any such fees that accrue must be an amount that can be
drawn under any such standby letter of credit).

“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.

“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage on
such date.

“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
the Agreement.

“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of the Agreement.

“Letter of Credit Related Person” has the meaning specified therefor in
Section 2.11(f) of the Agreement.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“Leverage Ratio” means, as of any date of determination the result of (a) the
amount of Parent’s Funded Indebtedness as of such date, to (b) Parent’s EBITDA
for the 12 month period ended as of such date.

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1 to the
Agreement.

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

“LIBOR Rate” means the greater of (a) 2.00 percent per annum, and (b) the rate
per annum rate appearing on Macro*World’s (https://capitalmarkets.mworld.com;
the “Service”) Page BBA LIBOR - USD (or on any successor or substitute page of
such Service, or any successor to or substitute for such Service) 2 Business
Days prior to the commencement of the requested Interest Period, for a term, and
in an amount, comparable to the Interest Period and the amount of the LIBOR Rate
Loan requested (whether as an initial LIBOR Rate Loan or as a continuation of a
LIBOR Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate Loan) by
Borrowers in accordance with the Agreement (and, if any such rate is below zero,
the LIBOR Rate shall be deemed to be zero), which determination shall be made by
Agent and shall be conclusive in the absence of manifest error.

“LIBOR Rate Loan” means each portion of a Revolving Loan, the Term Loan A, or
the Term Loan B that bears interest at a rate determined by reference to the
LIBOR Rate.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

 

- 25 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Loan” shall mean any Revolving Loan, Swing Loan, Extraordinary Advance, Term
Loan A, or Term Loan B made (or to be made) hereunder.

“Loan Account” has the meaning specified therefor in Section 2.9(a) of the
Agreement.

“Loan Documents” means the Agreement, the Control Agreements, the Controlled
Account Agreements, the Government Receivables Lockbox Account Agreements, the
Copyright Security Agreement, any Borrowing Base Certificate, the Fee Letter,
the Flow of Funds Agreement, the Guaranty and Security Agreement, the
Intercompany Subordination Agreement, any Issuer Documents, the Letters of
Credit, the Mortgages, the Patent Security Agreement, the Trademark Security
Agreement, any note or notes executed by Borrowers in connection with the
Agreement and payable to any member of the Lender Group, and any other
instrument or agreement entered into, now or in the future, by Parent or any of
its Subsidiaries and any member of the Lender Group in connection with the
Agreement.

“Loan Party” means any Borrower or any Guarantor.

“Major Application Event” means the occurrence of (a) a failure by Borrowers to
repay all of the Obligations in full on the Maturity Date, (b) the acceleration
of all or any portion of the Obligations, (c) the commencement and continuance
of the exercise of remedies by Agent with respect to any Loan Party or any
Collateral in accordance with the terms of the Loan Documents following the
occurrence of an Event of Default, or (d) an Event of Default under Section 5.2
(for the failure to deliver a Borrowing Base Certificate by the deadline
specified in Schedule 5.2), Section 8.1, Section 8.2(a) (solely with respect to
a breach of Section 7 of the Credit Agreement), Section 8.4, Section 8.5,
Section 8.12, Section 8.13, Section 8.14, or Section 8.15 of the Agreement.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Parent and its Subsidiaries, taken as a whole, (b) a material impairment of
Parent’s and its Subsidiaries’ ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group’s ability to
enforce the Obligations or realize upon the Collateral (other than as a result
of as a result of an action taken or not taken that is solely in the control of
Agent), or (c) a material impairment of the enforceability or priority of
Agent’s Liens with respect to all or a material portion of the Collateral.

“Maturity Date” means November 30, 2016.

“Maximum Revolver Amount” means $10,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.

“Medicaid” means, collectively, the healthcare assistance program established by
Title XIX of the Social Security Act (42 U.S.C. §§ 1396 et seq.) and any
statutes succeeding thereto, and all laws, rules, regulations, manuals, orders,
guidelines or requirements (whether or not having the force of law) pertaining
to such program, including all state statutes and plans for medical assistance
enacted in connection with such program, in each case as the same may be
amended, supplemented or otherwise modified from time to time.

 

- 26 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Medical Services” means medical and health care items, services or supplies
provided to a patient, including durable medical equipment, physician services,
nurse and therapist services, dental services, hospital services, skilled
nursing facility services, comprehensive outpatient rehabilitation services,
home health care services, residential and out-patient behavioral healthcare
services, and other medicine or health care equipment provided by Borrower to a
patient for a valid and proper medical or health purpose.

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C. §§
1395 et seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders, guidelines or requirements (whether or not having
the force of law) pertaining to such program, in each case as the same may be
amended, supplemented or otherwise modified from time to time.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Parent or one of
its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.

“Net Cash Proceeds” means:

(a) with respect to any sale or disposition by Parent or any of its Subsidiaries
of assets, the amount of cash proceeds received (directly or indirectly) from
time to time (whether as initial consideration or through the payment of
deferred consideration) by or on behalf of Parent or such Subsidiary, in
connection therewith after deducting therefrom only (i) the amount of any
Indebtedness secured by any Permitted Lien on any asset (other than
(A) Indebtedness owing to Agent or any Lender under the Agreement or the other
Loan Documents and (B) Indebtedness assumed by the purchaser of such asset)
which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by Parent or such Subsidiary in connection with such sale or
disposition, (iii) taxes paid or payable to any taxing authorities by Parent or
such Subsidiary in connection with such sale or disposition, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid or payable to a Person that is not an
Affiliate of Parent or any of its Subsidiaries, and are properly attributable to
such transaction; and (iv) all amounts that are set aside as a reserve (A) for
adjustments in respect of the purchase price of such assets, (B) for any
liabilities associated with such sale or casualty, to the extent such reserve is
required by GAAP, and (C) for the payment of unassumed liabilities relating to
the assets sold or otherwise disposed of at the time of, or within 30 days
after, the date of such sale or other disposition, to the extent that in each
case the funds described above in this clause (iv) are (x) deposited into escrow
with a third party escrow agent or set aside in a separate Deposit Account that
is subject to a Control Agreement in favor of Agent and (y) paid to Agent as a
prepayment of the applicable Obligations in accordance with Section 2.4(e) of
the Agreement at such time when such amounts are no longer required to be set
aside as such a reserve; and

(b) with respect to the issuance or incurrence of any Indebtedness by Parent or
any of its Subsidiaries, or the issuance by Parent or any of its Subsidiaries of
any Equity Interests, the aggregate amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration) by or on behalf of Parent or
such Subsidiary in connection with such issuance or incurrence, after deducting
therefrom only (i) reasonable fees, commissions, and expenses related thereto
and required to be paid by Parent or such Subsidiary in connection with such
issuance or incurrence, (ii) taxes paid or payable to any taxing authorities by
Parent or such Subsidiary in connection with such issuance or incurrence, in
each case to the extent, but only to

 

- 27 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the extent, that the amounts so deducted are, at the time of receipt of such
cash, actually paid or payable to a Person that is not an Affiliate of Parent or
any of its Subsidiaries, and are properly attributable to such transaction.

“Net Recovery Percentage” means, as of any date of determination, (a) with
respect to Inventory (other than any Fixed Assets), the percentage of the book
value of Borrowers’ Inventory consisting of medical devices that are infusion
pumps held for sale that is estimated to be recoverable in an orderly
liquidation of such Inventory net of all associated costs and expenses of such
liquidation, such percentage to be determined as to each category of Inventory
and to be as specified in the most recent appraisal received by Agent from an
appraisal company selected by Agent and (b) with respect to Fixed Assets, the
percentage of the book value of Borrowers’ Inventory consisting of medical
devices that are infusion pumps held for lease or rent that is estimated to be
recoverable in an orderly liquidation of such Inventory net of all associated
costs and expenses of such liquidation, such percentage to be determined as to
each category of Eligible Fixed Assets and to be as specified in the most recent
appraisal received by Agent from an appraisal company selected by Agent.

“Net Working Capital” means, as of any date of determination, Current Assets as
of such date minus Current Liabilities as of such date.

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Non-Government Receivable” means an Account or any other amount receivable that
is not a Government Receivable.

“Non-Government Receivables Lockbox Account” means a Deposit Account of any loan
Party that is used exclusively for the receipt of Collections of Accounts that
are not Government Receivables.

“Obligations” means (a) all loans (including the Term Loan A, the Term loan B,
and the Revolving Loans (inclusive of Extraordinary Advances and Swing Loans)),
debts, principal, interest (including any interest that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
reimbursement or indemnification obligations with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account or the Term B Loan Account pursuant to the
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by the Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that Borrowers are required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations. Without limiting the
generality of the foregoing, the Obligations of Borrowers under the Loan
Documents include the obligation to pay (i) the principal of the Revolving
Loans, the Term Loan A, and the Term Loan B, (ii) interest accrued on the
Revolving Loans, the Term Loan A, and the Term Loan B, (iii) the amount
necessary to reimburse Issuing Bank for amounts paid or payable pursuant to
Letters of Credit,

 

- 28 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) Letter of Credit commissions, fees (including fronting fees) and charges,
(v) Lender Group Expenses, (vi) fees payable under the Agreement or any of the
other Loan Documents, and (vii) indemnities and other amounts payable by any
Loan Party under any Loan Document. Any reference in the Agreement or in the
Loan Documents to the Obligations shall include all or any portion thereof and
any extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11.

“Parent” has the meaning specified therefor in the preamble to the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.

“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.

“PennantPark” means PennantPark Investment Corporation, a Maryland corporation.

“Permitted Acquisition” means any Acquisition so long as:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition shall not be hostile and shall have been approved by the board of
directors (or other similar body) and/or the stockholders or other equityholders
of the Person whose assets or Equity Interests are being acquired,

(b) no Indebtedness will be incurred, assumed, or would exist with respect to
Parent or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clauses (f) or (g) of the definition of Permitted
Indebtedness and no Liens will be incurred, assumed, or would exist with respect
to the assets of Parent or its Subsidiaries as a result or such Acquisition
other than Permitted Liens,

(c) Borrowers have provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Parent and Agent)
created by adding the historical combined financial statements of Parent
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, Parent and its Subsidiaries (i) would have
been in compliance with the

 

- 29 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

financial covenants in Section 7 of the Agreement for the 4 fiscal quarter
period ended immediately prior to the proposed date of consummation of such
proposed Acquisition, and (ii) are projected to be in compliance with the
financial covenants in Section 7 of the Agreement for the 4 fiscal quarter
period ended one year after the proposed date of consummation of such proposed
Acquisition; and provided that after giving effect to the consummation of the
proposed Acquisition and the financing thereof, the Leverage Ratio of the Loan
Parties shall be 0.25 to 1.00 less than the maximum Leverage Ratio then
permitted under Section 7 of the Agreement,

(d) Borrowers have provided Agent with its due diligence package relative to the
proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person or assets to be acquired, all
prepared on a basis consistent with such Person’s (or assets’) historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions for the 1 year period following the date of
the proposed Acquisition, on a quarter by quarter basis), in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Agent,

(e) Borrowers shall have Excess Availability plus Qualified Cash in an amount
equal to or greater than $3,000,000 immediately after giving effect to the
consummation of the proposed Acquisition,

(f) the assets being acquired or the Person whose Equity Interests are being
acquired did not have negative EBITDA during the 12 consecutive month period
most recently concluded prior to the date of the proposed Acquisition,

(g) Borrowers have provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent,

(h) the assets being acquired (other than a de minimis amount of assets in
relation to Parent’s and its Subsidiaries’ total assets), or the Person whose
Equity Interests are being acquired, are useful in or engaged in, as applicable,
the business of Parent and their Subsidiaries or a business reasonably related
thereto,

(i) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States,

(j) the subject assets or Equity Interests, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, the applicable Loan Party shall have complied with
Section 5.11 or 5.12 of the Agreement, as applicable, of the Agreement and, in
the case of an acquisition of Equity Interests, the applicable Loan Party shall
have demonstrated to Agent that the new Loan Parties have received consideration
sufficient to make the joinder documents binding and enforceable against such
new Loan Parties,

(k) all representations and warranties contained in the Agreement and in the
other Loan Documents shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of such proposed Acquisition (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and

 

- 30 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(l) the Purchase Price payable in respect of all Permitted Acquisitions
(including the proposed Acquisition) shall not exceed $5,000,000 in the
aggregate.

“Permitted Discretion” means a determination made in the exercise of
commercially reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Dispositions” means:

(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete or no longer used or useful in the ordinary course of
business and leases or subleases of Real Property not useful in the conduct of
the business of Parent and its Subsidiaries,

(b) sales of (i) Fixed Assets in the ordinary course of business so long as
(x) such sale of Fixed Assets is made at fair market value, (y) the aggregate
fair market value of all Inventory that constitutes Fixed Assets disposed of in
such fiscal year (including the proposed disposition) would not exceed
$4,000,000, and (z) the Net Cash Proceeds of such sale of Fixed Assets are
either (A) applied to prepay the Obligations pursuant to Section 2.4(c)(ii)
(without giving effect to the proviso thereto) or (B) reinvested in replacement
Fixed Assets if (1) no Default or Event of Default shall have occurred and is
continuing or would result therefrom, (2) the Net Cash Proceeds of such Fixed
Assets are deposited in a Deposit Account in which Agent has a perfected
first-priority security interest pending reinvestment in Fixed Assets, other
than Net Cash Proceeds in an aggregate amount not to exceed $50,000 at any one
time which may be used by Borrowers in the ordinary course of their business
pending reinvestment rather than deposited in a Deposit Account, (3) Borrowers
shall report the amount of such Net Cash Proceeds as and when required pursuant
to Schedule 5.2; and (4) Borrowers complete such purchase within 90 days after
the initial receipt of such monies (it being understood that to the extent that
such applicable period shall have expired without such replacement or purchase
being made or completed, an amount equal to the amount of such Net Cash Proceeds
shall be paid to Agent and applied in accordance with Section 2.4(f)(ii)) and
(ii) Inventory (other than Fixed Assets) to buyers in the ordinary course of
business,

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(e) the granting of Permitted Liens,

(f) the sale or discount, in each case without recourse, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,

(g) any involuntary loss, damage or destruction of property,

(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(i) the leasing or subleasing of assets of Parent or its Subsidiaries in the
ordinary course of business,

(j) the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Parent,

 

- 31 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(k) (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of Parent or any of its Subsidiaries to the extent not
economically desirable in the conduct of its business or (ii) the abandonment of
patents, trademarks, copyrights, or other intellectual property rights in the
ordinary course of business so long as (in each case under clauses (i) and
(ii)), (A) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (B) such lapse is not materially adverse to the
interests of the Lender Group,

(l) the making of Restricted Payments that are expressly permitted to be made
pursuant to the Agreement,

(m) the making of Permitted Investments,

(n) so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (i) from any Loan Party or any
of its Subsidiaries to a Loan Party (other than Parent or Holdings), and
(ii) from any Subsidiary of Parent that is not a Loan Party to any other
Subsidiary of Parent; provided, however, the forgoing to the contrary
notwithstanding, under no circumstances shall (y) Holdings be permitted to
transfer the Equity Interests of any of its Subsidiaries to any Person in
reliance on this clause (n), or (z) Parent be permitted to transfer the Equity
Interests of Holdings to any Person in reliance on this clause (n),

(o) sales or dispositions of assets (other than Accounts, Inventory, and Equity
Interests of Subsidiaries of Parent) not otherwise permitted in clauses
(a) through (n) above so long as made at fair market value and the aggregate
fair market value of all assets disposed of in a fiscal year (including the
proposed disposition) would not exceed $500,000.

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by the Agreement or the other Loan Documents,

(b) Indebtedness set forth on Schedule 4.14 to the Agreement and any Refinancing
Indebtedness in respect of such Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d) endorsement of instruments or other payment items for deposit,

(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations; and
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions,

(f) Acquired Indebtedness in an amount not to exceed $500,000 outstanding at any
one time,

(g) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, or appeal bonds,

 

- 32 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Parent or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

(i) the incurrence by Parent or its Subsidiaries of Indebtedness under Hedge
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with Parent’s and its
Subsidiaries’ operations and not for speculative purposes,

(j) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or Cash Management Services,

(k) unsecured Indebtedness of Parent owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by Parent of the Equity Interests of
Parent that has been issued to such Persons, so long as (i) no Default or Event
of Default has occurred and is continuing or would result from the incurrence of
such Indebtedness, (ii) the aggregate amount of all such Indebtedness
outstanding at any one time does not exceed $500,000, and (iii) such
Indebtedness is subordinated to the Obligations on terms and conditions
reasonably acceptable to Agent,

(l) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions,

(m) Indebtedness composing Permitted Investments,

(n) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

(o) unsecured Indebtedness of Parent or its Subsidiaries in respect of Earn-Outs
or seller notes owing to sellers of assets or Equity Interests to such Borrower
or its Subsidiaries that is incurred in connection with the consummation of one
or more Permitted Acquisitions so long as such unsecured Indebtedness is on
terms and conditions reasonably acceptable to Agent (and, for the avoidance of
doubt, so long as the aggregate amount thereof, together with the other
components of the aggregate Purchase Price for all Permitted Acquisitions, does
not exceed $5,000,000 in the aggregate),

(p) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness,

(q) Indebtedness of Parent consisting of reimbursement obligations in an
aggregate amount not to exceed $80,850 in respect of that certain Standby Letter
of Credit Number 68051926 issued by Bank of America, and

(r) any other unsecured Indebtedness incurred by Parent or any of its
Subsidiaries in an aggregate outstanding amount not to exceed $500,000 at any
one time.

“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party (other than Parent or Holdings), (b) a Subsidiary of Parent
that is not a Loan Party to another Subsidiary of Parent that is not a Loan
Party, and (c) a Subsidiary of Parent that is not a Loan Party to a Loan Party,
so long as the parties thereto are party to the Intercompany Subordination
Agreement.

 

- 33 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c) advances made in connection with purchases of goods or services in the
ordinary course of business,

(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to the Agreement,

(f) guarantees permitted under the definition of Permitted Indebtedness,

(g) Permitted Intercompany Advances,

(h) Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j) (i) non-cash loans and advances to employees, officers, and directors of
Parent or any of its Subsidiaries for the purpose of purchasing Equity Interests
in Parent so long as the proceeds of such loans are used in their entirety to
purchase such Equity Interests in Parent, and (ii) loans and advances to
employees and officers of Parent or any of its Subsidiaries in the ordinary
course of business for any other business purpose and in an aggregate amount not
to exceed $500,000 at any one time,

(k) Permitted Acquisitions,

(l) Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
(i) capital contributions to or the acquisition of Equity Interests of Parent
and (ii) capital contributions to or the acquisition of Equity Interests of
Holdings by any Person other than Parent),

(m) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,

(n) equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,

 

- 34 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(o) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition, and

(p) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$500,000 during the term of the Agreement.

“Permitted Liens” means

(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,

(b) Liens for unpaid Taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying Taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

(d) Liens set forth on Schedule P-2 to the Agreement; provided, that to qualify
as a Permitted Lien, any such Lien described on Schedule P-2 to the Agreement
shall only secure the Indebtedness that it secures on the Closing Date and any
Refinancing Indebtedness in respect thereof,

(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof,

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

(h) Liens on amounts deposited to secure Parent’s and its Subsidiaries
obligations in connection with worker’s compensation or other unemployment
insurance,

(i) Liens on amounts deposited to secure Parent’s and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,

(j) Liens on amounts deposited to secure Parent’s and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,

(k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,

 

- 35 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(n) rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such Deposit Accounts in the ordinary course of
business,

(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(q) Liens solely on any cash earnest money deposits made by Parent or any of its
Subsidiaries in connection with any letter of intent or purchase agreement with
respect to a Permitted Acquisition,

(r) Liens assumed by Parent or its Subsidiaries in connection with a Permitted
Acquisition that secure Acquired Indebtedness,

(s) Liens on an aggregate amount of cash or Cash Equivalents not to exceed
$80,850 to secure the Indebtedness permitted pursuant to clause (q) of the
definition of Permitted Indebtedness; and

(s) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $10,000.

“Permitted Protest” means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Parent’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Parent or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of (a) $200,000 during the 2012 fiscal
year of Parent, (b) $1,200,000 during the 2013 fiscal year of Parent,
(c) $2,300,000 during the 2014 fiscal year of Parent, (d) $3,500,000 during the
2015 fiscal year of Parent, and (d) $4,800,000 during the 2016 fiscal year of
Parent.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

- 36 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,

(b) with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Bank, and
with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined as if
the Revolver Commitments had not been terminated and based upon the Revolver
Commitments as they existed immediately prior to their termination, and

(c) with respect to a Lender’s obligation to make all or a portion of the Term
Loan A, with respect to such Lender’s right to receive payments of interest,
fees, and principal with respect to the Term Loan A, and with respect to all
other computations and other matters related to the Term Loan A Commitments or
the Term Loan A, the percentage obtained by dividing (i) the Term Loan A
Exposure of such Lender by (ii) the aggregate Term Loan A Exposure of all
Lenders,

(d) with respect to a Lender’s obligation to make all or a portion of the Term
Loan B, with respect to such Lender’s right to receive payments of interest,
fees, and principal with respect to the Term Loan B, and with respect to all
other computations and other matters related to the Term Loan B Commitments or
the Term Loan B, the percentage obtained by dividing (i) the Term Loan B
Exposure of such Lender by (ii) the aggregate Term Loan B Exposure of all
Lenders, and

(e) with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (i) the sum
of the Term Loan A Exposure of such Lender plus the Term Loan B Exposure of such
Lender plus the Revolving Loan Exposure of such Lender by (ii) the sum of the
aggregate Term Loan A Exposure of all Lenders plus the aggregate Term Loan B
Exposure of all Lenders plus the aggregate Revolving Loan Exposure of all
Lenders, in any such case as the applicable percentage may be adjusted by
assignments permitted pursuant to Section 13.1; provided, that if all of the
Loans have been repaid in full, all Letters of Credit have been made the subject
of Letter of Credit Collateralization, and all Commitments have been terminated,
Pro Rata Share under this clause shall be determined as if the Revolving Loan
Exposures, the Term Loan A Exposures, and the Term Loan B Exposures had not been
repaid, collateralized, or terminated and shall be based upon the Revolving Loan
Exposures, the Term Loan A Exposures, and the Term Loan B Exposures as they
existed immediately prior to their repayment, collateralization, or termination.

 

- 37 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

“Public Health Laws” means all applicable laws, regulations and other
requirements relating to the procurement, development, manufacture, production,
analysis, distribution, dispensing, importation, exportation, use, handling,
quality, sale, or promotion of any drug, medical device, food, dietary
supplement, or other product subject to regulation under the Federal Food, Drug,
and Cosmetic Act (21 U.S.C. §§ 301 et seq.) or the Canadian Food and Drug Act
(R.S.C. 1985, c. F-27, as amended) and the regulations issued thereunder, and
similar state or provincial laws, controlled substances laws, pharmacy laws, or
consumer product safety laws, each as applicable and in effect from time to
time.

“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Parent issued in connection with
such Acquisition and including the maximum amount of Earn-Outs and any seller
notes), paid or delivered by Parent or one of its Subsidiaries in connection
with such Acquisition (whether paid at the closing thereof or payable thereafter
and whether fixed or contingent), but excluding therefrom (a) any cash of the
seller and its Affiliates used to fund any portion of such consideration and
(b) any cash or Cash Equivalents acquired in connection with such Acquisition.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Parent and its Subsidiaries that is in
Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States; provided, however, that until the
Charter Amendment Date has occurred, cash and Cash Equivalents of Parent shall
not constitute Qualified Cash.

“Qualified Equity Interest” means and refers to any Equity Interests issued by
Parent (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Parent or one of its Subsidiaries and the improvements
thereto.

“Real Property Collateral” means (a) the Real Property identified on Schedule
R-1 to the Agreement and (b) any Real Property hereafter acquired by Parent or
one of its Subsidiaries with a fair market value in excess of $500,000.

“Receivable Reserves” means, as of any date of determination, (i) those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including reserves for
rebates, discounts, warranty claims, and returns) with respect to the Eligible
Accounts or the Maximum Revolver Amount and (ii) reserves equal to the sum of
(1) the amount of retroactive settlements estimated to be due and owing to a
Governmental Authority and (2) without duplication, 100% of those amounts for
which payment plans have been established with the appropriate Governmental
Authority.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Reference Period” has the meaning set forth in the definition of EBITDA.

 

- 38 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Registrations” has the meaning specified therefor in Section 4.30 of the
Agreement.

“Register” has the meaning set forth in Section 13.1(h) of the Agreement.

“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Required Lenders” means Required Senior Lenders plus Required Junior Lenders.

“Required Revolving Lenders”, means, at any time, Lenders having or holding more
than 50% of the sum of (a) the aggregate Revolving Loan Exposure of all Lenders
and (b) the aggregate Letter of Credit Exposure of all Lenders; provided,
(i) that if all of the Revolving Loans have been repaid in full

 

- 39 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and all Revolver Commitments have been terminated, but Letters of Credit remain
outstanding, Required Revolving Lenders shall be determined as if the Revolver
Commitments had not been terminated and based upon the Revolver Commitments as
they existed immediately prior to their termination and (ii) that the Revolving
Loan Exposure of any Defaulting Lender shall be disregarded in the determination
of the Required Revolving Lenders.

“Required Senior Lenders” means, at any time, Lenders whose Senior Pro Rata
Shares aggregate over 50%; provided, that the Revolving Loan Exposure and Term
Loan A Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Senior Lenders.

“Required Term Loan A Lenders”, Lenders having or holding more than 50% of the
sum of the aggregate Term Loan A Exposure of all Lenders; provided, that the
Term Loan A Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Term Loan A Lenders.

“Required Junior Lenders” means, at any time, Lenders whose Term Loan B Pro Rata
Shares aggregate over 50%; provided, that the Term Loan B Exposure of any
Defaulting Lender shall be disregarded in the determination of the Required
Junior Lenders.

“Required Prepayment Date” has the meaning specified therefor in
Section 2.4(f)(iii).

“Reserves” means, as of any date of determination, those reserves (other than
Receivable Reserves, Bank Product Reserves, and Inventory Reserves) that Agent
deems necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain (including reserves with respect to
(a) sums that Parent or its Subsidiaries are required to pay under any Section
of the Agreement or any other Loan Document (such as taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and has failed to pay, and (b) amounts owing by
Parent or its Subsidiaries to any Person to the extent secured by a Lien on, or
trust over, any of the Collateral (other than a Permitted Lien), which Lien or
trust, in the Permitted Discretion of Agent likely would have a priority
superior to Agent’s Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the Collateral) with respect to the
Borrowing Base or the Maximum Revolver Amount.

“Restricted Payment” means, without duplication, to (a) declare or pay any
dividend or make any other payment or distribution, directly or indirectly, on
account of Equity Interests issued by any Loan Party (including any payment in
connection with any merger or consolidation) or to the direct or indirect
holders of Equity Interests issued by any Loan Party in their capacity as such
(other than dividends or distributions payable (i) in Qualified Equity Interests
issued by Parent or (ii) to a Borrower), (b) purchase, redeem, make any sinking
fund or similar payment, or otherwise acquire or retire for value (including in
connection with any merger or consolidation involving any Loan Party) any Equity
Interests issued by any Loan Party, (c) make any payment to retire, or to obtain
the surrender of, any outstanding warrants, options, or other rights to acquire
Equity Interests of any Loan Party now or hereafter outstanding, or make any
payment, distribution, or contribution to any CFC or entity owned in whole or in
part by a CFC, or (d) make, or cause or suffer to permit Parent or any of its
Subsidiaries to make, any payment or prepayment of principal of, premium, if
any, or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Subordinated Indebtedness.

“Revolver Base Rate Margin” has the meaning set forth in the definition of
Applicable Margin.

 

- 40 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.

“Revolver LIBOR Rate Margin” has the meaning set forth in the definition of
Applicable Margin.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.

“Revolving Lender” means a Lender that has a Revolving Loan Commitment or that
has an outstanding Revolving Loan.

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Pro Rata Share” means, with respect to any Term Loan A Lender or any
Revolving Lender, the percentage obtained by dividing (i) the sum of the
Revolving Loan Exposure of such Lender plus the Term Loan A Exposure of such
Lender, by (ii) the aggregate Revolving Loan Exposure of all Lenders plus the
aggregate Term Loan A Exposure of all Lenders; provided, that if all of the
Revolving Loans have been repaid in full and Letters of Credit remain
outstanding, Senior Pro Rata Share under this clause shall be determined as if
the Revolver Commitments had not been terminated or reduced to zero and based
upon the Revolver Commitments as they existed immediately prior to their
termination or reduction to zero.

 

- 41 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

“Support Agreement” means a voting agreement, dated as of even date with the
Agreement, executed and delivered by certain shareholders of Parent, Parent, and
Agent, the form and substance of which is reasonably satisfactory to Agent.

“Subject Holder” has the meaning specified therefor in Section 2.4(e)(v) of the
Agreement.

“Subordinated Indebtedness” means any unsecured Indebtedness of Parent or its
Subsidiaries incurred from time to time that is subordinated in right of payment
to the Obligations and (a) that is only guaranteed by the Guarantors, (b) that
is not subject to scheduled amortization, redemption, sinking fund or similar
payment and does not have a final maturity, in each case, on or before the date
that is six months after the Maturity Date, (c) that does not include any
financial covenants or any covenant or agreement that is more restrictive or
onerous on any Loan Party in any material respect than any comparable covenant
in the Agreement and is otherwise on terms and conditions reasonably acceptable
to Agent, (d) shall be limited to cross-acceleration to designated “senior debt”
(including the Obligations”), and (e) the terms and conditions of the
subordination are reasonably acceptable to Agent.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

 

- 42 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Swing Lender” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent agrees, in such Lender’s sole
discretion, to become the Swing Lender under Section 2.3(b) of the Agreement.

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.

“Syndication Agent” has the meaning set forth in the preamble to the Agreement.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Term B Loan Account” has the meaning set forth in Section 2.9(b).

“Term Base Rate Margin” has the meaning set forth in the definition of
Applicable Margin.

“Term LIBOR Rate Margin” has the meaning set forth in the definition of
Applicable Margin.

“Term Loan A” has the meaning specified therefor in Section 2.2(a) of the
Agreement.

“Term Loan A Amount” means $12,000,000.

“Term Loan A Commitment” means, with respect to each Lender, its Term Loan A
Commitment, and, with respect to all Lenders, their Term Loan A Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 to the Agreement or in the Assignment and
Acceptance pursuant to which such Lender became a Lender under the Agreement, as
such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 of the
Agreement.

“Term Loan A Exposure” means, with respect to any Term Loan A Lender, as of any
date of determination (a) prior to the funding of the Term Loan A, the amount of
such Lender’s Term Loan A Commitment, and (b) after the funding of the Term Loan
A, the outstanding principal amount of the Term Loan A held by such Lender.

“Term Loan A Lender” means a Lender that has a Term Loan A Commitment or that
has a portion of the Term Loan A.

“Term Loan A Limiter” means, as of any date of determination, an amount equal to
result of (a) the product of (i) 70% multiplied by, (ii) the Net Recovery
Percentage identified in the most recent appraisal ordered and obtained by Agent
for Inventory consisting of medical devices that are infusion pumps that are
held for lease or rent multiplied by, (iii) the value (calculated at the lower
of cost or market on a basis consistent with Borrowers’ historical accounting
practices) of Eligible Fixed Assets (such determination may be made as to
different categories of Eligible Fixed Assets based upon the Net Recovery
Percentage applicable to such categories) at such time, minus (b) the sum of
(i) the aggregate

 

- 43 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

amount of Capital Lease Obligations at such time plus (ii) until such time as
Agent shall have received the items required by Schedule 3.6(g)(i) or (ii),
$80,874. For the avoidance of doubt, the appraisal methodology for any appraisal
of Fixed Assets utilized for purposes of calculating the Term Loan A Limiter
will account for consignment and rental revenues.

“Term Loan B” has the meaning specified therefor in Section 2.2(b) of the
Agreement.

“Term Loan B Amount” means $14,500,000.

“Term Loan B Commitment” means, with respect to each Lender, its Term Loan B
Commitment, and, with respect to all Lenders, their Term Loan B Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 to the Agreement or in the Assignment and
Acceptance pursuant to which such Lender became a Lender under the Agreement, as
such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 of the
Agreement.

“Term Loan B Exposure” means, with respect to any Term Loan B Lender, as of any
date of determination (a) prior to the funding of the Term Loan B, the amount of
such Lender’s Term Loan B Commitment, and (b) after the funding of the Term Loan
B, the outstanding principal amount of the Term Loan B held by such Lender.

“Term Loan B Lender” means a Lender that has a Term Loan B Commitment or that
has a portion of the Term Loan B.

“Term Loan B Pro Rata Share” means with respect to any Term Loan B Lender, the
percentage obtained by dividing (i) the Term Loan B Exposure of such Lender by
(ii) the aggregate Term Loan B Exposure of all Lenders.

“Term Loans” has the meaning specified therefor in Section 2.2 of the Agreement.

“Third Party Payor” means (i) a commercial medical insurance company, health
maintenance organization, professional provider organization or other third
party payor that reimburses providers for Medical Services provided to
individual patients, (ii) a nonprofit medical insurance company (such as the
Blue Cross, Blue Shield entities), and (iii) a Government Account Debtor making
payments under a Government Reimbursement Program.

“Third Party Payor Arrangement” shall mean a written agreement or arrangement
with a Third Party Payor pursuant to which the Third Party Payor pays all or a
portion of the charges of any Loan Party or its Subsidiaries for providing
Medical Services.

“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

“TRICARE” means, collectively, the program of medical benefits covering former
and active members of the uniformed services and certain of their dependents,
financed and administered by the United States Department of Defense, Health and
Human Services and Transportation, and all laws, rules, regulations, manuals,
orders, guidelines or requirements (whether or not having the force of law)
pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

 

- 44 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“TTM EBITDA” means, as of any date of determination, EBITDA of Parent determined
on a consolidated basis in accordance with GAAP, for the 12 month period most
recently ended.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.

“United States” means the United States of America.

“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of the
Agreement.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Waiveable Mandatory Prepayment” has the meaning specified therefor in
Section 2.4(f)(iii).

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

- 45 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 3.1

The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:

(a) the Closing Date shall occur on or before December 4, 2012;

(b) Agent shall have received a letter duly executed by each Loan Party
authorizing Agent to file appropriate financing statements in such office or
offices as may be necessary or, in the opinion of Agent, desirable to perfect
the security interests to be created by the Loan Documents;

(c) Agent shall have received evidence that appropriate financing statements
have been duly filed in such office or offices as may be necessary or, in the
opinion of Agent, desirable to perfect the Agent’s Liens in and to the
Collateral, and Agent shall have received searches reflecting the filing of all
such financing statements;

(d) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:

(i) the Agreement,

(ii) a Borrowing Base Certificate, duly executed and demonstrating that, after
giving effect to the making of the Revolving Loans on the Closing Date and the
issuance of the Letters of Credit requested to be issued on the Closing Date,
Borrowers will have Excess Availability of not less than $3,000,000,

(iii) the Fee Letter,

(iv) the Flow of Funds Agreement,

(v) the Guaranty and Security Agreement, together with stock certificates (or
equivalent), if any, and undated stock powers/transfer forms executed in blank
with respect to any Equity Interests pledged thereunder,

(vi) the Intercompany Subordination Agreement,

(vii) the Trademark Security Agreement,

(viii) a letter, in form and substance satisfactory to Agent, from Bank of
America, N.A., in its capacity as administrative agent under the Existing Credit
Facility (“Existing Agent”) to Agent respecting the amount necessary to repay in
full all of the obligations of Parent and its Subsidiaries owing under the
Existing Credit Facility and obtain a release of all of the Liens existing in
favor of Existing Agent in and to the assets of Parent and its Subsidiaries,
together with termination statements and other documentation evidencing the
termination by Existing Agent of its Liens in and to the properties and assets
of Parent and its Subsidiaries, and

(ix) the Support Agreement;



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) Agent shall have received a certificate from the Secretary of each Loan
Party (i) attesting to the resolutions of such Loan Party’s board of directors
authorizing its execution, delivery, and performance of the Loan Documents to
which it is a party and, with respect to Parent, approving the proposal to amend
Parent’s Certificate of Incorporation to delete the Provision (as defined in the
Support Agreement) and resolving to solicit approval of such amendment for
approval by the shareholders of Parent at Parent’s next shareholders’ meeting,
(ii) authorizing specific officers of such Loan Party to execute the same, and
(iii) attesting to the incumbency and signatures of such specific officers of
such Loan Party;

(f) Agent shall have received copies of each Loan Party’s Governing Documents,
as amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Loan Party;

(g) Agent shall have received an amendment to the Limited Liability Company
Agreement of IFC LLC, in form and substance satisfactory to Agent, duly
executed, in full force and effect;

(h) Agent shall have received an amendment to the Certificate of Incorporation
of First Biomedical, Inc., in form and substance satisfactory to Agent, duly
executed, in full force and effect, and evidence that it has been submitted to
the Secretary of State of Kansas for recordation;

(i) Agent shall have received a certificate of status with respect to each Loan
Party, dated within 10 days of the Closing Date, such certificate to be issued
by the appropriate officer of the jurisdiction of organization of such Loan
Party, which certificate shall indicate that such Loan Party is in good standing
in such jurisdiction;

(j) Agent shall have received certificates of status with respect to each Loan
Party, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Loan Party) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Effect, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;

(k) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 5.6 of the Agreement, the form
and substance of which shall be satisfactory to Agent;

(l) Agent shall have received Collateral Access Agreements with respect to the
following locations: (i) 882 Jan Mar Ct. Olathe, Kansas 66061; (ii) 878 Jan Mar
Ct. Olathe, Kansas 66061; (iii) 31700 Research Park Drive, Madison Heights,
Michigan 48071; and (iv) [ ** ], Olathe, Kansas 66061;

(m) Agent shall have received opinions of the Loan Parties’ counsel in form and
substance satisfactory to Agent;

(n) Agent shall have received evidence satisfactory to Agent that the Controlled
Account Banks have been instructed to forward, by daily sweeps, all amounts in
the Governmental Receivables Lockbox Account and the Non-Governmental
Receivables Lockbox Account to the Concentration Account, as required by
Section 7(k)(viii) of the Guaranty and Security Agreement;

(o) Borrowers shall have Excess Availability of not less than $3,000,000 after
giving effect to the initial extensions of credit under the Agreement and the
payment of all fees and expenses required to be paid by Borrowers on the Closing
Date under the Agreement or the other Loan Documents and Agent shall have
received a certificate from the chief financial officer of Parent certifying
thereto;

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(p) Agent and each Lender shall have completed its business, legal, and
collateral due diligence, including, without limitation, (i) a collateral audit
and review of Parent’s and its Subsidiaries’ books and records and verification
of Borrower’s representations and warranties to Lender Group, (ii) an inspection
of each of the locations where Parent’s and its Subsidiaries’ Inventory is
located, (iii) a review of Parent’s and its Subsidiaries’ material agreements,
and (iv) review of lien search results with respect to each Loan Party, in each
case, the results of which shall be satisfactory to Agent and each Lender;

(q) Agent shall have received an appraisal of the Net Recovery Percentage
applicable to Borrowers’ Inventory and Eligible Fixed Assets, the results of
which shall be satisfactory to Agent;

(r) Agent shall have received (i) a field examination report with respect to
Parent and its Subsidiaries (the “Field Exam”) and (ii) Agent shall have
received a report from its consultant, Breslin, Young & Slaughter, LLC, relative
to its analysis of the Field Exam, in each case, the results of which shall be
satisfactory to Agent;

(s) Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches and
customary individual background checks for each Loan Party, and (ii) OFAC/PEP
searches and customary individual background searches for each Loan Party’s
senior management and key principals, the results of which shall be satisfactory
to Agent;

(t) Agent shall have received a set of Projections of Parent for the 3 year
period following the Closing Date (on a year by year basis, and for the 1 year
period following the Closing Date, on a month by month basis), in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent;

(u) Borrowers shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by the Agreement and the other Loan Documents;

(v) Agent shall have received evidence satisfactory to Agent that the principal
amount of the Term Loan A made on the Closing Date does not exceed the Term Loan
A Limiter in effect on the Closing Date, including a certificate from the chief
financial officer of Administrative Borrower certifying thereto and to the
calculation of the Term Loan A Limiter on the Closing Date;

(w) Parent and each of its Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Parent or its Subsidiaries of the
Loan Documents or with the consummation of the transactions contemplated thereby
and Agent shall have received a certificate from Parent certifying as to the
satisfaction of this condition;

(x) [intentionally omitted];

(y) Agent shall have received a certificate executed by an authorized officer of
each Borrower certifying to, among other things, (i) the truthfulness and
correctness of the representations and warranties set forth in Section 3.2(a) of
the Agreement, (ii) no Defaults or Events of Default existing as required by
Section 3.2(b) of the Agreement, and (iii) the satisfaction of all conditions
precedent set forth in Section 3.2 of the Agreement;

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(z) Agent shall have received evidence satisfactory to Agent, including a
contribution agreement between Parent and Holdings, that Parent has contributed
all of the Stock of each Borrower to Holdings; and

(aa) all other documents and legal matters in connection with the transactions
contemplated by the Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 3.6

(a) Agent shall have received satisfactory evidence that Parent has used its
best efforts to recommend to, and obtain the approval of, its stockholders
(whether by vote of the stockholders at a stockholders meeting or by a written
consent of the stockholders) for an amendment to Parent’s Certificate of
Incorporation to eliminate the “Provision” (as defined in the Support Agreement)
at Parent’s next stockholders’ meeting following the Closing Date.

(b) On or prior to the date that is 30 days after the Closing Date (or such
later date as may be agreed to in writing by Agent in its sole discretion),
either (i) Agent shall have received duly executed and delivered Controlled
Account Agreements with respect to the Concentration Accounts (as defined in
Section 7(k)(ii) of the Guaranty and Security Agreement) listed in the chart
below of the Loan Parties maintained at the Controlled Account Banks listed
below, in each case, in form and substance reasonably satisfactory to Agent and
in compliance with the terms set forth in Section 7(k)(ii) of the Guaranty and
Security Agreement, or (ii) the Loan Parties shall have (A) established their
primary Concentration Accounts with Wells Fargo or another depository
institution satisfactory to Agent, (B) delivered to Agent duly executed and
delivered Controlled Account Agreements with respect to the Concentration
Accounts of Parent and its Subsidiaries, in form and substance reasonably
satisfactory to Agent, and providing for the terms set forth in Section 7(k)(ii)
of the Guaranty and Security Agreement and (C) delivered to Agent an updated
Schedule 10 to the Guaranty and Security Agreement (which such Schedule, upon
delivery to, and approval of same, by Agent, shall without any further action by
any party thereto, update and replace Schedule 10 to the Guaranty and Security
Agreement, in each case, in form and substance reasonably satisfactory to Agent,
which accounts shall thereafter constitute “Concentration Accounts” for all
purpose under the Loan Documents.

 

Controlled Account Bank

   Account Number

Bank of America

   [ ** ]

(c) On or prior to the date that is 30 days after the Closing Date (or such
later date as may be agreed to in writing by Agent in its sole discretion),
either (i) Agent shall have received duly executed and delivered Government
Receivables Lockbox Account Agreements with respect to the Governmental
Receivables Lockbox Accounts listed in the chart below of the Loan Parties
maintained at the Controlled Account Banks listed below, in each case, in form
and substance reasonably satisfactory to Agent and in compliance with the terms
set forth in Section 7(k)(iii) of the Guaranty and Security Agreement, or
(ii) the Loan Parties shall have (A) established their primary Government
Receivables Lockbox Accounts and Government Receivables Lockbox (as defined in
the Guaranty and Security Agreement) with Wells Fargo or another depository
institution satisfactory to Agent, (B) delivered to Agent duly executed and
delivered Government Receivables Lockbox Account Agreements with respect to the
Government Receivables Lockbox Accounts of Parent and its Subsidiaries, in form
and substance reasonably satisfactory to Agent, and providing for the terms set
forth in Section 7(k)(iii) of the Guaranty and Security Agreement and
(C) delivered to Agent an updated Schedule 10 to the Guaranty and Security
Agreement (which such Schedule, upon delivery to, and approval of same, by
Agent, shall without any further action by any party thereto, update and replace
Schedule 10 to the Guaranty and Security Agreement, in each case, in form and
substance reasonably satisfactory to Agent.

 

Controlled Account Bank

   Account Number

Bank of America

   [ ** ]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) On or prior to the date that is 30 days after the Closing Date (or such
later date as may be agreed to in writing by Agent in its sole discretion),
either (i) Agent shall have received duly executed and delivered Controlled
Account Agreements with respect to the Non-Governmental Receivables Lockbox
Accounts listed in the chart below of the Loan Parties maintained at the
Controlled Account Banks listed below, in each case, in form and substance
reasonably satisfactory to Agent and in compliance with the terms set forth in
Section 7(k)(iv) of the Guaranty and Security Agreement, or (ii) the Loan
Parties shall have (A) established their primary Non-Government Receivables
Lockbox Accounts and Non-Government Receivables Lockbox (as defined in the
Guaranty and Security Agreement) with Wells Fargo or another depository
institution satisfactory to Agent, (B) delivered to Agent duly executed and
delivered Controlled Account Agreements with respect to the Non-Government
Receivables Lockbox Accounts of Parent and its Subsidiaries, in form and
substance reasonably satisfactory to Agent, and providing for the terms set
forth in Section 7(k)(iv) of the Guaranty and Security Agreement and
(C) delivered to Agent an updated Schedule 10 to the Guaranty and Security
Agreement (which such Schedule, upon delivery to, and approval of same, by
Agent, shall without any further action by any party thereto, update and replace
Schedule 10 to the Guaranty and Security Agreement, in each case, in form and
substance reasonably satisfactory to Agent.

 

Controlled Account Bank

   Account
Number

Bank of America

   [ ** ]

Bank of America

   [ ** ]

Bank of America

   [ ** ]

Bank of America

   [ ** ]

Bank of America

   [ ** ]

Bank of America

   [ ** ]

Bank of America

   [ ** ]

Bank of America

   [ ** ]

(e) On or prior to the date that is 30 days after the Closing Date (or such
later date as may be agreed to in writing by Agent in its sole discretion),
either (i) Agent shall have received duly executed and delivered Control
Agreements with respect to the Deposit Accounts and Securities Accounts listed
in the chart below of the Loan Parties maintained at the financial institutions
listed below, in each case, in form and substance reasonably satisfactory to
Agent and in compliance with the terms set forth in Section 7(k)(vii) of the
Guaranty and Security Agreement or (ii) the Loan Parties shall have
(A) established their primary depository and treasury management relationships
with Wells Fargo or another depository institution satisfactory to Agent,
(B) delivered to Agent duly executed and delivered Control Agreements (which may
include Controlled Account Agreements) with respect to the Deposit Accounts and
Securities Accounts of Parent and its Subsidiaries, in form and substance
reasonably satisfactory to Agent, and providing for the terms set forth in
Section 7(k)(vii) of the Guaranty and Security Agreement and (C) delivered to
Agent an updated (A) Schedule 9 to the Guaranty and Security Agreement and
(B) Schedule D-1 to the Credit Agreement (which such Schedules, upon delivery
to, and approval of same, by Agent, shall without any further action by any
party thereto, update and replace (x) Schedule 9 to the Guaranty and Security
Agreement and (y) Schedule D-1 to the Credit Agreement), in each case, in form
and substance reasonably satisfactory to Agent.

 

Financial Institution

   Deposit
Account
Number

Bank of America

   [ ** ]

Bank of America

   [ ** ]

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) On or prior to the date that is 15 days after the Closing Date (or such
later date as may be agreed to in writing by Agent in its sole discretion),
Agent shall have received satisfactory evidence that the Loan Parties have
closed the account maintained by IFC LLC with Bank of America identified as
account number [ ** ].

(g) the Loan Parties shall use commercially reasonable efforts to deliver to
Agent, on or prior to the date that is 15 days after the Closing Date (or such
later date as may be agreed to in writing by Agent in its sole discretion),
(i) a filed UCC-3 termination with respect to the UCC-1 financing statement
(file number 2004095410-2) filed against Star Infusion & Compression Therapies
LLC by JPMorgan Chase Bank, NA, in form and substance satisfactory to Agent, or
other consent or release documentation from JPMorgan Chase Bank, NA relative to
the release of the lien evidenced by such financing statement, in form and
substance satisfactory to Agent and (ii) evidence of the Loan Parties’
authorization from JPMorgan Chase Bank, NA to file such UCC-3 termination in
form and substance satisfactory to Agent in its sole discretion.

(h) The Loan Parties shall use commercially reasonable efforts to deliver to
Agent, on or prior to the date that is 30 days after the Closing Date (or such
later date as may be agreed to in writing by Agent in its sole discretion), a
Collateral Access Agreement, duly executed and delivered by the parties thereto
in form and substance reasonably satisfactory to Agent, for the following
location: Unit 2-3, 75035 Timberlea Boulevard, City of Mississauage, Regional
Municipality of Peel, Ontario, Canada.

(i) The Loan Parties shall use commercially reasonable efforts to deliver to
Agent, on or prior to the date that is 30 days after the Closing Date (or such
later date as may be agreed to in writing by Agent in its sole discretion), a
Collateral Access Agreement, duly executed and delivered by the parties thereto
in form and substance reasonably satisfactory to Agent, for the following
location: 12015 Mora Drive, Santa Fe Springs, California 90670; provided that if
the Loan Parties fail to deliver such Collateral Access Agreement, Agent is
authorized, in Agent’s sole discretion, to establish a reserve against the
Borrowing Base and to maintain such reserve in place until Agent shall have
received such Collateral Access Agreement.

(j) Borrowers shall use commercially reasonably efforts to refinance and replace
the Closing Date Capital Lease Obligations with new Capital Lease Obligations on
or prior to September 30, 2013 (or such later date as may be agreed to in
writing by Agent in its sole discretion), provided that, with respect to any
Closing Date Capital Leases Obligations that Borrowers fail to refinance and
replace within such time period, Agent is authorized, in Agent’s sole
discretion, to establish and maintain a reserve against the Borrowing Base,
until such time as all Closing Date Capital Lease Obligations shall be repaid or
replaced, equal to, as of any date of determination, (A) the result of the
number of infusion pumps subject to a Closing Date Capital Lease divided by the
total number of infusion pumps that are Fixed Assets, multiplied by (B) the sum
of the A/R Amount less any reserves established by the Agent pursuant to
Section 2.1(c).

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(k) Prior to entering into any new Capital Lease as lessee with respect to any
Fixed Assets, each Loan Party shall use commercially reasonable efforts to
obtain the agreement by the lessor to waive or subordinate in favor of Agent any
and all interest such lessor might have in any of such Loan Party’s ordinary
course rental income or revenue generated by such Loan Party from such Fixed
Assets.

(l) Within 3 Business Days (or such later date as may be agreed to in writing by
Agent in its sole discretion) following the Closing Date, Borrowers shall
deliver to Agent the amendment to the Certificate of Incorporation of First
Biomedical, Inc. certified by Secretary of State of Kansas for recordation.

(m) On or prior to the date that is 3 Business Days (or such later date as may
be agreed to in writing by Agent in its sole discretion) following the Closing
Date, Borrowers shall deliver to Agent satisfactory evidence that Borrowers have
paid all advisor fees required to be paid by Borrower pursuant to Section 2.8 of
that certain Settlement Agreement, dated as of April 24, 2012, by and among
Parent and certain of its investors.

(j) Within 10 days following the Closing Date (or such later date as may be
agreed to in writing by Agent in its sole discretion), Agent shall have received
(A) a letter, in form and substance satisfactory to Agent, from Banc of America
Leasing & Capital, LLC, in its capacity as the lender in connection with
(i) that certain Master Loan and Security Agreement dated June 27, 2011 with IFC
relative to Master Loan and Security Agreement Number 22440-70000, (ii) that
certain Master Lease Agreement dated April 20, 2011 with IFC relative to Master
Lease Agreement Number 22440-90000, and (iii) each guaranty of Parent entered
into with respect to each of the forgoing agreements, which letter specifies the
amount necessary to repay in full all of the obligations of Parent and its
Subsidiaries owing under the foregoing agreements and obtain a release of all of
the Liens existing in favor of Banc of America Leasing & Capital, LLC, in and to
the assets of Parent and its Subsidiaries, together with termination statements
and other documentation evidencing the termination by Banc of America Leasing &
Capital, LLC, of its Liens in and to the properties and assets of Parent and its
Subsidiaries and (B) evidence that all liens and guarantees in connection
therewith have been terminated and released.

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 4.1(b)

Capitalization of Loan Parties

 

Issuer

   Class    Par
Value      Authorized      Issued      Outstanding  

COMMON SHARES:

              

InfuSystem Holdings, Inc.

   Class A    $ 0.01         200,000,000         21,980,806         21,783,116
  

InfuSystem Holdings USA, Inc.

   N/A    $ .0001         5,000         1,000         1,000   

InfuSystem, Inc.

   N/A    $ 0.01         100         100         100   

First Biomedical, Inc.

   Series A    $ 0.02         20,000         20,000         20,000   

First Biomedical, Inc.

   Series B    $ 0.02         80,000         80,000         80,000   

PREFERRED SHARES:

              

InfuSystem Holdings, Inc.

   Preferred         1,000,000         0         0   

InfuSystem Holdings USA, Inc.

   Preferred         0         0         0   

InfuSystem, Inc.

   Preferred         0         0         0   

First Biomedical, Inc.

   Preferred         0         0         0   

IFC LLC

   Preferred         0         0         0   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 4.1(c)

Capitalization of Loan Parties’ Subsidiaries

 

Issuer

   Class    Par
Value      Authorized      Issued      Outstanding      % Held by
Holdings  

COMMON SHARES:

                 

InfuSystem Holdings USA, Inc.

   N/A    $ .0001         5,000         1,000         1,000         100.0 % 

InfuSystem, Inc.

   N/A    $ 0.01         100         100         100         100.0 % 

First Biomedical, Inc.

   Series A    $ 0.02         20,000         20,000         20,000         100.0
% 

First Biomedical, Inc.

   Series B    $ 0.02         80,000         80,000         80,000         100.0
% 

PREFERRED SHARES:

                 

InfuSystem Holdings USA, Inc.

   Preferred         0         0         0         N/A   

InfuSystem, Inc.

   Preferred         0         0         0         N/A   

First Biomedical, Inc.

   Preferred         0         0         0         N/A   

IFC LLC

   Preferred         0         0         0         N/A   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 4.1(d)

Subscriptions, Options, Warrants, Calls

 

Issuer

   Subscriptions
Outstanding      Options
Outstanding      Warrants
Outstanding      Calls
Outstanding  

InfuSystem Holdings, Inc.

     0         1,385,000         0         0   

InfuSystem Holdings USA, Inc.

     0         0         0         0   

InfuSystem, Inc.

     0         0         0         0   

First Biomedical, Inc.

     0         0         0         0   

IFC LLC

     0         0         0         0   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 4.6(b)

Litigation

[ ** ]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 4.11

Environmental Matters

None



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 4.14

Permitted Indebtedness

 

                    Principal

Borrower

  

Lender

  

Type

  

Schedule

   as of 11/30/12

InfuSystem Holdings , Inc.

   [ ** ]    Capital Lease    #0    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #4    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #5    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #6    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #7    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #8    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #9    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #10    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #11    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #12    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #13    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #14    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #15    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #16    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #17    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #18    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #19    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #20    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #21    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #22    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #23    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #24    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #25    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #26    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #27    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #28    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #29    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #30    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #31    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #32    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #33    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #34    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #35    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #36    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #37    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #38    [ ** ]

InfuSystem, Inc.

   [ ** ]    Capital Lease    #39    [ ** ]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 4.24a

Location of Inventory (Other than Fixed Assets)

 

Tenant

  

Address

  

City

  

State

  

Zip

InfuSystem, Inc.

   31700 Research Park Drive    Madison Heights    Michigan    48071

First Biomedical, Inc.

   882 Jan Mar Ct.    Olathe    Kansas    66061

First Biomedical, Inc.

   878 Jan Mar Ct.    Olathe    Kansas    66061

First Biomedical, Inc.

   [ ** ]    Olathe    Kansas    66062

First Biomedical, Inc.

   12015 Mora Drive, Unit 6    Santa Fe Springs    California    90670



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 4.24(b)

Location of Fixed Assets

Listed on the excel spreadsheets named “TPP Fixed Assets Location 2012 11
28.xlsx” and “DP Pump Location 2012 11 27.xlsm” provided to Agent on 11/30/2012,
and on file with Agent.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 5.1

Deliver to Agent and each Lender each of the financial statements, reports, or
other items set forth below at the following times, in form satisfactory to
Agent:

 

As soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Parent’s fiscal quarters) after the end of each
month during each of Parent’s fiscal years,    (a) an unaudited consolidated and
consolidating balance sheet, income statement, statement of cash flow, and
statement of shareholder’s equity covering Parent’s and its Subsidiaries’
operations from the beginning of the fiscal year to the end of such month and
for such month and compared to (x) the same fiscal period and year-to-date
period of the immediately preceding fiscal year and (y) the Projections for such
fiscal period and year-to-date period, prepared on a basis consistent with prior
practices and complete and correct in all material respects, together with a
corresponding discussion and analysis of results from management and relevant
updates regarding DMEPOS competitive bidding. As soon as available, but in any
event within 45 days after the end of each quarter during each of Parent’s
fiscal years,    (b) a Compliance Certificate along with the underlying covenant
calculations, including the calculations to arrive at EBITDA to the extent
applicable. As soon as available, but in any event within 90 days after the end
of each of Parent’s fiscal years,    (c) consolidated and consolidating
financial statements of Parent and its Subsidiaries for each such fiscal year,
audited by independent certified public accountants reasonably acceptable to
Agent and certified, without any qualifications (including any (A) “going
concern” or like qualification or exception, (B) qualification or exception as
to the scope of such audit, or (C) qualification which relates to the treatment
or classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 7 of the
Agreement), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity, and, if prepared,
such accountants’ letter to management);    (d) a Compliance Certificate along
with the underlying covenant calculations, including the calculations to arrive
at EBITDA to the extent applicable; and    (e) a detailed calculation of Excess
Cash Flow. As soon as available, but in any event    (f) copies of Parent’s
Projections (including projected financial covenant levels), in form and
substance (including as to scope and underlying assumptions)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

within 30 days prior to the start of each of Parent’s fiscal years,   
satisfactory to Agent, in its Permitted Discretion, for the forthcoming 3 years,
year by year, and for the forthcoming fiscal year, month by month, certified by
the chief financial officer of Parent as being such officer’s good faith
estimate of the financial performance of Parent and its Subsidiaries during the
period covered thereby. If and when filed by Parent, promptly following such
filing (but in any event within 5 Business Days of such filing),   

(g) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports;

 

(h) any other filings made by Parent with the SEC; and

 

(i) any other information that is provided by Parent to its shareholders
generally.

Promptly, but in any event within 5 Business Days after any Loan Party has
knowledge of any event or condition that constitutes a Material Adverse Effect
or a Default or an Event of Default,    (j) notice of such event or condition
and a statement of the curative action that the Loan Parties propose to take
with respect thereto. Promptly after the commencement or occurrence thereof, but
in any event within 5 Business Days after the service of process with respect
thereto on Parent or, if earlier, any of its Subsidiaries or any Loan party
obtaining knowledge thereof,    (k) notice of all actions, suits, audits, or
proceedings brought by or against Parent or any of its Subsidiaries by or before
any Governmental Authority. Promptly after the commencement or occurrence
thereof, but in any event within 5 Business Days after any Loan Party obtains
knowledge thereof,    (l) notice that any Loan Party or any Subsidiary of any
Loan Party, or any owner, officer, manager, employee or Person with a “direct or
indirect ownership interest” (as that phrase is defined in 42 C.F.R. §420.201)
in any Loan Party or any Subsidiary of any Loan Party: (A) is subject to any
investigations or audits (including cost reports or similar audits regarding the
valuation of receivables payments) conducted by any federal, state or county
Governmental Authority or its agents or designees, (B) has had a civil monetary
penalty assessed pursuant to 42 U.S.C. §1320a-7a or is the subject of a
proceeding seeking to assess such penalty; (C) has been excluded from
participation in a Federal Health Care



--------------------------------------------------------------------------------

TABLE OF CONTENTS

   Program (as that term is defined in 42 U.S.C. §1320a-7b) or is the subject of
a proceeding seeking to assess such penalty; (D) has been convicted (as that
term is defined in 42 C.F.R. §1001.2) of any of those offenses described in 42
U.S.C. §1320a-7b or 18 U.S.C. §§669, 1035, 1347, 1518 or is the subject of a
proceeding seeking to assess such penalty; or (E) has been named in a U.S.
Attorney complaint made or any other action taken pursuant to the False Claims
Act under 31 U.S.C. §§3729-3731 or in any qui tam action brought pursuant to 31
U.S.C. §3729 et seq.;    (m) notice of (A) any material reduction to any rate
for reimbursement under any Third Party Payor Arrangement, or (B) any material
system charge master change that would affect Expected Net Value of Eligible
Accounts, or (C) any change in any director of reimbursement or similar senior
executive with respect to billing and collections personnel of any Loan Party;
   (n) notice of (A) any claim to recover any alleged overpayments with respect
to any Accounts in excess of $100,000, (B) any validation review, program
integrity review or material reimbursement audits related to any Loan Party or
any Subsidiary of any Loan Party in connection with any Third Party Payor
Arrangement, or (C) the disclosure by any Loan Party or any Subsidiary to the
Office of the Inspector General of the United States Department of Health and
Human Services, or any Third Party Payor program (including to any intermediary,
carrier or contractor of such program), of an actual or potential overpayment
involving the submission of claims in an amount greater than $100,000;    (o)
(i) notice of receipt by any Loan Party or any Subsidiary of any Loan Party of
any notice or communication from an accrediting organization that it is (A)
subject to or is required to file a plan of correction with respect to any
accreditation survey, (B) in danger of losing its accreditation due to a failure
to comply with a plan of correction, or (C) in danger of losing its status as,
or has lost its designation as, an approved repair facility or (ii) any failure
to maintain or renew, or any revocation of (A) the ISO 9001 certification of any
Loan Party or (B) any Loan Party’s status as an approved repair facility;    (p)
notice of any written allegations of licensure violations or fraudulent acts or
omissions involving any Loan Party or any Subsidiary of any Loan Party;    (q)
notice of the pending or threatened imposition of any material fine or penalty
by any Governmental Authority under any Health Care Law against any Loan Party
or any Subsidiary of any Loan Party;    (r) notice of any pending or threatened
revocation, suspension, termination, probation, restriction, limitation, denial,
or non-renewal with respect to any material Health Care Permit or any Third
Party Payor Arrangement or status as an approved repair facility, except for any
such non-renewal at the election of a Loan Party or any Subsidiary of any Loan
Party as would not, in the aggregate, have a Material Adverse Effect;



--------------------------------------------------------------------------------

TABLE OF CONTENTS

   (s) notice of any inspection or audit of any facility of any Loan Party or
any Subsidiary of any Loan Party by any Governmental Authority along with (A)
copies of any exit interviews or reports, (B) copies of any warning letters
issued in connection with, related to, or as a result of, such inspections and
(C) the responses of any Loan Party or Subsidiary to such warning letter or
report;    (t) notice of the occurrence of any reportable events as defined in
any corporate integrity agreement, corporate compliance agreement or deferred
prosecution agreement pursuant to which any Loan Party or any Subsidiary of any
Loan Party has to make a submission to any Governmental Authority or other
Person under the terms of such agreement; and    (u) following each health care
permit renewal, copies of material health care permits required in connection
with the operation of such Loan Party’s business. Promptly, but in any event
within 1 day after any receipt or delivery thereof;    (v) copies of all notices
in connection with any default under any real property lease of any Borrower.
Upon the request of Agent,    (w) any other information reasonably requested
relating to the financial condition of Parent or its Subsidiaries; and    (x) an
accurate, complete and current list of all Third Party Payor Arrangements with
respect to the business of the Loan Parties.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 5.2

Deliver to Agent and each Lender each of the documents set forth below at the
following times, in form satisfactory to Agent:

 

At any time that Excess Availability is less than or equal to $3,000,000, Weekly
(no later than the close of business on the 5th Business Day thereafter),    (a)
an executed Borrowing Base Certificate together with a reconciliation to most
recent Borrowing Base Certificate, Borrowers’ general ledger accounts, and
month-end financial statements, with an estimated roll forward of Accounts for
the interim month-to-date period and in the aggregate represents Borrowers’ good
faith estimates. Monthly (no later than the 30th day of each month),    (b) an
executed Borrowing Base Certificate together with a reconciliation to most
recent Borrowing Base Certificate, Borrowers’ general ledger accounts, and
month-end financial statements;    (c) a detailed aging by invoice date, by
payor, of Borrowers’ Accounts, together with a reconciliation to the most recent
Borrowing Base Certificate, Borrowers’ general ledger accounts, and month-end
financial statements, and supporting documentation for any reconciling items
noted (delivered electronically in an acceptable format, if Borrowers have
implemented electronic reporting);    (d) notice of all claims, offsets, or
disputes asserted by Account Debtors with respect to Borrowers’ and their
Subsidiaries’ Accounts;    (e) a detailed calculation of those Accounts that are
not eligible for the Borrowing Base, if Borrowers have not implemented
electronic reporting;    (f) a detailed (i) Inventory system/perpetual report
together with a reconciliation to the most recent Borrowing Base Certificate,
Borrowers’ general ledger accounts (delivered electronically in an acceptable
format, if Borrowers have implemented electronic reporting) and month-end
financial statements and (ii) Eligible Fixed Asset system/perpetual report
together with a reconciliation to the most recent Borrowing Base Certificate,
Borrowers’ general ledger accounts, and month-end financial statements
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting);    (g) Inventory system/perpetual reports specifying the
cost and the wholesale market value of Borrowers’ and their Subsidiaries’
Inventory, by category, with additional detail showing additions to and
deletions therefrom (delivered electronically in an acceptable format, if
Borrowers have implemented electronic reporting);    (h) Eligible Fixed Asset
system/perpetual reports specifying the cost and the wholesale market value of
Borrowers’ and their Subsidiaries’ Eligible Fixed Assets, by category, with
additional detail showing additions to and deletions therefrom (delivered
electronically in an acceptable format, if Borrowers have implemented electronic
reporting);

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

   (i) a detailed calculation of Inventory categories that are not eligible for
the Borrowing Base, if Borrowers have not implemented electronic reporting;   
(j) a summary aging, by vendor, of Parent’s and its Subsidiaries’ accounts
payable and any book overdraft (delivered electronically in an acceptable
format, if Borrowers have implemented electronic reporting) and an aging, by
vendor, of any held checks;    (k) a detailed report regarding Parent’s and its
Subsidiaries’ cash and Cash Equivalents, including an indication of which
amounts constitute Qualified Cash;    (l) a monthly Account roll-forward with
supporting details supplied from sales journals, collection journals, credit
registers and any other records, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of each
Borrower’s general ledger;    (m) estimates of any Borrower’s Accounts which a
Government Authority has claimed rights of offsets, set-offs, deductions or
counterclaims;    (n) any action, suit, proceeding, dispute, set-off, deduction,
defense or counterclaim that is asserted by any Account Debtor of any Borrower
in an amount in excess of $100,000; and    (o) a detailed report regarding the
amount of Net Cash Proceeds from Fixed Assets Sales. Quarterly (no later than
the 30th day of each quarter),    (p) a reconciliation of Accounts, trade
accounts payable, and Inventory of each Borrower’s general ledger accounts to
its monthly financial statements including any book reserves related to each
category;    (q) internally prepared cost report settlement estimates with
respect to Government Reimbursement Programs, if adjusted from the prior month’s
value; and    (r) a report regarding Borrowers’ and their Subsidiaries’ accrued,
but unpaid, ad valorem taxes. Upon request by Agent,    (s) copies of invoices
together with corresponding shipping and delivery documents, and credit memos
together with corresponding supporting documentation, with respect to invoices
and credit memos in excess of an amount determined in the Permitted Discretion
of Agent, from time to time;    (t) a detailed list of the locations of
consigned and rental equipment and Borrowers’ and their Subsidiaries’ customers,
with address and contact information;    (u) copies of purchase orders and
invoices and capital leases for Inventory, Eligible Fixed Assets, and Equipment
acquired by Borrowers or their Subsidiaries; and    (v) such other reports as to
the Collateral or the financial condition of Parent, the Borrowers, and their
Subsidiaries.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 6.5

Nature of Business

InfuSystem Holdings, Inc. (together with its subsidiaries, the “Company”) is the
leading provider of infusion pumps and related services. The Company provide its
services to hospitals, oncology practices and facilities and other alternate
site healthcare providers. It delivers local, field-based customer support, and
also operates pump service and repair centers in Michigan, Kansas, California,
and Ontario, Canada.

The Company’s core service is to supply electronic ambulatory infusion pumps and
associated disposable supply kits to oncology clinics, infusion clinics and
hospital outpatient chemotherapy clinics to be utilized in the treatment of a
variety of cancers including colorectal cancer. Colorectal cancer (CRC) is the
second most prevalent form of cancer in the United States, according to the
American Cancer Society, and the standard of care for the treatment of CRC
relies upon continuous chemotherapy infusions delivered via electronic
ambulatory infusion pumps.

The Company provides these pumps and related supplies to oncology clinics,
obtain an assignment of insurance benefits from the patient, and bill the
patient’s insurance company or patient as appropriate, for the use of the pump
and supplies, and collect payment. It also provides pump management services for
the pumps and associated disposable supply kits to approximately 1,400 oncology
clinics in the United States, while retaining title to the pumps during this
process.

In addition, it sells, rents and leases new and pre-owned pole mounted and
ambulatory infusion pumps to oncology practices and provides biomedical
certification, maintenance and repair services for, these same oncology
practices as well as to other alternate site settings including home care and
home infusion providers, skilled nursing facilities, pain centers and others in
the United States and Canada. It also provide these products and services to
customers in the hospital market.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 6.13

Inventory with Bailees

None.